Exhibit 10.1
 
 
$785,000,000
CREDIT AGREEMENT
dated as of November 16, 2010
among
MEDASSETS, INC.,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender,
BARCLAYS CAPITAL
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners,
BANK OF AMERICA, N.A.,
FIFTH THIRD BANK,
and
RAYMOND JAMES BANK, FSB,
as Co-Documentation Agents,
and
GENERAL ELECTRIC CAPITAL CORPORATION.,
as Senior Managing Agent
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page     ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS     1
 
 
           
Section 1.01
  Defined Terms     1  
Section 1.02
  Other Interpretative Provisions     53  
Section 1.03
  Accounting Terms and Determinations     54  
Section 1.04
  Rounding     54  
Section 1.05
  Times of Day     54  
Section 1.06
  Letter of Credit Amounts     54  
Section 1.07
  Classes and Types of Borrowings     54  
Section 1.08
  Currency Translation     55  
Section 1.09
  Baskets     55  
 
            ARTICLE II. THE CREDIT FACILITIES     55  
 
           
Section 2.01
  Commitments To Lend     55  
Section 2.02
  Notice of Borrowings     58  
Section 2.03
  Notice to Lenders; Funding of Loans     59  
Section 2.04
  Evidence of Loans     61  
Section 2.05
  Letters of Credit     61  
Section 2.06
  Interest     71  
Section 2.07
  Extension and Conversion     72  
Section 2.08
  Maturity of Loans     73  
Section 2.09
  Prepayments     74  
Section 2.10
  Adjustment of Commitments     77  
Section 2.11
  Fees     77  
Section 2.12
  Pro rata Treatment     79  
Section 2.13
  Sharing of Payments by Lenders     79  
Section 2.14
  Payments Generally; Administrative Agent’s Clawback     80  
Section 2.15
  Increase in Commitments     81  
Section 2.16
  Cash Collateral     84  
Section 2.17
  Defaulting Lenders     85  
Section 2.18
  Refinancing Amendments; Maturity Extension     86  
Section 2.19
  Discounted Prepayments     87  
 
            ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     93  
 
           
Section 3.01
  Taxes     93  
Section 3.02
  Illegality     96  
Section 3.03
  Inability To Determine Rates     96  
Section 3.04
  Increased Costs and Reduced Return; Capital Adequacy     97  
Section 3.05
  Compensation for Losses     98  
Section 3.06
  Base Rate Loans Substituted for Affected Eurodollar Loans     99  
Section 3.07
  Mitigation Obligations; Replacement of Lenders     99  
Section 3.08
  Survival     99  
 
            ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     100  

-i- 



--------------------------------------------------------------------------------



 



                      Page    
Section 4.01
  Conditions to Initial Credit Extension     100  
Section 4.02
  Conditions to All Credit Extensions     104  
 
            ARTICLE V. REPRESENTATIONS AND WARRANTIES     105  
 
           
Section 5.01
  Existence, Qualification and Power     105  
Section 5.02
  Authorization; No Contravention     105  
Section 5.03
  Governmental Authorization; Other Consents     106  
Section 5.04
  Binding Effect     106  
Section 5.05
  Financial Condition; No Material Adverse Effect     106  
Section 5.06
  Litigation     107  
Section 5.07
  Ownership of Property, Liens     107  
Section 5.08
  Environmental Matters     108  
Section 5.09
  Insurance     109  
Section 5.10
  Taxes     109  
Section 5.11
  ERISA; Foreign Pension Plans; Employee Benefit Arrangements     109  
Section 5.12
  Subsidiaries; Equity Interests     111  
Section 5.13
  Margin Regulations; Investment Company Act     111  
Section 5.14
  Disclosure     111  
Section 5.15
  Compliance with Law     112  
Section 5.16
  Intellectual Property     112  
Section 5.17
  Use of Proceeds     112  
Section 5.18
  Solvency     112  
Section 5.19
  Collateral Documents     112  
Section 5.20
  Senior Indebtedness     113  
Section 5.21
  Anti-Terrorism Law     113  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     114  
 
           
Section 6.01
  Financial Statements     114  
Section 6.02
  Certificates; Other Information     115  
Section 6.03
  Notices     117  
Section 6.04
  Payment of Obligations     118  
Section 6.05
  Preservation of Existence, etc.     118  
Section 6.06
  Maintenance of Properties     118  
Section 6.07
  Maintenance of Insurance     118  
Section 6.08
  Compliance with Laws     119  
Section 6.09
  Books and Records     119  
Section 6.10
  Inspection Rights     119  
Section 6.11
  Use of Proceeds     120  
Section 6.12
  Additional Loan Parties; Additional Security     120  
Section 6.13
  Further Assurances     122  
Section 6.14
  Interest Rate Protection Agreements     122  
Section 6.15
  Compliance with Environmental Laws     123  
Section 6.16
  Post-Closing Collateral Matters     123  
Section 6.17
  Designation of Subsidiaries     123  
 
            ARTICLE VII. NEGATIVE COVENANTS     123  
 
           
Section 7.01
  Limitation on Indebtedness     124  
Section 7.02
  Restriction on Liens     127  

-ii- 



--------------------------------------------------------------------------------



 



                      Page    
Section 7.03
  Nature of Business     130  
Section 7.04
  Consolidation, Merger and Dissolution     130  
Section 7.05
  Asset Dispositions     133  
Section 7.06
  Investments     135  
Section 7.07
  Restricted Payments, etc.     137  
Section 7.08
  Amendments of Certain Agreements; Prepayments of Indebtedness, etc.     138  
Section 7.09
  Transactions with Affiliates     140  
Section 7.10
  Fiscal Year     141  
Section 7.11
  Sale and Leaseback Transactions     141  
Section 7.12
  Additional Negative Pledges     141  
Section 7.13
  Financial Covenants     142  
 
            ARTICLE VIII. DEFAULTS     143  
 
           
Section 8.01
  Events of Default     143  
Section 8.02
  Acceleration; Remedies     146  
Section 8.03
  Allocation of Payments After Event of Default     147  
 
            ARTICLE IX. AGENCY PROVISIONS     149  
 
           
Section 9.01
  Appointment and Authority     149  
Section 9.02
  Rights as a Lender     149  
Section 9.03
  Exculpatory Provisions     149  
Section 9.04
  Reliance by Agents     150  
Section 9.05
  Delegation of Duties     150  
Section 9.06
  Resignation of Agents     151  
Section 9.07
  Non-Reliance on Agents and Other Lenders     151  
Section 9.08
  No Other Duties, etc.     152  
Section 9.09
  Administrative Agent May File Proofs of Claim     152  
Section 9.10
  Collateral and Guaranty Matters     152  
Section 9.11
  Related Obligations     153  
Section 9.12
  Withholding Tax     153  
 
            ARTICLE X. MISCELLANEOUS     154  
 
           
Section 10.01
  Amendments, etc.     154  
Section 10.02
  Notices     157  
Section 10.03
  No Waiver; Cumulative Remedies     160  
Section 10.04
  Expenses; Indemnity; Damage Waiver     160  
Section 10.05
  Payments Set Aside     163  
Section 10.06
  Successors and Assigns     163  
Section 10.07
  Treatment of Certain Information; Confidentiality     167  
Section 10.08
  Right of Setoff     168  
Section 10.09
  Interest Rate Limitation     168  
Section 10.10
  Counterparts; Integration; Effectiveness     168  
Section 10.11
  Survival of Agreement     169  
Section 10.12
  Severability     169  
Section 10.13
  Replacement of Lenders     169  
Section 10.14
  Governing Law; Jurisdiction; Consent to Service of Process     170  
Section 10.15
  PATRIOT Act Notice Lender’s Compliance Certification     171  
Section 10.16
  No Advisory or Fiduciary Responsibility     171  
Section 10.17
  Judgment Currency     172  

-iii-



--------------------------------------------------------------------------------



 



Schedules:

         
Schedule 1.01(A)
  —   Refinancing
Schedule 1.01 (B)
  —   Existing L/C
Schedule 2.01
  —   Lenders and Commitments
Schedule 5.03
  —   Required Consents, Authorizations, Notices and Filings
Schedule 5.06
  —   Litigation
Schedule 5.08
  —   Environmental Matters
Schedule 5.09
  —   Insurance
Schedule 5.11
  —   ERISA
Schedule 5.12
  —   Subsidiaries
Schedule 5.15
  —   Compliance with Law
Schedule 5.16
  —   Intellectual Property
Schedule 6.16
  —   Post Closing Obligations
Schedule 7.01
  —   Indebtedness
Schedule 7.02
  —   Existing Liens
Schedule 7.06
  —   Investments
Schedule 7.09
  —   Transactions with Affiliates
Schedule 7.12
  —   Additional Negative Pledges
Schedule 10.02
  —   Administrative Agent’s Office, Certain Addresses for Notices

Exhibits:

         
Exhibit A-1
  —   Form of Notice of Borrowing
Exhibit A-2
  —   Form of Notice of Extension/Conversion
Exhibit A-3
  —   Form of Letter of Credit Request
Exhibit A-4
  —   Form of Swing Line Loan Request
Exhibit B-1
  —   Form of Revolving Note
Exhibit B-2
  —   Form of Term Note
Exhibit B-3
  —   Form of Swing Line Note
Exhibit C
  —   Form of Assignment and Assumption
Exhibit D
  —   Form of Compliance Certificate
Exhibit E
  —   Form of Guaranty
Exhibit F
  —   United States Tax Compliance Certificate
Exhibit G
  —   Form of Security Agreement
Exhibit H
  —   Form of Intercompany Note
Exhibit I
  —   Form of Intercompany Note Subordination Provisions
Exhibit J
  —   Form of Accession Agreement
Exhibit K
  —   Form of Perfection Certificate
Exhibit L
  —   Form of Solvency Certificate
Exhibit M
  —   Form of First Lien Intercreditor Agreement
Exhibit N
  —   Form of Second Lien Intercreditor Agreement
Exhibit O
  —   Form of Deferred Payment Subordinated Note
Exhibit P
  —   Form of Specified Prepayment Discount Notice
Exhibit Q
  —   Form of Specified Prepayment Discount Response
Exhibit R
  —   Form of Discount Range Prepayment Notice
Exhibit S
  —   Form of Discount Range Prepayment Offer
Exhibit T
  —   Form of Solicited Discounted Prepayment Notice
Exhibit U
  —   Form of Solicited Discounted Prepayment Offer
Exhibit V
  —   Form of Acceptance and Prepayment Notice

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This Credit Agreement (as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of November 16, 2010 among MedAssets, Inc., a
Delaware corporation (the “Borrower”), each financial institution from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
Barclays Bank PLC, as Administrative Agent, Collateral Agent, Swing Line Lender
and L/C Issuer, Bank of America, N.A., Fifth Third Bank and Raymond James Bank,
FSB, as Co-Documentation Agents and General Electric Corporation as Senior
Managing Agent.
          The Lenders and the L/C Issuer are willing to make the requested
credit facilities available on the terms and conditions set forth herein.
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings set forth below:
          “Acceptable Discount” has the meaning specified in
Section 2.19(d)(ii).
          “Acceptable Prepayment Amount” has the meaning specified in Section
2.19(d)(iii).
          “Acceptance and Prepayment Notice” means an irrevocable written notice
from the Borrower or any of its Subsidiaries accepting a Solicited Discounted
Prepayment Offer to make a Discounted Term Loan Prepayment at the Acceptable
Discount specified therein pursuant to Section 2.19(d) substantially the form of
Exhibit V hereto.
          “Accession Agreement” means an Accession Agreement, substantially in
the form of Exhibit J, executed and delivered by an Additional Guarantor after
the Closing Date in accordance with Section 6.12.
          “Acquisition” means the acquisition by the Borrower of all of the
equity interests of Broadlane pursuant to the Acquisition Agreement.
          “Acquisition Agreement” means the Stock Purchase Agreement dated as of
September 14, 2010, among Broadlane, Seller and the Borrower, as the same may be
amended, modified or supplemented from time to time in accordance with the
provisions thereof and of this Agreement.
          “Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any of its
Restricted Subsidiaries in exchange for, or as part of, or in connection with,
any Permitted Acquisition, whether paid in cash or by exchange of properties or
otherwise (but excluding for purposes of clause (v) of the definition of
“Permitted Acquisition” any consideration paid with Equity Interests of the
Borrower or with the proceeds of any Equity Issuance, in each case which are
Qualified Capital Stock) and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any

 



--------------------------------------------------------------------------------



 



payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business (other than, for purposes of clause
(v) of the definition of “Permitted Acquisition” payments representing customary
deferred compensation or customary non-competes paid to management, former
management or shareholders (who are natural persons) of any Persons acquired in
a Permitted Acquisition); provided that any such future payment that is subject
to a contingency shall be considered Acquisition Consideration only at the time
such payment is made in cash or other assets (other than Equity Interests of the
Borrower which are Qualified Capital Stock) by the Borrower or any of its
Restricted Subsidiaries (and, in the event that such payment would cause the
amount in clause (v) of the definition of “Permitted Acquisition” to be
exceeded, any such payment shall constitute a Default unless Net Cash Proceeds
of an Equity Issuance of Qualified Capital Stock of the Borrower that is Not
Otherwise Applied are received by the Borrower no later than 15 days after the
occurrence of such Default).
          “Acquisition Documents” means the Acquisition Agreement, including the
exhibits and schedules thereto, and all agreements, documents and instruments
executed and delivered pursuant thereto or in connection therewith, including
without limitation, any bill of sale or other transfer instruments executed in
connection therewith, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof and of
this Agreement (and for the avoidance of doubt shall not include any of the Loan
Documents or the Senior Note Documents).
          “Additional Collateral Documents” has the meaning specified in Section
6.12(b).
          “Additional Guarantor” means each Person that becomes a Guarantor
after the Closing Date by execution of an Accession Agreement as provided in
Section 6.12.
          “Adjusted Eurodollar Rate” means, for the Interest Period for each
Eurodollar Loan comprising part of the same Group, the quotient obtained
(expressed as a decimal, carried out to five decimal places) by dividing (i) the
applicable Eurodollar Rate for such Interest Period by (ii) 1.00 minus the
Eurodollar Reserve Percentage; provided that in the case of the Loans (other
than Revolving Loans), the Adjusted Eurodollar Rate shall at all times be deemed
to be not less than the Adjusted LIBOR Floor.
          “Adjusted LIBOR Floor” means 1.50% per annum.
          “Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Affiliated Lender” means, at any time, any Lender that is an
Affiliate of the Borrower (other than the Borrower or any of its Restricted
Subsidiaries) at such time.

-2-



--------------------------------------------------------------------------------



 



          “Agent” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Senior Managing Agent and any successors and
assigns in such capacity, and “Agents” means any two or more of them.
          “Aggregate Commitments” means at any date the Commitments of all the
Lenders.
          “Agreement” has the meaning specified in the preamble.
          “Anti-Terrorism Laws” has the meaning specified in Section 5.22.
          “Applicable Margin” means for purposes of calculating (A) the
applicable interest rate for any day for any Term Loan, Revolving Loan or Swing
Line Loan or (B) the applicable rate of the Letter of Credit Fee for any day for
purposes of Section 2.11(b)(i), the applicable percentage per annum set forth
below corresponding to the Total Leverage Ratio as of the most recent
Calculation Date:

                                              Letter of Credit Fee   Applicable
Margin for   Applicable   Applicable         and Applicable   Swing Line Loans
and   Margin for   Margin for         Margin for Revolving   Revolving Loans
that   Term Loans that   Term Loans that Pricing   Total Leverage   Loans that
are Euro-   are   are Eurodollar   are Base Rate Level   Ratio   dollar Loans  
Base Rate Loans   Loans   Loans
I
  ³ 4.50 to 1.00     3.75 %     2.75 %     3.75 %     2.75 %
II
  <4.50 to 1.00     3.50 %     2.50 %     3.50 %     2.50 %

          Each Applicable Margin shall be determined and adjusted quarterly on
the date (each a “Calculation Date”) three Business Days after the earlier of
the actual delivery date by which the Borrower provides, or the required
delivery date by which the Borrower is required to provide, the consolidated
financial information required by Section 6.02(a) or (b), as applicable, and the
Compliance Certificate required by Section 6.02(b) for the fiscal quarter or
year of the Borrower most recently ended prior to the Calculation Date;
provided, however, that the Applicable Margin shall be deemed to be (i) in
Pricing Level I (x) from the Closing Date until the first Calculation Date
occurring after the first full fiscal quarter of the Borrower subsequent to the
Closing Date and (y) at any time during the existence of an Event of Default
under Sections 8.01(a) or (e) and (ii) if the Borrower fail to provide the
consolidated financial information required by Section 6.01(a) or (b), as
applicable, or the Compliance Certificate required by Section 6.02(b) for the
most recently ended fiscal quarter or year of the Borrower preceding any
applicable Calculation Date, each Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as such consolidated financial
information and an appropriate officer’s certificate is provided.
          In the event that the Administrative Agent and the Borrower determine
in good faith that any financial statement or Compliance Certificate delivered
pursuant to Section 6.01 is inaccurate (regardless of whether this Agreement or
the Revolving Commitments are in effect when such inaccuracy is discovered), and
such inaccuracy, if corrected would have led to a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to Borrower), and (iii) Borrower shall within three Business Days of
demand therefor by the Administrative Agent pay to the Administrative Agent the
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with the terms hereof. This paragraph shall
not limit the rights of the Administrative Agent and the Lenders hereunder.

-3-



--------------------------------------------------------------------------------



 



          If at any time on or prior to the first anniversary of the Closing
Date the public corporate credit ratings in respect of the Borrower are Ba3 or
better (with a stable or better outlook) and BB- or better (with a stable or
better outlook) by Moody’s and S&P, respectively, then the Applicable Margin for
Revolving Loans shall, for Eurodollar Loans and Base Rate Loans, be decreased by
0.25%.
          “Applicable Percentage” means, with respect to any Lender at any time,
the percentage of the Aggregate Commitments represented by the aggregate of such
Lender’s Revolving Commitment Percentage and its Term Commitment Percentage at
such time, in each case subject to adjustment as provided in Section 2.15 or
2.17; provided that if the Commitments of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender of each
Class and for all Classes is set forth opposite the name of such Lender on
Schedule 2.01 under the caption “Commitments” of the applicable Class or under
the caption “Aggregate Commitment Percentage”, as applicable, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
          “Applicable Prepayment” has the meaning specified in Section 2.09(f).
          “Approved Fund” means any Fund that is administered or managed by
(i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate
of an entity that administers or manages a Lender.
          “Asset Disposition” means any sale (including any Sale/Leaseback
Transaction, whether or not involving a Capital Lease), lease (as lessor),
transfer or other disposition of any asset by the Borrower or any of its
Restricted Subsidiaries (including any such transaction effected by way of
merger or consolidation and including any issuance, sale or other disposition by
the Borrower or any of its Restricted Subsidiaries of Equity Interests of a
Restricted Subsidiary (other than to the Borrower, any Guarantor or, pursuant to
an Investment under Section 7.06 but other than pursuant to a disposition of
assets under Section 7.05(xvi) or (xvii), any other Restricted Subsidiary),
excluding any sale or other disposition by way of Casualty or Condemnation or
any sale or other disposition of assets with a fair market value in each case of
less than $500,000.
          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor or by Affiliated investment advisors.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, substantially in the form of Exhibit C or any other form approved by the
Administrative Agent and the Borrower.
          “Attributable Indebtedness” means, at any date, (i) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(ii) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or other agreement were accounted for as a
Capital Lease and (iii) in respect of any Sale/Leaseback Transaction, the lesser
of (A) the present value, discounted in accordance with GAAP at the interest
rate implicit in the related lease, of the obligations of the lessee for net
rental payments over the remaining term of

-4-



--------------------------------------------------------------------------------



 



such lease (including any period for which such lease has been extended or may,
at the option of the lessor, be extended) and (B) the fair market value of the
assets subject to such transaction.
          “Auction Agent” means (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower or any of its
Subsidiaries (whether or not an Affiliate of the Administrative Agent) to act as
an arranger in connection with an Discounted Term Loan Prepayment pursuant to
Section 2.19; provided that the Borrower shall not designate the Administrative
Agent as the Auction Agent without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Auction Agent).
          “Auto-Extension Letter of Credit” has the meaning specified in Section
2.05(c)(iii).
          “Available Amount” means, at any date, the sum of (a) the aggregate
amount of Net Cash Proceeds of Equity Issuances of Qualified Capital Stock
received by the Borrower or any of its Restricted Subsidiaries since the Closing
Date and (b) Cumulative Excess Cash flow as of such date, in each case, to the
extent Not Otherwise Applied, less any usage of such Available Amount pursuant
to Section 7.06, Section 7.07 and Section 7.08.
          “Available Amount Conditions” means, prior to and after giving effect
to any usage of the Available Amount, (a) no Default or Event of Default shall
have occurred and be continuing, (b) on a Pro Forma Basis, the Borrower will be
in compliance with the covenants set forth in Section 7.13 and (c) on a Pro
Forma Basis, the Total Leverage Ratio is less than or equal to 4.5 to 1.0;
          “Bankruptcy Code” means Title 11 of the United States Code, as now and
hereafter in effect, or any successor statute.
          “Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency or similar federal, state or foreign law for the relief of
debtors.
          “Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the Prime Rate in
effect on such day and (iii) the Eurodollar Rate for a one month Interest Period
beginning on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that the Base Rate shall at all
times be deemed to be not less than 2.50% per annum. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Board of Directors” means, with respect to any Person, (i) in the
case of any corporation, the board of directors of such Person, (ii) in the case
of any limited liability company, the board of managers or managing member of
such Person, (iii) in the case of any partnership, the board of directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.
          “Borrower Materials” has the meaning specified in Section 10.02(d).
          “Borrower Offer of Specified Discount Prepayment” means the offer by
the Borrower or any of its Subsidiaries to make a voluntary prepayment of Term
Loans at a discount to par pursuant to Section 2.19(b).

-5-



--------------------------------------------------------------------------------



 



          “Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower or any of its Subsidiaries of offers for, and the
corresponding acceptance by a Term Lender of, a voluntary prepayment of Term
Loans at a specified range at a discount to par pursuant to Section 2.19(c).
          “Borrower Solicitation of Discounted Prepayment Offers” means the
solicitation by the Borrower or any of its Subsidiaries of offers for, and the
corresponding acceptance, if any, by a Term Lender of, a voluntary prepayment of
Term Loans at a discount to par pursuant to Section 2.11(d).
          “Borrowing” has the meaning specified in Section 1.07.
          “Broadlane” means Broadlane Intermediate Holdings, Inc., a Delaware
corporation.
          “Broadlane Financial Statements” means the audited financial
statements of Broadlane for the fiscal years ended December 31, 2007, 2008 and
2009.
          “Business Acquisition” means the acquisition by the Borrower or one or
more of its Restricted Subsidiaries of all (or any division, line of business or
any substantial part for which audited financial statements or other customary
financial information is available) or substantially all of the assets or
property of, another Person or of 75% or more of the Equity Interests of a
Person that, upon the consummation thereof, will be owned directly by the
Borrower or one or more of its Restricted Subsidiaries.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located,
except that (i) when used in Section 2.05 with respect to any action taken by or
with respect to any L/C Issuer, the term “Business Day” shall not include any
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the jurisdiction where such L/C Issuer’s Lending Office is
located and (ii) if such day relates to a borrowing of, a payment or prepayment
of principal of or interest on, or the Interest Period for, a Eurodollar Loan,
or a notice by the Borrower with respect to any such borrowing, payment,
prepayment or Interest Period, such day shall also be a day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
          “Cape Girardeau Lease” means the Borrower’s lease obligations related
to its Cape Girardeau, Missouri facility.
          “Capital Asset” means, with respect to any person, all equipment,
fixed assets and Real Property or improvements of such person, or replacements
or substitutions therefor or additions thereto, that, in accordance with GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.
          “Capital Lease” of any Person means any lease of (or other arrangement
conveying the right to use) property (whether real, personal or mixed) by such
Person as lessee which would, in accordance with GAAP, be required to be
accounted for as a capital lease on the balance sheet of such Person; provided
that any lease or other arrangement that under GAAP as in effect on the Closing
Date would not be required to be accounted for as a capital lease shall not
constitute a “Capital Lease” hereunder.
          “Capital Lease Obligations” means, with respect to any Person, all
obligations of such Person as lessee under Capital Leases, in each case taken at
the amount thereof accounted for as liabilities in accordance with GAAP.

-6-



--------------------------------------------------------------------------------



 



          “Cash Collateralize” means to pledge and deposit with or deliver to
the Collateral Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Senior Credit Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash, Cash Equivalents (which Cash Equivalents shall
be reasonably satisfactory to the Administrative Agent) or deposit account
balances or, if the L/C Issuer or Swing Line Lender benefiting from such
collateral shall agree in its sole discretion, other credit support (including a
backup letter of credit), in each case pursuant to documentation (including as
to stated amount in the case of a backup letter of credit which shall not be
more than 103%) in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the Collateral Agent and (c) the L/C Issuer or the
Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
          “Cash Equivalents” means:
     (i) any evidence of debt, maturing not more than one year from the date of
issue, issued or guaranteed by the United States of America or agency or
instrumentality thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof;
     (ii) commercial paper, maturing not more than one year from the date of
issue, or demand notes issued by any domestic corporation not an Affiliate of
the Borrower, in each case (unless issued by a Lender or its holding company or
other commercial banking institution of the stature referred to in clause (iii)
below) rated at least A-1 by S&P or P-1 by Moody’s;
     (iii) any certificate of deposit (or time deposits represented by such
certificate of deposit), time deposit or bankers’ acceptance, maturing not more
than one year after such time, demand deposit account or overnight Federal funds
transactions with a member of the Federal Reserve System that are issued or sold
by or maintained with a (x) commercial banking institution that is organized
under the Laws of the United States, any State thereof or the District of
Columbia or (y) any foreign bank or its branches or agencies (fully protected
against currency fluctuations) and, in each case has a combined capital and
surplus and undivided profits of not less than $500,000,000 and are denominated
in U.S. dollars;
     (iv) any repurchase agreement entered into with any Lender (or other
commercial banking institution of the stature referred to in clause (iii) above)
which (A) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (i) through (iii) above and (B) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such Lender (or other commercial
banking institution) thereunder;
     (v) obligations of any State of the United States or municipal subdivision
or taxing authority thereof, maturing not more than one year from the date of
issue and rated at least A-1 by S&P or P-1 by Moody’s; provided that the full
faith and credit of such State is pledged in support thereof; and
     (vi) shares of any money market fund that (A) has 95% of its assets
invested continuously in the types of investments referred to in clauses
(i) through (v) above, (B) has net assets in excess of $500,000,000 and (C) is
rated at least A-1 by S&P or P-1 by Moody’s.

-7-



--------------------------------------------------------------------------------



 



          “Cash Management Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements.
          “Cash Management Bank” means any Person that, at the time it enters
into a Cash Management Agreement at the request of any Loan Party to be a “Cash
Management Bank” under the Security Documents, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement.
          “Casualty” means any casualty, damage, destruction or other similar
loss with respect to real or personal property or improvements.
          “Casualty Event” means any involuntary loss of title, any involuntary
loss of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Borrower or
any of its Subsidiaries. “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.
          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all
implementing regulations.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (i) the adoption or taking effect of any
law, rule, regulation or treaty; (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (iii) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
          “Change of Control” means the occurrence of any of the following
events:
     (i) any “person” or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act) has become the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all securities that any such Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), by way of merger, consolidation or otherwise, of 35%
or more of the Equity Interests of the Borrower on a fully-diluted basis as set
forth above; or
     (ii) during any period of twelve consecutive calendar months, individuals
who at the beginning of such period constituted the Board of Directors of the
Borrower, together with any new members of such Board of Directors whose
elections by such Board of Directors or whose nominations for election by the
stockholders of the Borrower were approved by a vote of a majority of the
members of such Board of Directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved or cease for any reason to constitute a
majority of the directors of the Borrower still in office; or
     (iii) a “change of control” (as defined in the Senior Note Indenture)
occurs.
          “Class” has the meaning specified in Section 1.07.

-8-



--------------------------------------------------------------------------------



 



          “Closing Date” means the date on or after the Effective Date when the
first Credit Extension occurs in accordance with Section 4.01.
          “Co-Documentation Agents” means Bank of America, N.A., Fifth Third
Bank and Raymond James Bank, FSB, as Co-Documentation Agents under this
Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means all of the property, which includes Mortgaged
Property and all other property of whatever kind and nature, which is subject or
is purported to be subject to the Liens granted by any of the Collateral
Documents.
          “Collateral Agent” means Barclays Bank PLC, in its capacity as
collateral agent for the Finance Parties under the Collateral Documents, its
successor or successors in such capacity.
          “Collateral Documents” means, collectively, the Security Agreement,
the Mortgages, any Additional Collateral Documents, any additional pledges,
security agreements, patent, trademark or copyright filings or mortgages or
deeds of trust required to be delivered pursuant to the Loan Documents and any
instruments of assignment, control agreements, lockbox letters or other similar
instruments or agreements executed pursuant to the foregoing.
          “Commitment” means (i) with respect to each Lender, its Revolving
Commitment, Term Commitment, Incremental Revolving Commitment, Incremental Term
Loan Commitment, Other Revolving Commitment or Other Term Commitment, as and to
the extent applicable, (ii) with respect to each L/C Issuer, its L/C Commitment,
(iii) with respect to the Swing Line Lender, the Swing Line Commitment, in each
case as set forth on Schedule 2.01 or in the applicable Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as its Commitment of the applicable Class, as any such amount may be adjusted
from time to time in accordance with this Agreement.
          “Commitment Fee” has the meaning specified in Section 2.11(a).
          “Communications” has the meaning specified in Section 10.02(d).
          “Company Material Adverse Effect” has the meaning specified in Section
4.01(g).
          “Compliance Certificate” means a certificate, duly executed by a
Responsible Officer, appropriately completed and substantially in the form of
Exhibit D.
          “Condemnation” means any taking or expropriation by a Governmental
Authority of property or assets, or any part thereof or interest therein, for
public or quasi-public use under the power of eminent domain, by reason of any
public improvement or condemnation or in any other manner.
          “Condemnation Award” means all proceeds of any Condemnation or
transfer in lieu thereof.
          “Consolidated Adjusted Working Capital” means at any date the excess
of (i) Consolidated Current Assets (excluding (a) deferred tax assets and
(b) cash and Cash Equivalents classified as such in accordance with GAAP) over
(ii) Consolidated Current Liabilities (excluding (a) deferred tax liabilities
and (b) the current portion of any Consolidated Funded Indebtedness); provided,
however that Consolidated Adjusted Working Capital shall be calculated without
giving effect to any Consolidated

-9-



--------------------------------------------------------------------------------



 



Current Assets or Consolidated Current Liabilities acquired or assumed in any
Permitted Acquisition to the extent financed with Indebtedness, Equity
Issuances, Asset Dispositions or Casualty Events.
          “Consolidated Capital Expenditures” means for any period, without
duplication, all expenditures made by the Borrower and its Subsidiaries during
such period for Capital Assets plus, to the extent not included in the
definition of Capital Assets, capitalized software development cost as accounted
for on a consolidated balance sheet of the Borrower (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability), but excluding (i) expenditures made in connection with any
replacement, substitution or restoration of property as a result of a Casualty
Event or Condemnation Award, (ii) interest capitalized during such period,
(iii) expenditures that are accounted for as capital expenditures of such Person
and that are actually paid for or actually reimbursed by a Person that is not
the Borrower or any of its Subsidiaries and for which none of the Borrower or
its Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to any Person in respect thereof (it
being understood that to the extent the Borrower or any Subsidiary makes any
improvements to any leased property for which such Person is actually
reimbursed, such amount shall not constitute Consolidated Capital Expenditures,
(iv) the book value of any asset owned by the Borrower or a Consolidated
Subsidiary prior to or during such period which is included as an addition to
property, plant and equipment or other capital expenditures of the Borrower and
its Consolidated Subsidiaries for such period as a result of one or more of them
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period except that,
for purposes of this clause (iv), (A) any expenditure necessary in order to
permit such asset to be reused shall be included as Consolidated Capital
Expenditures during the period that such expenditure is actually made and
(B) such book value shall have been included in Consolidated Capital
Expenditures when such asset was originally acquired; (v) any expenditures made
with the proceeds of Indebtedness incurred pursuant to Section 7.01(iii) after
the Closing Date; (vi) the purchase price of assets (other than cash and Cash
Equivalents) that is purchased substantially contemporaneously with the trade in
or substantially contemporaneous sale of existing assets (other than cash and
Cash Equivalents) to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such assets (other than cash and
Cash Equivalents) for the assets (other than cash and Cash Equivalents) being
traded in or substantially contemporaneously sold at such time; and
(vii) expenditures made by Unrestricted Subsidiaries.
          “Consolidated Cash Interest Expense” means for any period Consolidated
Interest Expense that has been paid or is payable in cash during such period,
other than (without duplication and to the extent, but only to the extent,
included in the determination of Consolidated Interest Expense for such period
in accordance with GAAP and paid in cash for such period): (i) amortization of
debt discount, debt issuance fees, financing fees, deferred financing costs,
commissions, fees and expenses, payment-in-kind interest and other amounts of
non-cash interest (including as a result of purchase accounting), (ii) any fees
(including underwriting fees) and expenses paid in connection with the
consummation of the Transactions or the consummation or proposed consummation of
any Permitted Acquisition or any Investment pursuant to Section 7.06(xvi),
7.06(xvii) or 7.06(xviii), (iii) any payments made to obtain Swap Agreements and
any one-time cash costs in respect of breakage of Swap Agreements, (iv) any
agent or collateral monitoring fees paid or required to be paid pursuant to any
Loan Document or any Senior Note Document, (v) annual agency fees or trustee
fees, unused line fees and letter of credit fees and expenses paid hereunder or
under the Senior Note Documents and (vi) all nonrecurring cash interest expense
consisting of liquidated damages for failure to comply with any registration
rights obligations on a timely basis under any agreement governing Indebtedness;
provided that Consolidated Cash Interest Expense for any period ending on any
day prior to the first anniversary of the Closing Date shall be deemed equal to
the product of (i) Consolidated Cash Interest Expense computed in accordance
with the requirements of this definition for the period from and including the
Closing Date to and including such day by (ii) a fraction, the numerator of
which is 365 and the denominator of which is the number of days from and
including the Closing Date to and including such day.

-10-



--------------------------------------------------------------------------------



 



          “Consolidated Cash Taxes” means for any period the aggregate amount of
all taxes of the Borrower and its Consolidated Subsidiaries (other than any
Unrestricted Subsidiary) for such period to the extent the same are paid in cash
by the Borrower or any Consolidated Subsidiary (other than any Unrestricted
Subsidiary) of the Borrower during such period.
          “Consolidated Current Assets” means at any date the consolidated
current assets of the Borrower and its Consolidated Subsidiaries (other than any
Unrestricted Subsidiary) determined as of such date.
          “Consolidated Current Liabilities” means at any date, without
duplication, (i) the consolidated current liabilities of the Borrower and its
Consolidated Subsidiaries (other than any Unrestricted Subsidiary) plus (ii) all
Guaranty Obligations of the Borrower or any Consolidated Subsidiary (other than
any Unrestricted Subsidiary) of the Borrower in respect of the current
liabilities of any Person (other than the Borrower or a Consolidated Subsidiary
of the Borrower (other than any Unrestricted Subsidiary)), determined as of such
date.
          “Consolidated EBITDA” means for any period the sum of, without
duplication:
     (i) Consolidated Net Income for such period (excluding therefrom (A)(x) any
extraordinary items of gain or loss and (y) any non-recurring items of gain or
loss, (B) any gain or loss from discontinued operations, (C) any net loss or
gain from the sale or other disposition of assets outside of the ordinary course
of business, (D) any loss or gain from earn-out obligations and (E) any loss or
gain from payments (including by offset) received pursuant to the Acquisition
Documents); plus
     (ii) to the extent not otherwise included in the determination of
Consolidated Net Income for such period, all proceeds of business interruption
insurance policies, if any, received during such period; plus
     (iii) without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted (and not previously
added back) for (A) Consolidated Interest Expense, (B) lease expense in respect
of Synthetic Lease Obligations and Sale/Leaseback Transactions accounted for as
Operating Leases under GAAP, (C) provisions for Federal, state, local and
foreign income tax, value added tax, franchise taxes and state single business
unitary and similar taxes imposed in lieu of income tax, (D) depreciation,
amortization (including, without limitation, amortization of goodwill and other
intangible assets), impairment of goodwill and other intangible assets and other
non-cash charges or expenses (excluding any such non-cash charge or expense to
the extent that it represents amortization of a prepaid cash expense that was
paid in a prior period), (E) unrealized losses on financial derivatives
recognized in accordance with SFAS No. 133, (F) non-cash compensation expense,
or other non-cash expenses or charges, arising from the granting of stock
options, the granting of stock appreciation rights and similar arrangements
(including any strike price reductions for dividends paid, repricing, amendment,
modification, substitution or change of any such stock option, stock
appreciation rights or similar arrangements), (G) non-cash purchase accounting
adjustments in accordance with GAAP, (H) the amount by which administrative fee
revenue is reduced as a result of the effect of purchase accounting on amounts
that, absent purchase accounting, would have been recorded as revenue after the
Closing Date but which were are required to be recorded as accounts receivable
assets on the Closing Date, (I) (x) any financial advisory fees, accounting
fees, legal fees and all other similar advisory and consulting fees and other
out-of-pocket fees, costs and expenses (including cash charges in respect of
strategic market reviews, management bonuses, early retirement of Indebtedness,
salaries of redundant employees, stay bonuses, consolidation or dis-

-11-



--------------------------------------------------------------------------------



 



continuance of any portion of operations, employees and/or management) of the
Borrower or any of its Subsidiaries and (y) any restructuring or severance
expense of the Borrower or any of its Subsidiaries (limited, in the case of this
clause (y) to $25,000,000 in the aggregate), in each case incurred as a result
of the Transactions, (J) the amount of (x) any expense to the extent that a
corresponding amount is actually received in cash by the Borrower or any of its
Subsidiaries from a Person other than the Borrower or any Subsidiary of the
Borrower under any agreement providing for reimbursement of such expense or
(y) any expenses with respect to liability, casualty events or business
interruptions, to the extent covered by insurance and the Borrower or the
relevant Subsidiary has actually received cash in the amount of such liability,
casualty event or business interruption expenses (it being understood that if
the amount received in cash under any such agreement in any period exceeds the
amount of expense paid during such period such excess amounts received may be
carried forward and applied against expenses in future periods), (K) any
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees and related out-of-pocket expenses of the Borrower or any of
its Consolidated Subsidiaries (other than any Unrestricted Subsidiary) incurred
as a result of the consummation or proposed consummation (whether or not
actually consummated) of (1) Acquisitions, (2) Permitted Joint Ventures,
(3) Investments, (4) Debt Issuances, (5) Asset Dispositions, (6) Equity
Issuances or (7) refinancing transactions and modifications of instruments of
Indebtedness, (L) non-recurring cash charges resulting from severance,
consulting, advisory and other similar transition expenses, stay or sign-on
bonuses, retirement of debt, retirement of derivative instruments,
restructuring, consolidation, transition integration and other similar
adjustments made as a result of Permitted Acquisitions and other Investments
permitted by Section 7.06(xvi), (xvii) or (xviii); provided that all amounts
added to Consolidated EBITDA pursuant to this clause (L) in such period shall
not (when added to any amounts added to Consolidated EBITDA pursuant to clause
(I)(y) above) exceed $20,000,000 during such period, (M) any write-off or
amortization made in such period of deferred financing costs or any write-down
of assets or asset value for impairment or any other reason and (N) one time
costs and expenses associated with Swap Agreements pursuant to Section 6.14;
plus
     (iv) solely for purposes of curing any Event of Default arising in respect
of a violation of any covenant set forth in Section 7.13 as of the end of such
period, the Net Cash Proceeds of any Equity Issuance of Qualified Capital Stock
directly or indirectly to one or more other Persons who are or become holders of
Equity Interests in the Borrower, solely to the extent that such Net Cash
Proceeds are actually received by the Borrower no later than 15 days after the
delivery of a Notice of Intent to Cure (so long as such Notice of Intent to Cure
is delivered at or within 10 days after the time when the related Compliance
Certificate under Section 6.02(b) is required to be delivered (without giving
effect to any grace period)); provided that (x) Net Cash Proceeds of Equity
Issuances of Qualified Capital Stock may be included pursuant to the provisions
of this clause (iv) in Consolidated EBITDA in no more than two fiscal quarters
in any period of four consecutive fiscal quarters and (y) Net Cash Proceeds of
Equity Issuances of Qualified Capital Stock may be included pursuant to the
provisions of this clause (iv) in Consolidated EBITDA with respect to no more
than four fiscal quarters during the term of this Agreement; and provided
further that the aggregate amount of Net Cash Proceeds of Equity Issuances of
Qualified Capital Stock which may be included pursuant to this clause (iv) in
Consolidated EBITDA may not exceed the aggregate amount necessary to cure an
Event of Default arising in respect of any covenant set forth in Section 7.13
for such applicable period for which such Notice of Intent to Cure is delivered;
and provided further that the aggregate amount of Net Cash Proceeds of Equity
Issuances of Qualified Capital Stock which are included pursuant to this clause
(iv) in Consolidated EBITDA shall be disregarded for all other purposes under
this Agreement; it being understood that contributions under this clause
(iv) may not be relied on for purposes of calculating any financial ratios other
than for purposes of determining compliance with the financial covenants set

-12-



--------------------------------------------------------------------------------



 



forth in Section 7.13 (except that when calculating compliance with the
financial covenants for purposes of Section 2.15 and Section 7.04(iv) and the
definition of Permitted Acquisition, contributions pursuant to this clause
(iv) shall be disregarded); plus
     (v) without duplication, (A) the amount of unrealized “run rate” cost
savings projected by the Borrower in good faith to be realized as a result of
(i) the combination of operations of the Company and Broadlane and
(ii) specified actions reasonably expected to be initiated on or prior to
December 31, 2011 and prior to or during the relevant Test Period (including
actions initiated prior to the Closing Date) (in each case, which cost savings
shall be added to Consolidated EBITDA until fully realized (but in no event for
more than four full fiscal quarters) and calculated on a pro forma basis as
though such cost savings had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such actions;
provided that (i) such cost savings are reasonably identifiable and quantifiable
and (ii) the aggregate amount of cost savings added pursuant to subclause (v)(A)
shall not exceed $30,000,000 in the aggregate; (B) the amount of unrealized “run
rate” cost savings projected by the Borrower in good faith to be realized as a
result of (i) the combination of operations of the Company and Broadlane and
(ii) specified actions reasonably expected to be implemented following
December 31, 2011 but prior to June 30, 2012 and, in each case, prior to or
during the relevant Test Period (in each case, which cost savings shall be added
to Consolidated EBITDA until fully realized (but in no event for more than four
full fiscal quarters) and calculated on a pro forma basis as though such cost
savings had been realized on the first day of the relevant period), net of the
amount of actual benefits realized from such actions; provided that (i) such
cost savings are reasonably identifiable and quantifiable, (ii) such cost
savings are not in duplication of actions that have been added back to
Consolidated EBITDA pursuant to clause (v)(A); (iii) the aggregate amount of
cost savings added pursuant to this subclause (v)(B) shall not exceed $5,000,000
in the aggregate and (iv) the aggregate amount of cost savings added pursuant to
subclauses (v)(A) and (B) shall not exceed $30,000,000 in the aggregate and
(C) the appropriate adjustments to reflect the effects of any Required
Divestiture whether or not consummated prior to the Closing Date; minus
     (vi) without duplication, any amount which, in the determination of
Consolidated Net Income for such period, has been added for (A) interest income,
(B) unrealized gains on financial derivatives recognized in accordance with SFAS
No. 133 and (C) any non-cash income or non-cash gains, all as determined in
accordance with GAAP; minus
     (vi) the aggregate amount of cash payments made during such period in
respect of any non-cash accrual, reserve or other non-cash charge or expense
accounted for in a prior period which were added to Consolidated Net Income to
determine Consolidated EBITDA for such prior period and which do not otherwise
reduce Consolidated Net Income for the current period.
Notwithstanding the foregoing, but subject to the last two sentences of this
definition, Consolidated EBITDA (i) for the fiscal quarter ended December 31,
2009 shall be deemed to be $48,590,000, (ii) for the fiscal quarter ended
March 31, 2010, shall be deemed to be $38,499,454, (iii) for the fiscal quarter
ended June 30, 2010 shall be deemed to be $37,559,444 and (iv) for the fiscal
quarter ended September 30, 2010 shall be deemed to be $45,117,543. To the
extent the receipt of any Net Cash Proceeds of any Equity Issuance of Qualified
Capital Stock is an effective addition to Consolidated EBITDA as contemplated
by, and in accordance with, the provisions of clause (iv) above and, as a result
thereof, any Default or Event of Default of any covenant set forth in
Section 7.13 shall have been cured for any applicable period, such cure shall be
deemed to be effective as of the last day of such applicable period. For
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Test Period”) pursuant to any determination of the
Interest Coverage Ratio or the Total Leverage Ratio, if during such Test Period
(or in the case of Pro Forma calculations, during the period from the last day
of such

-13-



--------------------------------------------------------------------------------



 



Test Period to and including the date as of which such calculation is made) the
Borrower or any of its Consolidated Subsidiaries (other than any Unrestricted
Subsidiary) shall have made the Acquisition, any Asset Disposition or a
Permitted Acquisition, Permitted Joint Venture or other Investment permitted by
Section 7.06(xvi), 7.06(xvii) or 7.06(xviii), Consolidated EBITDA for such Test
Period shall be calculated after giving effect thereto on a Pro Forma Basis.
          “Consolidated Funded Indebtedness” means at any date the Funded
Indebtedness of the Borrower and its Consolidated Subsidiaries (other than any
Unrestricted Subsidiary) as of such date, determined on a consolidated basis in
accordance with GAAP.
          “Consolidated Indebtedness” means, as of the date of determination,
the aggregate amount of all Indebtedness and all L/C Obligations of the Borrower
and its Subsidiaries (other than any Unrestricted Subsidiary), determined on a
consolidated basis in accordance with GAAP.
          “Consolidated Interest Expense” means, for any period, the total
interest expense of the Borrower and its Consolidated Subsidiaries (other than
any Unrestricted Subsidiary) for such period, whether paid or accrued
(including, without limitation, amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments under
Capital Leases and the implied interest component of Synthetic Lease Obligations
(regardless of whether accounted for as interest expense under GAAP), all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs (included in interest expense)
in respect of Swap Obligations constituting interest rate swaps, collars, caps
or other arrangements requiring payments contingent upon interest rates of the
Borrower and its Consolidated Subsidiaries (other than any Unrestricted
Subsidiary)), in each case determined on a consolidated basis for such period;
provided that any interest on Indebtedness of another Person that is guaranteed
by the Borrower or any of its Consolidated Subsidiaries (other than any
Unrestricted Subsidiary) or secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on, or payable out of the proceeds of the sale of or production from,
assets of the Borrower or any of its Consolidated Subsidiaries (other than any
Unrestricted Subsidiary) (whether or not such guarantee or Lien is called upon)
shall be included; provided, further, that interest expense in respect of the
Cape Girardeau Lease shall not be included in any determination of “Consolidated
Interest Expense.”
          “Consolidated Net Income” means, for any period, the net income (or
net loss) after taxes and before dividends of the Borrower and its Consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded from the calculation of
Consolidated Net Income for any period (i) the income (or loss) of any Person in
which any other Person (other than any Consolidated Subsidiary of the Borrower
(other than any Unrestricted Subsidiary)) has an ownership interest, except to
the extent that any such income is actually received in cash by such
Consolidated Subsidiary (other than any Unrestricted Subsidiary) of the Borrower
in the form of Restricted Payments during such period, (ii) the income (or loss)
of any Person accrued prior to the date it becomes a Consolidated Subsidiary of
the Borrower or is merged with or into or consolidated with the Borrower or any
of its Consolidated Subsidiaries (other than any Unrestricted Subsidiary) or
that Person’s assets are acquired by the Borrower or any of its Consolidated
Subsidiaries (other than any Unrestricted Subsidiary), except as provided in the
definitions of “Consolidated EBITDA” and “Pro Forma Basis” herein, (iii) the
income of any Subsidiary of the Borrower (other than a Loan Party) to the extent
that the declaration or payment of Restricted Payments or similar distributions
(except to the extent that a loan pursuant to Section 7.01 in lieu of a dividend
is not so restricted) by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary and (iv) the income of any Unrestricted Subsidiary of the
Borrower, except to the extent that any such income is actually re-

-14-



--------------------------------------------------------------------------------



 



ceived in cash by the Borrower or a Consolidated Subsidiary (other than any
Unrestricted Subsidiary) of the Borrower in the form of what would be, if such
Unrestricted Subsidiary were a Restricted Subsidiary of the Borrower, a
Restricted Payment.
          “Consolidated Scheduled Debt Payments” means, for any period, the sum
of all regularly scheduled payments of principal on the Loans and all other
Consolidated Funded Indebtedness of the Borrower and its Consolidated
Subsidiaries (other than any Unrestricted Subsidiary) for such period
(including, without limitation, the principal component of Capital Lease
Obligations, Purchase Money Indebtedness and Synthetic Lease Obligations
(regardless of whether accounted for as indebtedness under GAAP) paid or payable
during such period), but excluding payments due on Revolving Loans and Swing
Line Loans during such period; provided that Consolidated Scheduled Debt
Payments for any period shall not include voluntary prepayments of Consolidated
Funded Indebtedness, mandatory prepayments of the Term Loans pursuant to
Section 2.09(c) or other mandatory prepayments (other than by virtue of
scheduled amortization) of Consolidated Funded Indebtedness (but Consolidated
Scheduled Debt Payments for a period shall be adjusted to reflect the effect on
scheduled payments of principal for such period of the application of any such
voluntary or other mandatory prepayments of Consolidated Funded Indebtedness
during or preceding such period).
          “Consolidated Subsidiary” means with respect to any Person at any date
any Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
          “Consolidated Total Assets” means, as of any date, the total assets of
the Borrower and its Consolidated Subsidiaries, determined in accordance with
GAAP, as set forth on the consolidated balance sheet of the Borrower (as of the
date of the financial statements delivered most recently in accordance with
Section 4.01(k), 6.01(a) or 6.01(b)).
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Agreement Refinancing Indebtedness” means (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred or Other
Revolving Commitments obtained pursuant to a Refinancing Amendment, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans, outstanding
Revolving Loans or (in the case of Other Revolving Commitments obtained pursuant
to a Refinancing Amendment) Revolving Commitments hereunder (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Revolving Commitments, the
unused portion of such Other Revolving Commitments) is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or in
part, of unused Revolving Commitments or Other Revolving Commitments, the amount
thereof), (ii) such Indebtedness has a later maturity and, except in the case of
Other Revolving Commitments, a Weighted Average Life to Maturity equal to or
greater than the Refinanced Debt, and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and

-15-



--------------------------------------------------------------------------------



 



all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained; provided that to the extent that such Refinanced Debt
consists, in whole or in part, of Revolving Commitments or Other Revolving
Commitments (or Revolving Loans, Other Revolving Loans or Swing Line Loans
incurred pursuant to any Revolving Commitments or Other Revolving Commitments),
such Revolving Commitments or Other Revolving Commitments, as applicable, shall
be terminated, and all accrued fees in connection therewith shall be paid, on
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.
          “Credit Exposure” means, as applied to each Lender and with respect to
each Class of its Commitments and/or Loans:
     (i) at any time prior to the termination of the Commitments of the Lenders
in respect of such Class, the sum, as applicable, of (A) the Revolving
Commitment Percentage of such Lender multiplied by the Revolving Committed
Amount plus (B) the Incremental Revolving Commitment Percentage of the relevant
Class of such Lender multiplied by the total Incremental Revolving Commitments
of such Class plus (C) the Other Revolving Commitment Percentage of the relevant
Class of such Lender multiplied by the total Other Revolving Commitments of such
Class plus the (D) the Term Commitment Percentage of the relevant Class of such
Lender multiplied by the applicable Term Committed Amount of such Class of such
Lender; and
     (ii) at any time after the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of (A) the principal balance of
the outstanding Loans of such Lender of such Class plus (B) in the case of the
termination of the Revolving Commitments, any Class of Incremental Revolving
Commitments or any Class of Other Revolving Commitments, in each case, such
Lender’s Participation Interests in all L/C Obligations and Swing Line Loans
issued under the relevant terminated Class.
For purposes of the foregoing, (i) the interest of any Lender holding a Loan in
which any other Lender has a Participation Interest pursuant to Section 10.06(d)
shall be calculated net of all such Participation Interests under
Section 10.06(d) of other Lenders and (ii) the Participation Interest of any
Lender pursuant to Section 10.06(d) in a Loan held by any other Lender shall be
counted as if such Lender holding a Participation Interest under Section
10.06(d) held a proportionate part of the related Loan directly.
          “Credit Extension” means a Borrowing or an L/C Credit Extension.
          “Cumulative Excess Cash Flow” means the sum of (a) Excess Cash Flow
(not to be less than zero) for the period beginning on the Closing Date and
ending on December 31, 2010 and (b) the sum of Excess Cash Flow for each
succeeding completed fiscal year (with the Excess Cash Flow for each such year
not to be less than zero).
          “Debt Equivalents” of any Person means (i) any Equity Interest of such
Person which by its terms (or by the terms of any security for which it is
convertible or for which it is exchangeable or exercisable), or upon the
happening of any event or otherwise (including an event which would constitute a
Change of Control), (A) matures or is mandatorily redeemable or subject to any
mandatory repurchase requirement, pursuant to a sinking fund or otherwise or
(B) is convertible into or exchangeable for Indebtedness or Debt Equivalents, in
each case in whole or in part, on or prior to the date that is 91 days after of
the Latest Maturity Date and (ii) if such Person is a Subsidiary of the Borrower
but not a Subsidiary Guarantor, any Preferred Stock of such Person issued to a
Person other than the Borrower or any of its Subsidiaries; provided, however,
that any Equity Interests that would not constitute Debt Equivalents but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity

-16-



--------------------------------------------------------------------------------



 



Interests are convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such Equity Interests upon the occurrence of a Change
of Control or an Asset Disposition occurring prior to the 91st day after the
Latest Maturity Date shall not constitute Debt Equivalents if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the payment in full of the Senior
Credit Obligations (other than contingent indemnity obligations).
          “Debt Issuance” means the issuance by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness.
          “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
          “Default” means any condition or event that constitutes an Event of
Default or that, with the giving of notice, the passage of applicable grace
periods, or both, would be an Event of Default.
          “Default Rate” means (i) overdue principal amounts (to the extent
legally permitted) shall bear interest at a rate per annum that is equal to
(x) in the case of the Loans, the rate that would otherwise be applicable
thereto plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Revolving Base Rate Loans plus 2%, and (ii) any overdue interest
payable on any Loan or Reimbursement Obligation or any Commitment Fee or other
amount payable hereunder shall bear interest at a rate per annum equal to the
rate then applicable to Base Rate Loans under the relevant Class of Loans plus
2% (or, in the case of any such other amounts that do not relate to a particular
Class of Loans, the rate then applicable to Revolving Base Rate Loans plus 2%),
in each case, with respect to clauses (i) and (ii) above, from the date of such
Event of Default until such overdue amount is paid in full (after as well as
before judgment).
          “Defaulting Lender” means, subject to Section 2.17(b), any Lender that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of an L/C Obligation or Swing
Line Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements generally in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder or under other agreements generally, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
          “Deferred Payment Obligation” has the meaning given to the term
“Deferred Payment Amount” in the Acquisition Agreement. It being understood that
the Deferred Payment Subordinated Note will not be deemed to be part of the
Deferred Payment Obligation.
          “Deferred Payment Subordinated Note” means the Deferred Payment
Subordinated Note evidencing and governing the Deferred Payment Obligation that
remains outstanding after January 4, 2012 issued by the Borrower in
substantially the form attached hereto as Exhibit O, as such form may be

-17-



--------------------------------------------------------------------------------



 



modified prior to execution thereof with the consent (not to be unreasonably
withheld) of the Administrative Agent.
          “Designated Non-Cash Consideration” means the fair market value of
non-cash consideration received by the Borrower or a Restricted Subsidiary in
connection with an Asset Disposition pursuant to Section 7.05(xviii) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the Borrower, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Asset Disposition).
          “Discharge of Senior Credit Obligations” means (i) payment in full in
cash of the principal of and interest (including interest accruing on or after
the commencement of any Insolvency or Liquidation Proceeding, whether or not a
claim for such interest is, or would be, allowed in such Insolvency or
Liquidation Proceeding) and premium, if any, on all Indebtedness outstanding
under the Loan Documents and termination of all commitments to lend or otherwise
extend credit under the Loan Documents, (ii) payment in full in cash of all
other Finance Obligations under the Loan Documents that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (including legal fees and other expenses, costs or charges accruing on
or after the commencement of any Insolvency or Liquidation Proceeding, whether
or not a claim for such fees, expenses, costs or charges is, or would be,
allowed in such Insolvency or Liquidation Proceeding) and (iii) termination,
cancellation or cash collateralization (in an amount equal to the maximum
aggregate amount which may be drawn under all Letters of Credit then outstanding
plus accrued fees and interest thereon or in such lower amount (but not less
than 100% of such maximum aggregate amount) as may be reasonably satisfactory to
the Collateral Agent) of all Letters of Credit issued or deemed issued under the
Loan Documents.
          “Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.19(b)(ii).
          “Discount Range” has the meaning specified in Section 2.19(c)(i).
          “Discount Range Prepayment Amount” has the meaning specified in
Section 2.19(c)(i).
          “Discount Range Prepayment Notice” means a written notice of a
Borrower Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.19(c)(i) substantially in the form of Exhibit R hereto.
          “Discount Range Prepayment Offer” means the irrevocable written offer
by a Term Lender, substantially in the form of Exhibit S hereto, submitted in
response to an invitation to submit offers following the Auction Agent’s receipt
of a Discount Range Prepayment Notice.
          “Discount Range Prepayment Response Date” has the meaning specified in
Section 2.19(c)(i).
          “Discount Range Proration” has the meaning specified in
Section 2.19(c)(iii).
          “Discounted Prepayment Determination Date” has the meaning specified
Section 2.19(d)(iii).
          “Discounted Prepayment Effective Date” means in the case of a Borrower
Offer of Specified Discount Prepayment or Borrower Solicitation of Discount
Range Prepayment Offer, five (5) Business Days following the receipt by each
relevant Term Lender of notice from the Auction Agent in accor-

-18-



--------------------------------------------------------------------------------



 



dance with Section 2.19(b), Section 2.19(c) or Section 2.19(d), as applicable
unless a shorter period is agreed between the Borrower or any of its
Subsidiaries and Auction Agent.
          “Discounted Term Loan Prepayment” has the meaning specified in Section
2.19(a).
          “Disqualified Capital Stock” shall mean any Equity Interest of any
Person that is not Qualified Capital Stock.
          “Disqualified Institution” shall mean certain Persons disclosed to the
Administrative Agent prior to the Closing Date.
          “Dollars” and “$” means, lawful money of the United States of America.
          “Domestic Subsidiary” means, with respect to any Person, each
Subsidiary of such Person that is not a Foreign Subsidiary, and “Domestic
Subsidiaries” means any two or more of them.
          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 10.10.
          “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund and (iv) any other Person (other than a natural person)
approved by, solely in the case of this clause (iv), the Administrative Agent
(and, in the case of any assignment of a Revolving Commitment, the L/C Issuer
and the Swing Line Lender) and unless an Event of Default under Section 8.01(a)
or Section 8.01(e) has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed and; provided that, with
respect to any Borrower consent that is required, the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
the Borrower has received notice thereof); provided, however that any assignment
in connection with the primary syndication of the Commitments and Loans made by
Barclays Bank PLC to an Eligible Assignee previously identified to and
reasonably agreed to by the Borrower shall be permitted to be made without
otherwise complying with Section 10.06(b); provided that notwithstanding the
foregoing (but, for the avoidance of doubt, subject to the provisions of
Section 2.19 and Section 10.06(h)), “Eligible Assignee” shall not include
(I) the Borrower or any of the Borrower’s Restricted Subsidiaries or (II) any
Disqualified Institution.
          “Employee Benefit Arrangements” means in any jurisdiction the benefit
schemes or arrangements in respect of any employees or past employees operated,
maintained or contributed to by the Borrower or any of its Restricted
Subsidiaries or in which the Borrower or any of its Restricted Subsidiaries
participates and which provide benefits on retirement, ill-health, injury, death
or voluntary withdrawal from or termination of employment, including termination
indemnity payments and life assurance and post-retirement medical benefits,
other than Plans.
          “Environment” means ambient air, indoor air, surface water,
groundwater, land and subsurface strata and natural resources such as wetlands,
flora and fauna.
          “Environmental Laws” means the common law and any and all Federal,
state, provincial, local, and foreign statutes, Laws, regulations, ordinances,
rules, judgments, orders, decrees, Environmental Permits or governmental
restrictions relating to pollution or the protection of the Environment,
including those relating to the generation, use, transportation, distribution,
storage, treatment, disposal, presence, Release or threat of Release of any
Hazardous Materials.

-19-



--------------------------------------------------------------------------------



 



          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Borrower or any of its Restricted Subsidiaries resulting
from or based on (i) violation of any Environmental Law, (ii) the generation,
use, handling, transportation, storage or treatment of any Hazardous Material,
(iii) exposure to any Hazardous Material, (iv) the presence, Release or
threatened Release of any Hazardous Material into the Environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
          “Environmental Permit” means any permit, license, approval,
registration, notification, exemption, consent or other authorization required
by or from a Governmental Authority under Environmental Law.
          “Equity Equivalents” means with respect to any Person any rights,
warrants, options, convertible securities, exchangeable securities, indebtedness
or other rights, in each case exercisable for or convertible or exchangeable
into, directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
          “Equity Interests” means all shares of capital stock, partnership
interests (whether general or limited), limited liability company membership
interests, beneficial interests in a trust and any other interest or
participation that confers on a Person the right to receive a share of profits
or losses, or distributions of assets, of an issuing Person, but excluding any
debt securities convertible into such Equity Interests.
          “Equity Issuance” means (i) any sale or issuance by the Borrower to
any Person other than a Restricted Subsidiary of the Borrower of any Equity
Interests or any Equity Equivalents (other than any such Equity Equivalents that
constitute Indebtedness other than, in each case, Debt Equivalents) and (ii) the
receipt by the Borrower of any cash capital contributions, whether or not paid
in connection with any issuance of Equity Interests of the Borrower, from any
Person other than a Restricted Subsidiary of the Borrower.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulation promulgated thereunder.
          “ERISA Affiliate” means each entity that is a member of a “controlled
group of corporations,” under “common control” or an “affiliated service group”
with the Borrower or any of its Restricted Subsidiaries within the meaning of
Section 414(b), (c) or (m) of the Code, or required to be aggregated with the
Borrower or any of its Restricted Subsidiaries under Section 414(o) of the Code
or is under “common control” with the Borrower or any of its Restricted
Subsidiaries, within the meaning of Section 4001(a)(14) of ERISA.
          “ERISA Event” means:
     (i) a reportable event as defined in Section 4043 of ERISA and the
regulations issued under such Section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event;
     (ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in

-20-



--------------------------------------------------------------------------------



 



paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following
30 days;
     (iii) the failure to meet the minimum funding standard of Section 412 of
the Code with respect to any Plan (whether or not waived in accordance with
Section 412 of the Code), the application for a minimum funding waiver under
Section 303 of ERISA with respect to any Plan (or, after the effective date of
the Pension Protection Act of 2006, Section 302(c) of ERISA), the failure to
make by its due date a required installment under Section 412(m) of the Code (or
Section 430(j) of the Code, as amended by the Pension Protection Act of 2006)
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan;
     (iv) (A) the incurrence of any liability by the Borrower or any of its
Restricted Subsidiaries pursuant to Title I of ERISA or to the penalty or excise
tax provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), or the occurrence or existence of any event, transaction or
condition that could reasonably be expected to result in the incurrence of any
such liability by the Borrower or any of its Restricted Subsidiaries pursuant to
Title I of ERISA or to such penalty or excise tax provisions of the Code; or
(B) the incurrence of any liability by the Borrower or any of its Restricted
Subsidiaries or an ERISA Affiliate pursuant to Title IV of ERISA or the
occurrence or existence of any event, transaction or condition that could
reasonably be expected to result in the incurrence of any such liability or
imposition of any lien on any of the rights, properties or assets of the
Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate pursuant
to Title IV of ERISA or to Section 412 of the Code;
     (v) the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of
a Plan by the PBGC, or the appointment of a trustee by the PBGC to administer
any Plan;
     (vi) the withdrawal of the Borrower or any of its Restricted Subsidiaries
or ERISA Affiliate in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by the Borrower or any of its
Restricted Subsidiaries or ERISA Affiliate of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA;
     (vii) the imposition of liability (or the reasonable expectation thereof)
on the Borrower or any of its Restricted Subsidiaries or ERISA Affiliate
pursuant to Section 4062, 4063, 4064 or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA;
     (viii) the assertion of a claim (other than routine claims for benefits)
against any Plan (other than a Multiemployer Plan) or the assets thereof, or
against the Borrower or any of its Restricted Subsidiaries or, with respect to a
Plan subject to Title IV of ERISA, an ERISA Affiliate, in connection with any
Plan;
     (ix) the receipt by the Borrower or any of its Restricted Subsidiaries from
the United States Internal Revenue Service of notice of the failure of any Plan
(or any Employee Benefit Arrangement intended to be qualified under Section
401(a) of the Code) to qualify under Section 401 (a) of the Code, or the failure
of any trust forming part of any Plan or Employee Benefit Arrangement to qualify
for exemption from taxation under Section 501(a) of the Code; and

-21-



--------------------------------------------------------------------------------



 



     (x) the establishment or amendment by the Borrower or any of its Restricted
Subsidiaries of any Welfare Plan that provides post-employment welfare benefits
other than as may be required under applicable law.
          “Eurodollar Loan” means at any date a Loan which bears interest at a
rate based on the Adjusted Eurodollar Rate.
          “Eurodollar Rate” shall mean, for any Interest Period with respect to
any Eurodollar Borrowing, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Borrowing being
made, continued or converted by Barclays Bank PLC and with a term equivalent to
such Interest Period would be offered by major banks in the London interbank
eurodollar market to Barclays Bank PLC at its request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
          “Eurodollar Reserve Percentage” means for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any other entity succeeding to the functions
currently performed thereby) for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan
shall be adjusted automatically on and as of the effective date of any change in
the Eurodollar Reserve Percentage.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excess Cash Flow” means for any period an amount equal to:
     (i) Consolidated EBITDA for such period determined without regard to
(x) any amount included therein for such period pursuant to clause (iv) of the
definition of “Consolidated EBITDA” or (y) any amount included therein for such
period pursuant to clause (v) or clause (vi) of the definition of “Consolidated
EBITDA” to the extent not received in cash; plus
     (ii) all cash extraordinary or non-recurring gains or gains from
discontinued operations deducted from Consolidated EBITDA pursuant to clause
(i) of the definition thereof, if any, during such period (whether or not
accrued in such period) (other than in respect of Asset Dispositions); plus
     (iii) the decrease, if any, in Consolidated Adjusted Working Capital; minus
     (iv) a positive amount equal to net losses for such period from sales or
dispositions of assets outside the ordinary course of business; minus
     (v) the aggregate amount (without duplication and in each case except to
the extent paid, directly or indirectly, with proceeds of any Equity Issuance
not included in the determina-

-22-



--------------------------------------------------------------------------------



 



tion of Consolidated Net Income for the applicable period or with any amount
referred to in clauses (iii)(K) or (iii)(L) of the definition of “Consolidated
EBITDA” by the Borrower or any of its Consolidated Subsidiaries (other than any
Unrestricted Subsidiary)) of (A) cash payments during such period in respect of
Consolidated Capital Expenditures, to the extent not financed with the proceeds
of long-term Indebtedness (other than Revolving Loans), Equity Issuances or
proceeds from Asset Dispositions or Casualty Events, (B) cash payments or, to
the extent a binding agreement or commitment in respect thereof is entered into
during such period, the amount (it being understood and agreed that (1) any cash
payments in respect thereof shall not thereafter be deducted in the
determination of Excess Cash Flow for the period during which such cash payments
were actually made and (2) Excess Cash Flow shall be increased in the next
Excess Cash Flow Period to the extent any amount reduced Excess Cash Flow and
the cash payment was not made in respect thereof) during such period to the
extent not financed with the proceeds of long-term Indebtedness (other than
Revolving Loans), Equity Issuances, Asset Dispositions or Casualty Events or
other proceeds from financing transactions that would not be included in
Consolidated EBITDA that was paid in cash in respect of (x) Permitted
Acquisitions, and (y) Investments made pursuant to Section 7.06(xvi), 7.06(xvii)
or 7.06(xviii) (it being understood and agreed that Excess Cash Flow shall be
increased in the next Excess Cash Flow Period to the extent any amount reduced
Excess Cash Flow pursuant to this clause (v)(B)(y) as a result of an Investment
made pursuant Section 7.06(xvi), 7.06(xvii) or 7.06(xviii) was subsequently
returned to the Borrower or any of its Restricted Subsidiaries), (C) prepayments
of Indebtedness (other than intercompany Indebtedness, Incremental Term Loans,
Term Loans, Incremental Revolving Loans, Revolving Loans or Swing Line Loans),
provided that (x) such prepayments are otherwise permitted hereunder, (y) if
such Indebtedness consists of a revolving line of credit, the commitments under
such line of credit are permanently reduced by the amount of such prepayment
during such period and (z) such prepayments are not made in connection with a
refinancing thereof with other Indebtedness, (D) Consolidated Scheduled Debt
Payments actually paid by the Borrower and its Consolidated Subsidiaries (other
than any Unrestricted Subsidiary) during such period, (E) Consolidated Interest
Expense, lease expense in respect of Synthetic Lease Obligations and
Sale/Leaseback Transactions accounted for as Operating Leases under GAAP, in
each case to the extent actually paid in cash the Borrower and its Consolidated
Subsidiaries (other than any Unrestricted Subsidiary) during such period,
(F) Consolidated Cash Taxes actually paid by the Borrower and its Consolidated
Subsidiaries (other than any Unrestricted Subsidiary) during such period,
(G) the aggregate amount of all Restricted Payments actually made in cash under
Section 7.07(iii) (excluding any Restricted Payments made as permitted pursuant
to clause (y) of the second proviso thereto from Excess Cash Flow for any
period) during such period and amounts under clause (viii) of Section 7.07),
(H) the aggregate amount of all financial advisory fees, accounting fees, legal
fees and other similar advisory and consulting fees and related out-of-pocket
expenses of the Borrower and its Consolidated Subsidiaries (other than any
Unrestricted Subsidiary) (including cash charges in respect of strategic market
reviews, early extinguishment of Indebtedness, management bonuses, stay or sign
on bonuses, restructuring, consolidation, severance or discontinuance of any
portion of operations, employees and/or management of the Borrower incurred as a
result of the Transactions and added to Consolidated EBITDA) incurred as a
result of the Transactions or the consummation or proposed consummation (whether
or not actually consummated) of (1) Acquisitions, (2) Permitted Joint Ventures,
(3) Investments, (4) Debt Issuances, (5) Asset Dispositions, (6) Equity
Issuances or (7) refinancing transactions and modifications of instruments of
Indebtedness, in each case to the extent actually paid in cash by the Borrower
and its Consolidated Subsidiaries (other than any Unrestricted Subsidiary)
during such period, in each case to the extent added to Consolidated Net Income
in the determination of Consolidated EBITDA for such period, (J) earn-out
obligations paid in cash in connection with Permitted Acquisitions or
Investments made pursuant Section 7.06(xvi), 7.06(xvii) or 7.06(xviii) to the
extent such obligations have not been deducted in determining Consolidated Net
Income for the period

-23-



--------------------------------------------------------------------------------



 



Excess Cash Flow is determined, (K) all business interruption insurance proceeds
to the extent increasing Consolidated EBITDA during such period, if any,
(L) cash charges resulting from severance, stay or sign on bonuses, early
retirement of debt, restructuring, consolidation, transition, consulting,
advisory and other similar transaction costs and expenses, integration and other
adjustments made as a result of Permitted Acquisitions and other Investments
made pursuant Section 7.06(xvi), 7.06(xvii) or 7.06(xviii) to the extent added
back to Consolidated EBITDA pursuant to clause (iii)(K) or clause (iii)(L) of
the definition of Consolidated EBITDA during such period, (M) solely to the
extent included in the calculation of Consolidated EBITDA, cash payments made by
the Borrower and its Subsidiaries in respect of hedging agreements and interest
rate agreements, (N) cash payments made pursuant to the Acquisition Agreement to
the extent added back to Consolidated Net Income in the determination of
Consolidated EBITDA for such period, (O) one time costs and expenses associated
with Swap Agreements entered into in connection with Section 6.14, (P) to the
extent deducted in arriving at Consolidated Net Income, payments made with
respect to the Cape Girardeau Lease, (Q) payments not prohibited hereunder of
the Deferred Payment Obligation and Deferred Payment Subordinated Note during
such Excess Cash Flow Period, in each case to the extent not made using the
proceeds of long-term Indebtedness (other than Revolving Loans), Equity
Issuances or proceeds from Asset Dispositions or Casualty Events (it being
agreed that any payment in respect of the Deferred Payment Obligation or
Deferred Payment Subordinated Note on or prior to the date on which any payment
is made in accordance with Section 2.09(c)(ii) in respect of the Excess Cash
Flow Period ending December 31, 2011 shall be deemed to have been made on the
last day of such Excess Cash Flow Period for the purposes of determining Excess
Cash Flow for such Excess Cash Flow Period) and (R) without duplication of
amounts deducted from Excess Cash Flow in prior periods, the aggregate
consideration required to be paid in cash by Borrower and its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Consolidated Capital
Expenditures that have not yet been made, in each case during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent the aggregate amount of cash actually utilized to
finance such Consolidated Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters; minus
     (vi) all cash extraordinary or non-recurring losses and losses from
discontinued operations, if any, during such period (whether or not accrued in
such period); minus
     (vii) the increase, if any, in Consolidated Adjusted Working Capital.
          “Excess Cash Flow Period” means each fiscal year of the Borrower
beginning after the Closing Date.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Excluded Foreign Subsidiary” means any Foreign Subsidiary whose
Guaranty Obligation of the Senior Credit Obligations would result in adverse tax
consequences under Section 956 of the Code.
          “Excluded Taxes” means, with respect to any Agent, any Lender, any L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income Taxes) by
a jurisdiction

-24-



--------------------------------------------------------------------------------



 



(or any political subdivision thereof) as a result of such recipient being
organized or having its principal office in such jurisdiction or, in the case of
any Lender, in having its Lending Office in such jurisdiction, (ii) any Taxes in
the nature of branch profits tax within the meaning of Section 884 of the Code
imposed by any jurisdiction described in clause (i), (iii) other than with
respect to an assignee pursuant to a request by the Borrower under
Section 10.13, any U.S. federal withholding tax that is imposed on amounts
payable to any Foreign Lender pursuant to any law in effect at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the applicable Loan Party with respect to such
withholding tax pursuant to Section 3.01 and (iv) any tax that is attributable
to any Lender’s failure to comply with Section 3.01(e), or sections 1471-1474 of
the Code and any Treasury regulations promulgated thereunder or other official
interpretations thereof.
          “Existing Credit Agreement” means the Credit Agreement, dated as of
October 23, 2006, among the Borrower, the guarantors parties thereto, the
lenders from time to time parties thereto and the administrative agent, swing
line lender and letter of credit issuer named therein.
          “Existing Indebtedness” has the meaning specified in Section 7.01(i).
          “Existing L/C” means the outstanding letter of credit existing as of
the Effective Date and set forth on Schedule 1.01(B) hereto.
          “Failed Loan” has the meaning specified in Section 2.03(d).
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
          “Fee Letter” means (i) the letter agreement dated September 14, 2010
among the Borrower, Barclays Bank PLC, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC.
          “Fee Percentage” has the meaning specified in Section 2.11(c).
          “Finance Document” means (i) each Loan Document, (ii) each Swap
Agreement between one or more Loan Parties and a Swap Creditor evidencing Swap
Obligations permitted hereunder and (iii) each Secured Cash Management Agreement
permitted hereunder, and “Finance Documents” means all of them, collectively.
          “Finance Obligations” means, at any date, (i) all Senior Credit
Obligations, (ii) all Swap Obligations of a Loan Party permitted hereunder owed
or owing to any Swap Creditor and (iii) to the extent approved by Borrower, all
obligations under a Secured Cash Management Agreement.
          “Finance Party” means each Lender, the Swing Line Lender, each L/C
Issuer, each Swap Creditor, each Cash Management Bank, each Agent and each
Indemnitee and their respective successors and assigns, and “Finance Parties”
means any two or more of them, collectively.

-25-



--------------------------------------------------------------------------------



 



          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “First Lien Intercreditor Agreement” means the First Lien
Intercreditor Agreement substantially in the form of Exhibit M among the
Administrative Agent, the Collateral Agent and one or more Senior
Representatives for holders of Permitted First Priority Refinancing Debt, with
such modifications thereto as the Administrative Agent may reasonably agree.
          “Flood Insurance Laws” means, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
          “Foreign Cash Equivalents” means:
     (i) securities issued or fully guaranteed by the United Kingdom,
Luxembourg, the Netherlands, Ireland, France, or Mexico, or any instrumentality
thereof (as long as that the full faith and credit of the United Kingdom,
Luxembourg, the Netherlands, Ireland, France, or Mexico or such instrumentality
is pledged in support of those securities);
     (ii) certificates of deposit, eurodollar time deposits, overnight bank
deposits and bankers’ acceptances of any foreign bank, or its branches or
agencies (fully protected against currency fluctuations) that, at the time of
acquisition, are rated at least A-1 by S&P or P-1 by Moody’s, and
(ii) certificates of deposit, eurodollar time deposits, banker’s acceptances and
overnight bank deposits, in each case of any non-U.S. commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson BankWatch Rating of
at least “B”;
     (iii) repurchase obligations with a term of not more than seven days with
respect to securities of the types described in clause (i) or (ii) with a bank
or trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 in which the Borrower or
one or more of its Subsidiaries shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations; and
     (iv) investments, classified in accordance with GAAP as current assets, in
shares of any money market fund that has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iii) above which are administered by reputable financial institutions having
capital of at least $500,000,000; provided, however, that the maturities of all
obligations of the type specified in clauses (i) through (iii) above shall not
exceed the lesser of the time specified in such clauses.
          “Foreign Lender” means, any Lender that is not a U.S. Person within
the meaning of Section 7701(a)(30) of the Code.
          “Foreign Pension Plan” means any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by the Borrower or any Restricted
Subsidiary primarily for the benefit of employees of the Borrower or any
Restricted Subsidiary residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

-26-



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” means, with respect to any Person, any Subsidiary
of such Person that is a controlled foreign corporation (“CFC”) within the
meaning of Section 957 of the Code, or a Subsidiary of a CFC.
          “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms of Section 2.17(a)(iv).
          “Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
          “Funded Indebtedness” means, with respect to any Person and without
duplication, (i) all Indebtedness of such Person of the types referred to in
clauses (i), (ii), (iii), (v) and (vii) of the definition of “Indebtedness” in
this Section 1.01, (ii) all Indebtedness of others of the type referred to in
clause (i) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of production from, any property or asset of such Person,
whether or not the obligations secured thereby have been assumed by such Person,
(iii) all Guaranty Obligations of such Person with respect to Indebtedness of
others of the type referred to in clause (i) above and (iv) all Indebtedness of
the type referred to in clause (i) above of any other Person (including any
partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such
Person would be liable therefor under any applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.
          “Government Acts” has the meaning specified in Section 2.05(m).
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Group” means at any time a group of Loans consisting of (i) all Loans
which are Base Rate Loans at such time or (ii) all Loans which are Eurodollar
Loans having the same Interest Period at such time; provided that, if a Loan of
any particular Lender is converted to or made as a Base Rate Loan pursuant to
Article III, such Loan shall be included in the same Group or Group of Loans
from time to time as it would have been had it not been so converted or made.

-27-



--------------------------------------------------------------------------------



 



          “Guarantor” means (A) each Restricted Subsidiary of the Borrower on
the Closing Date (other than a non-Wholly Owned Subsidiary of the Borrower, an
Excluded Foreign Subsidiary, an Immaterial Subsidiary, a Regulated Subsidiary
and a not-for-profit Subsidiary) and (B) each Restricted Subsidiary of the
Borrower that becomes a party to the Guaranty after the Closing Date required
pursuant to Section 6.12 by execution of an Accession Agreement, and
“Guarantors” means any two or more of them.
          “Guaranty” means the Guaranty, substantially in the form of Exhibit E
hereto, by the Subsidiary Guarantors in favor of the Administrative Agent, as
the same may be amended, modified or supplemented from time to time in
accordance with the terms thereof and of this Agreement.
          “Guaranty Obligation” means, with respect to any Person, without
duplication, any obligation (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guarantying,
intended to guaranty, or having the economic effect of guarantying, any
Indebtedness of any other Person in any manner, whether direct or indirect, and
including, without limitation, any obligation, whether or not contingent, (i) to
purchase any such Indebtedness or any property constituting security therefor,
(ii) to advance or provide funds or other credit support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, support agreements, comfort letters,
take or pay arrangements, put agreements, performance guaranties or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person, (iii) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness or (iv) to
otherwise assure or hold harmless the owner of such Indebtedness against loss in
respect thereof. The amount of any Guaranty Obligation hereunder shall (subject
to any limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.
          “Hazardous Materials” means all materials, chemicals, substances,
wastes, pollutants, contaminants, compounds, mixtures and constituents in any
form, including petroleum or petroleum products, asbestos or asbestos-containing
materials, polychlorinated biphenyls or radon gas, regulated pursuant to, or
which can give rise to liability under, any Environmental Law.
          “Honor Date” has the meaning specified in Section 2.05(e).
          “Identified Participating Lenders” has the meaning specified in
Section 2.19(c)(iii).
          “Identified Qualifying Lenders” has the meaning specified in Section
2.19(c)(iii).
          “Immaterial Subsidiary” means any Restricted Subsidiary of the
Borrower that, as of the last day of the most recently ended fiscal quarter of
the Borrower, had assets or revenues (on a consolidated basis including its
Restricted Subsidiaries) with a value of less than 2.5% of the consolidated
tangible assets of the Borrower and 2.5% of the consolidated revenues of the
Borrower; provided that all Immaterial Subsidiaries, on a consolidated basis,
shall not at any time account for more than 5.0% of Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended.
          “Increase Effective Date” has the meaning set forth in
Section 2.15(a).
          “Increase Joinder” has the meaning set forth in Section 2.15(c).
          “Incremental Cap” has the meaning assigned to such term in
Section 2.15(a).
          “Incremental Loans” has the meaning set forth in Section 2.15(a).

-28-



--------------------------------------------------------------------------------



 



          “Incremental Revolving Commitment” has the meaning set forth in
Section 2.15(a).
          “Incremental Revolving Commitment Percentage” means, for each Lender,
the percentage of the aggregate Incremental Revolving Commitments represented by
such Lender’s Incremental Revolving Commitment at such time and identified as
its Incremental Revolving Commitment Percentage on Schedule 2.01 to any Increase
Joinder, as such percentage may be modified in connection with any Assignment
and Assumption made in accordance with the provisions of Section 10.06(b).
          “Incremental Revolving Loans” has the meaning set forth in
Section 2.15(a).
          “Incremental Term Loan Commitment” has the meaning set forth in
Section 2.15(a).
          “Incremental Term Loan Commitment Percentage” means, for each Lender,
the percentage of the aggregate Incremental Term Loan Commitments represented by
such Lender’s Incremental Term Loan Commitment at such time and identified as
its Incremental Term Loan Commitment Percentage on Schedule 1.01 to any Increase
Joinder, as such percentage may be modified in connection with any Assignment
and Assumption made in accordance with the provisions of Section 10.06(b).
          “Incremental Term Loans” means Loans made pursuant to any Incremental
Term Loan Commitment.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (i) all obligations of such Person for borrowed money;
     (ii) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments;
     (iii) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
     (iv) all obligations, other than intercompany items, of such Person to pay
the deferred purchase price of property or services (other than trade accounts
payable and accrued expenses arising in the ordinary course of business and due
within six months of the incurrence thereof);
     (v) the Attributable Indebtedness of such Person in respect of Capital
Lease Obligations, Sale/Leaseback Transactions and Synthetic Lease Obligations
(regardless of whether accounted for as indebtedness under GAAP);
     (vi) all obligations, contingent or otherwise, of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit,
letter of guaranty, bankers’ acceptance, surety bond, performance bond or
similar instrument;
     (vii) all obligations of the types specified in clauses (i) through (vi)
above of others secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of production from, any property or asset of such Person,
whether or not such obligation is assumed by such Person; provided that the
amount of any Indebtedness of others that constitutes Indebtedness of such
Person solely by

-29-



--------------------------------------------------------------------------------



 



reason of this clause (vii) shall not for purposes of this Agreement exceed the
lesser of (x) the aggregate unpaid amount of such Indebtedness and (y) the fair
market value of the properties or assets encumbered thereby as determined by
such person in good faith;
     (viii) all Guaranty Obligations of such Person;
     (ix) all Debt Equivalents of such Person; and
     (x) the Indebtedness of any other Person (including any partnership in
which such Person is a general partner and any unincorporated joint venture in
which such Person is a joint venturer) to the extent such Person would be liable
therefor under applicable Law or any agreement or instrument by virtue of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person shall not be
liable therefor;
          provided that (i) Indebtedness shall not include (A) deferred
compensation arrangements, (B) earn-out obligations until such obligation
appears in the liabilities section of the balance sheet of such Person,
(C) non-compete or consulting obligations incurred in connection with Permitted
Acquisitions, (D) obligations under any Swap Agreement, (E) deemed Indebtedness
pursuant to FASB 133 or 150 or (F) the Cape Girardeau Lease and (ii) the amount
of any Limited Recourse Indebtedness of any Person shall be equal to the fair
market value of any assets securing such Indebtedness or to which such
Indebtedness is otherwise recourse.
          “Indemnified Taxes” means any Taxes other than Excluded Taxes.
          “Indemnitee” has the meaning specified in Section 10.04(b).
          “Information” has the meaning specified in Section 10.07.
          “Insolvency or Liquidation Proceeding” means (i) any voluntary or
involuntary case or proceeding under the Bankruptcy Code or any other Bankruptcy
Law with respect to any Loan Party, (ii) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets, (iii) any liquidation, dissolution, reorganization or winding
up of any Loan Party whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (iv) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Loan Party.
          “Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.
          “Intercompany Note” means a promissory note contemplated by
Section 7.06(x), substantially in the form of Exhibit H hereto, and
“Intercompany Notes” means any two or more of them.
          “Interest Coverage Ratio” means for any period the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Cash Interest
Expense for such period.
          “Interest Payment Date” means (i) as to Base Rate Loans, the last
Business Day of each March, June, September and December (commencing March 31,
2011) and the Maturity Date for Loans of the applicable Class and (ii) as to
Eurodollar Loans, the last day of each applicable Interest Period and the
Maturity Date for Loans of the applicable Class, and in addition where the
applicable Interest Period

-30-



--------------------------------------------------------------------------------



 



for a Eurodollar Loan is greater than three months, then also the respective
dates that fall every three months after the beginning of such Interest Period.
          “Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one (1), two (2), three (3) or six (6) (or if
agreed by all relevant Lenders, nine (9) or twelve (12)) months thereafter, as
the Borrower may elect in the applicable notice; provided that:
     (i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (v) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
     (iii) no Interest Period in respect of Term Loans may be selected which
extends beyond a Principal Amortization Payment Date for Loans of the applicable
Class unless, after giving effect to the selection of such Interest Period, the
aggregate principal amount of Term Loans which are comprised of Base Rate Loans
together with such Term Loans comprised of Eurodollar Loans with Interest
Periods expiring on or prior to such Principal Amortization Payment Date are at
least equal to the aggregate principal amount of Term Loans due on such date;
     (iv) if so provided in a written notice to the Borrower by the
Administrative Agent at the direction of the Required Lenders, no Interest
Period in excess of one month may be selected at any time when an Event of
Default is then in existence; and
     (v) no Interest Period may be selected which would end after the Maturity
Date for Loans of the applicable Class.
          “Investment” in any Person means (i) the acquisition (whether for
cash, property, services, assumption of Indebtedness, securities or otherwise)
of assets (other than inventory, machinery, equipment and other assets for such
Person, all in the ordinary course of business), Equity Interests, Equity
Equivalents, Debt Equivalents, Indebtedness or other securities of such Person,
(ii) any deposit with, or advance, loan or other extension of credit to or for
the benefit of such Person (other than extensions of trade credit, deposits made
in connection with Operating Leases or the purchase of equipment or inventory
for such Person, in each case in the ordinary course of business) or (iii) any
other capital contribution to such Person, including by way of Guaranty
Obligations of any obligation of such Person, any support for a letter of credit
issued on behalf of such Person incurred for the benefit of such Person. For the
purposes of Article VII, the outstanding amount of any Investment by any Person
in another Person shall be calculated as the excess of (i) the initial amount of
such Investment (including the fair market value (as determined in good faith by
such Person) of all property transferred by such Person as part of such
Investment) over (ii) the sum of (A) any amount paid, repaid, returned,
distributed or otherwise received in cash or Cash Equivalents from such
Investment and (B) all liabilities of the investing Person constituting all or a
part of the initial amount of such Investment expressly transferred prior to
such time in connection with the sale or disposition of such Investment, but
only to the extent the investing Person is fully released of such liabilities by
such transfer.

-31-



--------------------------------------------------------------------------------



 



          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
          “Joint Bookrunners” means each of Barclays Capital, the investment
banking division of Barclays Bank PLC, and J.P. Morgan Securities LLC in its
capacity as joint bookrunner, or any successor joint bookrunner.
          “Joint Lead Arrangers” means each of Barclays Capital, the investment
banking division of Barclays Bank PLC, and J.P. Morgan Securities LLC in its
capacity as joint lead arranger, or any successor joint lead arranger.
          “Latest Maturity Date” means, at any date of determination, the latest
maturity or termination date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Other Term
Loan, any Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.
          “Laws” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directives, licenses,
authorizations and permits of any Governmental Authority.
          “L/C Borrowing” means a Revolving Borrowing made pursuant to Section
2.05(e)(iv) and (v) to refinance Unreimbursed Amounts in respect of drawn
Letters of Credit.
          “L/C Cash Collateral Account” has the meaning specified in the
Security Agreement.
          “L/C Commitment” means the commitment of one or more L/C Issuers to
issue Letters of Credit in an aggregate face amount at any one time outstanding
(together with the amounts of any unreimbursed drawings thereon) of up to the
L/C Sublimit.
          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
          “L/C Disbursement” means a payment or disbursement made by an L/C
Issuer pursuant to a Letter of Credit.
          “L/C Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any Letter of Credit Application and any agreements, instruments,
Guaranty Obligations or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (i) the
rights and obligations of the parties concerned or at risk or (ii) any
collateral security for such obligations.
          “L/C Issuer” means (i) solely with respect to the Existing L/C, Bank
of America, N.A., (ii) Barclays Bank PLC, in its capacity as issuer of Letters
of Credit under Section 2.05(a), and its successor or successors in such
capacity and (iii) any other Revolving Lender (or, if reasonably satisfactory to
the Administrative Agent, an Affiliate of any Revolving Lender) which the
Borrower shall have designated as an “L/C Issuer” by notice to the
Administrative Agent with the consent of such other Revolving Lender or
Affiliate of a Revolving Lender, as applicable.

-32-



--------------------------------------------------------------------------------



 



          “L/C Issuer Fees” has the meaning specified in Section 2.11(b)(iii).
          “L/C Obligations” means at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all Unreimbursed Amounts not then paid by the Borrower as provided in
Section 2.05(e)(ii), (iii), (iv) or (v) to the applicable L/C Issuer in respect
of drawings under Letters of Credit, including any portion of any such
obligation to which a Lender has become subrogated pursuant to
Section 2.05(e)(vi). For all purposes of this Agreement and all other Loan
Documents, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
          “L/C Sublimit” means an amount equal to $25,000,000. The L/C Sublimit
is a part of, and not in addition to, the Revolving Committed Amount.
          “Leases” means any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
          “Lender” means a Revolving Lender, Term Lender and each Eligible
Assignee that becomes a Lender pursuant to Section 10.06(b) and their respective
permitted successors and shall include, as the context may require, the Swing
Line Lender in such capacity and each L/C Issuer in such capacity.
          “Lending Office” means (i) with respect to any Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan in such Lender’s Administrative
Questionnaire or in any applicable Assignment and Assumption pursuant to which
such Lender became a Lender hereunder or such other office of such Lender (or of
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained and (ii) with respect to any L/C Issuer and
for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Letters of Credit are to be issued and
maintained.
          “Letter of Credit” means any commercial or standby letter of credit
issued hereunder by an L/C Issuer on or after the Closing Date.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form and from time to
time in use by the applicable L/C Issuer.
          “Letter of Credit Expiration Date” means the Revolving Termination
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).
          “Letter of Credit Fee” has the meaning specified in
Section 2.11(b)(i).
          “Letter of Credit Request” has the meaning specified in
Section 2.05(b).

-33-



--------------------------------------------------------------------------------



 



          “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, easement, right-of-way or other
encumbrance on title to Real Property lien (statutory or otherwise), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing). Solely
for the avoidance of doubt, the filing of a UCC financing statement that is a
protective lease filing in respect of an operating lease that does not
constitute a security interest in the leased property or otherwise give rise to
a Lien does not constitute a Lien solely on account of being filed in a public
office.
          “Limited Recourse Indebtedness” means with respect to any Person,
Indebtedness to the extent: (i) such Person (A) provides no credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), (B) is not directly or indirectly liable as a
guarantor or otherwise or (C) does not constitute the lender; and (ii) no
default with respect thereto would permit upon notice, lapse of time or both any
holder of any other Indebtedness (other than the Loans or the Notes) of such
Person to declare a default on such other Indebtedness or cause the payment
thereof to be accelerated or payable prior to its stated maturity.
          “Loan” means a Revolving Loan, a Term Loan, an Incremental Term Loan,
an Other Term Loan, an Incremental Revolving Loan, an Other Revolving Loan or a
Swing Line Loan (or a portion of any Revolving Loans, Term Loans, Incremental
Term Loans, Other Term Loans, Incremental Revolving Loans, Other Revolving Loans
or Swing Line Loans), individually or collectively as appropriate; provided
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Extension/Conversion, the term “Loan” shall refer to the
combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
          “Loan Documents” means this Agreement, the Notes, the Guaranty, the
Collateral Documents, each Accession Agreement, each L/C Document and any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.16 of this Agreement, collectively, in each case as the
same may be amended, modified or supplemented from time to time, and all other
related agreements and documents executed by a Loan Party in favor of, and
delivered to, any Senior Credit Party in connection with or pursuant to any of
the foregoing, but for the avoidance of doubt, excluding any Swap Agreements.
          “Loan Party” means each of the Borrower and each Guarantor, and “Loan
Parties” means any combination of the foregoing.
          “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
          “Material Adverse Effect” means (a) a material adverse effect on the
business, property, results of operations, or financial condition of the
Borrower and its Subsidiaries, taken as a whole (after taking into account any
applicable insurance and any applicable indemnification (to the extent the
provider of such insurance or indemnification has the financial ability to
support its obligations with respect thereto and is not disputing or refusing to
acknowledge the same)); (b) material adverse effect on the rights of or benefits
or remedies available to the Lenders or the Collateral Agent under any Loan
Document; or (c) a material adverse effect on the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Finance
Parties) on the Collateral or the priority of such Liens.
          “Material Subsidiary” has the meaning specified in Section 8.01(e).

-34-



--------------------------------------------------------------------------------



 



          “Maturity Date” means (i) as to the Revolving Loans and Swing Line
Loans, the Revolving Termination Date and (ii) as to Term Loans, the Term Loan
Maturity Date.
          “Maximum Rate” has the meaning specified in Section 10.09.
          “MedAssets Financial Statements” means the audited financial
statements of the Borrower for the fiscal years ended December 31, 2007, 2008
and 2009.
          “Microsoft Deferred Payment Plan” means software financing provided by
Microsoft Licensing GP pursuant to that certain Volume Licensing Agreement by
and between MedAssets and Microsoft Licensing GP, dated as of December 18, 2009.
          “Minimum Liquidity Condition” means, at any time, that the excess of
the Revolving Committed Amount over the aggregate Revolving Outstandings equals
or exceeds the Maximum Potential Deferred Payment Obligation. For the purposes
of this definition, the “Maximum Potential Deferred Payment Obligation” at any
time shall be $125,000,000 as such amount is increased or decreased in
accordance with the Acquisition Agreement (including, without limitation, as a
result of any payment of the Deferred Payment Obligation).
          “Moody’s” means Moody’s Investors Service, Inc., a Delaware
corporation, and its successors or, absent any such successor, such nationally
recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
          “Mortgage” means an agreement, including, but not limited to, a
mortgage, deed of trust, deed to secure debt, leasehold mortgage, leasehold deed
of trust, leasehold deed to secure debt or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be in a form reasonably
satisfactory to the Collateral Agent, in each case, with such schedules and
including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.
          “Mortgaged Property” means (a) each owned Real Property located in the
United States set forth on Schedule 4(a) to any Perfection Certificate dated the
Closing Date and (b) each Real Property located in the United States, if any,
which shall be subject to a Mortgage delivered after the Closing Date pursuant
to Section 6.12.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA.
          “Net Cash Proceeds” means:
          (i) with respect to any Asset Disposition (other than an Asset
Disposition consisting of a lease where one or more of the Borrower or any of
its Restricted Subsidiaries is acting as lessor entered into in the ordinary
course of business), Required Divestiture, Casualty or Condemnation, (A) the
gross amount of all cash proceeds (including cash Insurance Proceeds and cash
Condemnation Awards in the case of any Casualty or Condemnation, except to the
extent and for so long as such Insurance Proceeds or Condemnation Awards
constitute Reinvestment Funds) actually paid to or actually received by the
Borrower or any of its Restricted Subsidiaries in respect of such Asset
Disposition, Casualty or Condemnation (including any cash proceeds received as
income or other proceeds of any noncash proceeds of any Asset Disposition,
Casualty or Condemnation as and when received), less (B) the sum of (1) the
amount, if any, of all taxes and customary fees, legal fees, brokerage fees,
commissions, costs and other expenses (other than

-35-



--------------------------------------------------------------------------------



 



those payable to the Borrower or any of its Restricted Subsidiaries or to
Affiliates of the Borrower or any of its Restricted Subsidiaries except for
those payable on terms and conditions as favorable to the Borrower or any of its
Restricted Subsidiaries, as applicable, as would be obtainable by it in a
comparable arms’-length transaction with an independent, unrelated third party)
that are incurred in connection with such Asset Disposition, Casualty or
Condemnation and are payable by the Borrower or any of its Restricted
Subsidiaries, but only to the extent not already deducted in arriving at the
amount referred to in clause (i)(A) above, (2) appropriate amounts that must be
set aside as a reserve in accordance with GAAP against any indemnities,
liabilities (contingent or otherwise) associated with such Asset Disposition,
Casualty or Condemnation, (3) if applicable, the amount of any Indebtedness
secured by a Permitted Lien that has been repaid or refinanced in accordance
with its terms with the proceeds of such Asset Disposition, Casualty or
Condemnation and (4) any payments to be made by any the Borrower or any of its
Restricted Subsidiaries as agreed between the Borrower or such Restricted
Subsidiary and the purchaser of any assets subject to an Asset Disposition,
Casualty or Condemnation in connection therewith; and
          (ii) with respect to any Equity Issuance or Debt Issuance, the gross
amount of cash proceeds paid to or received by the Borrower or any of its
Restricted Subsidiaries in respect of such Equity Issuance or Debt Issuance as
the case may be (including cash proceeds subsequently as and when received at
any time in respect of such Equity Issuance or Debt Issuance from non-cash
consideration initially received or otherwise), less the sum of underwriting
discounts and commissions or placement fees, investment banking fees, legal
fees, consulting fees, accounting fees and other customary fees and expenses
incurred by the Borrower or any of its Restricted Subsidiaries in connection
therewith (other than those payable to the Borrower or any of its Restricted
Subsidiaries or any Affiliate of the Borrower or any of its Restricted
Subsidiaries except for those payable on terms and conditions as favorable to
the Borrower or the applicable Restricted Subsidiary of the Borrower as would be
obtainable by it in a comparable arms’-length transaction with an independent,
unrelated third party).
          “Nominal Shares” means (i) for any Subsidiary of the Borrower that is
not a Domestic Subsidiary, nominal issuances of Equity Interests in an aggregate
amount not to exceed 5.0% of the Equity Interests or Equity Equivalents of such
Subsidiary on a fully-diluted basis and (ii) in any case, director’s qualifying
shares, in each case to the extent such issuances are required by applicable
Laws.
          “Non-Extension Notice Date” has the meaning specified in
Section 2.05(c)(iii).
          “Not Otherwise Applied” shall mean, with reference to any amount of
proceeds of any transaction or event or any amount of Excess Cash Flow, that
such amount (a) was not required to be applied to prepay the Loans pursuant to
Section 2.09, (b) was not previously applied in determining the permissibility
of a transaction under the Loan Documents where such permissibility was (or may
have been) contingent on receipt of such amount or utilization of such amount
for a specified purpose and (c) was not used to cure an Event of Default
pursuant to clause (iv) of the definition of Consolidated EBITDA. The Borrower
shall promptly notify the Administrative Agent of any application of such amount
as contemplated by (b) above.
          “Note” means a Revolving Note, a Term Note or a Swing Line Note, and
“Notes” means any combination of the foregoing.
          “Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.

-36-



--------------------------------------------------------------------------------



 



          “Notice of Extension/Conversion” has the meaning specified in
Section 2.07.
          “Notice of Intent to Cure” has the meaning specified in
Section 6.02(b).
          “Offered Amount” has the meaning specified in Section 2.19(d)(i).
          “Offered Discount” has the meaning specified in Section 2.19(d)(i).
          “Officer’s Certificate” means a certificate executed by the chief
executive officer, the president, any vice president, secretary or one of the
Financial Officers, each in his or her official (and not individual) capacity.
          “OID” has the meaning specified in Section 2.15(c)(ii).
          “Operating Expenses” means the ordinary course operating expenses of
the Borrower and its Subsidiaries including the funding of payroll expenses,
scheduled principal payments of long-term Indebtedness, interest expense,
capital expenditures and ordinary course changes in working capital.
          “Operating Lease” means, as applied to any Person, a lease (including
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person as lessee which is not a
Capital Lease.
          “Organization Documents” means (i) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Revolving Commitment Percentage” means, for each Lender, for
each Class of Other Revolving Commitments, the percentage of the aggregate Other
Revolving Commitments of such Class represented by such Lender’s Other Revolving
Commitment of such Class at such time and identified as its Other Revolving
Commitment Percentage of such Class in the relevant Refinancing Amendment, as
such percentage may be modified in connection with any Assignment and Assumption
made in accordance with the provisions of Section 10.06(b).
          “Other Revolving Commitments” means one or more Classes of revolving
credit commitments hereunder or extended Revolving Commitments that result from
a Refinancing Amendment.
          “Other Revolving Loans” means the Revolving Loans made pursuant to any
Other Revolving Commitment.
          “Other Taxes” means all present or future stamp, court or documentary
Taxes or any other excise, property or similar Taxes, arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

-37-



--------------------------------------------------------------------------------



 



          “Other Term Commitment Percentage” means, for each Lender, for each
Class of Other Term Commitments, the percentage of the aggregate Other Term
Commitments of such Class represented by such Lender’s Other Term Commitment of
such Class at such time and identified as its Other Term Commitment Percentage
of such Class in the relevant Refinancing Amendment, as such percentage may be
modified in connection with any Assignment and Assumption made in accordance
with the provisions of Section 10.06(b).
          “Other Term Commitments” means one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.
          “Other Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.
          “Participant” has the meaning specified in Section 10.06(d).
          “Participant Register” has the meaning specified in Section 10.06(d).
          “Participating Lender” has the meaning specified in
Section 2.19(c)(ii).
          “Participation Interest” means a Credit Extension by a Lender by way
of a purchase of a participation interest in Letters of Credit or L/C
Obligations as provided in Section 2.05(e), in Swing Line Loans as provided in
Section 2.01(c)(iv) or in any Loans as provided in Section 2.13.
          “Patriot Act” has the meaning set forth in Section 10.16.
          “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any entity succeeding to any or
all of its functions under ERISA.
          “Perfection Certificate” means with respect to any Loan Party a
certificate, substantially in the form of Exhibit K to this Agreement, completed
and supplemented with the schedules and attachments contemplated thereby and
duly executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.
          “Permitted Acquisition” means a Business Acquisition; provided that:
     (i) the Equity Interests or property or assets acquired in such acquisition
relate to a line of business similar to the business of the Borrower or any of
its Subsidiaries engaged in on the Closing Date or reasonably related, ancillary
or complementary thereto;
     (ii) within 30 days after (or such later date as may be agreed to by the
Administrative Agent, in its sole discretion) the date of the consummation of
such Business Acquisition, each applicable Loan Party and the acquired entity
and its Restricted Subsidiaries shall have executed and delivered to the
Administrative Agent or the Collateral Agent, as applicable, all items in
respect of the Equity Interests or property or assets acquired in such
acquisition (and/or the seller thereof) required to be delivered by Section
6.12;
     (iii) no Event of Default shall have occurred and be continuing immediately
before or immediately after giving effect to such acquisition;
     (iv) the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to such
acquisition and any Indebt-

-38-



--------------------------------------------------------------------------------



 



edness incurred, acquired or assumed in connection therewith, on a Pro Forma
Basis, the Borrower shall be in compliance with the financial covenants
specified in Section 7.13 (or, if such period is prior to the first test date
under Section 7.13, the levels for the first test date under such Section 7.13
shall be deemed to apply for this purpose) as of the last day of the most recent
period of four consecutive fiscal quarters of the Borrower at the end of which
financial statements are required to be delivered pursuant to Section 6.01(a) or
(b) which precedes or ends on the date of such acquisition; and
     (v) to the extent that upon giving effect to such acquisition and any
Indebtedness incurred, acquired or assumed in connection therewith, on a Pro
Forma Basis, the Total Leverage Ratio will be greater than 4.5 to 1.0, the
aggregate Acquisition Consideration of all such acquisitions does not exceed
$200,000,000 (plus, without duplication, the amount of any basket set forth in
Section 7.06 (including, to the extent available, the Available Amount)
otherwise permitted to be applied to make Acquisitions) for all Permitted
Acquisitions after the Closing Date.
          “Permitted Encumbrances” shall mean Liens of the type described in
clauses (ii), (iii), (iv), (v), (xi) and (xii) of Section 7.02 and such Liens as
identified on the Title Policy applicable to such property and acceptable to the
Collateral Agent.
          “Permitted First Priority Refinancing Debt” means any secured
Indebtedness incurred by the Borrower in the form of one or more series of
senior secured notes; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Senior Credit Obligations and is not secured by any property or assets
of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans or Other Term
Loans) or outstanding Revolving Loans, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions), in each case, prior to the date that is 91 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries other than the Guarantors and (vi) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
First Lien Intercreditor Agreement; provided that if such Indebtedness is the
initial Permitted First Priority Refinancing Debt incurred by the Borrower, then
the Borrower, the Guarantors, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.
          “Permitted Joint Venture” means a joint venture, in the form of a
corporation, limited liability company, business trust, joint venture,
association, company or partnership, entered into by the Borrower or any of its
Restricted Subsidiaries which (i) is engaged in a line of business related,
ancillary or complementary to those engaged in by the Borrower and its
Restricted Subsidiaries and (ii) is formed or organized in a manner that limits
the exposure of the Borrower and its Restricted Subsidiaries for the liabilities
thereof to (A) the Investments of the Borrower and its Restricted Subsidiaries
therein permitted under Section 7.06 and (B) any Indebtedness of any Permitted
Joint Venture or any Guaranty Obligations by the Borrower or any of its
Restricted Subsidiaries in respect of such Indebtedness, which Indebtedness or
Guaranty Obligations are permitted at the time under Section 7.01.
          “Permitted Liens” has the meaning specified in Section 7.02.

-39-



--------------------------------------------------------------------------------



 



          “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (i) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to any interest capitalized in connection
with, any premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder or as otherwise permitted pursuant to
Section 7.01, (ii) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or longer than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iii) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Senior Credit Obligations, such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the
Senior Credit Obligations on terms at least as favorable on the whole to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (iv) other than in the case
of a Permitted Refinancing under Section 7.01(ii)(C), the terms and conditions
(including, if applicable, as to collateral, but excluding pricing) of any such
modified, refinanced, refunded, renewed or extended Indebtedness are not, taken
as a whole, materially less favorable to the Loan Parties or the Lenders than
the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed or extended in light of then current market conditions, (v) in
the case of a Permitted Refinancing under Section 7.01(ii)(C), the terms and
conditions (including pricing) of any such modified, refinanced, refunded,
renewed or extended Indebtedness are not, taken as a whole, materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended in
light of then current market conditions, and such Indebtedness shall be
unsecured, (vi) such modification, refinancing, refunding, renewal or extension
is incurred by the Person who is the obligor on the Indebtedness being modified,
refinanced, refunded, renewed or extended, and (vii) at the time thereof, no
Default shall have occurred and be continuing.
          “Permitted Second Priority Refinancing Debt” means secured
Indebtedness incurred by the Borrower in the form of one or more series of
second lien secured notes or second lien secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second lien, subordinated basis
to the Senior Credit Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and is not secured by any property or assets of
the Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans (including portions of Classes of Term Loans or Other Term Loans) or
outstanding Revolving Loans, (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case, prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries other than the Guarantors and (vi) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
Second Lien Intercreditor Agreement; provided that if such Indebtedness is the
initial Permitted Second Priority Refinancing Debt incurred by the Borrower,
then the Borrower, the Guarantors, the Administrative Agent and the Senior
Representatives for such Indebtedness shall have executed and delivered the
Second Lien Intercreditor Agreement. Permitted Second Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.
          “Permitted Unsecured Refinancing Debt” means unsecured Indebtedness
incurred by the Borrower or any Guarantor in the form of one or more series of
senior unsecured notes or loans; provided

-40-



--------------------------------------------------------------------------------



 



that (i) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness
in respect of Term Loans (including portions of Classes of Term Loans or Other
Term Loans) or outstanding Revolving Loans, (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case, prior to the date that is 91 days
after the Latest Maturity Date at the time such Indebtedness is incurred,
(iii) such Indebtedness is not guaranteed by any Restricted Subsidiaries other
than the Guarantors and (iv) such Indebtedness is not secured by any Lien on any
property or assets of the Borrower or any Restricted Subsidiary. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code maintained by or contributed to by the Borrower or any of its
Restricted Subsidiaries or any ERISA Affiliate, including a Multiemployer Plan.
          “Pledged Collateral” means the “Collateral” as defined in the Security
Agreement.
          “Pre-Commitment Information” means, taken as an entirety,
(i) information with respect to the Borrower contained in the Confidential
Information Memorandum dated October 2010 and (ii) any other written information
in respect of the Borrower provided to any Agent or Lender by or on behalf of
the Borrower prior to the Closing Date.
          “Preferred Stock” means, as applied to the Equity Interests of a
Person, Equity Interests of any class or classes (however designated) which is
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over the Equity Interests of any other class of such
Person.
          “Principal Amortization Payment” means a scheduled principal payment
on the Term Loans pursuant to Section 2.08(b).
          “Principal Amortization Payment Date” means (i) the last Business Day
of each calendar quarter, commencing with March 31, 2011, (ii) the Term Loan
Maturity Date.
          “Pro Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof which refers to a Pro Forma Basis, that
the transaction in question shall be deemed to have occurred as of the first day
of the most recent period of four consecutive fiscal quarters of the Borrower
which precedes or ends on the date of such transaction for which financial
statements have been delivered under Section 6.01(a) or 6.01(b). In connection
with any calculation of the financial covenants set forth in Section 7.13 or
elsewhere, in each case upon giving effect to a transaction on a “Pro Forma
Basis”, (i) any Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in connection with such transaction (or any other transaction which
occurred during the relevant four fiscal quarter period) shall be deemed to have
been incurred or repaid as the case may be as of the first day of the relevant
four fiscal-quarter period, (ii) if such Indebtedness has a floating or formula
rate, then the rate of interest for such Indebtedness for the applicable period
for purposes of the calculations contemplated by this definition shall be
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of such calculations and (iii) income
statement items (whether positive or negative) attributable to all property
acquired in such transaction or to the Investment comprising such transaction,
as applicable, shall be included as if such transaction has occurred as of the
first day of the

-41-



--------------------------------------------------------------------------------



 



relevant four-fiscal-quarter period, after giving effect to cost savings that
are certified by the Chief Financial Officer of the Borrower in reasonable
detail and (A) would be permitted or required by Regulation S-X under the
Securities Act or (B) are projected by the Borrower in good faith as a result of
actions taken during or prior to such four-fiscal-quarter period, or expected to
be taken within 180 days after the end of such period, for the purposes of
realizing reasonably identifiable and quantifiable cost savings.
          “Pro Forma Compliance Certificate” means a certificate of a
Responsible Officer or chief accounting officer of the Borrower delivered to the
Administrative Agent in connection with any “transaction” for which a
calculation on a “Pro Forma Basis” is permitted or required hereunder and
containing reasonably detailed calculations demonstrating, upon giving effect to
the applicable transaction on a Pro Forma Basis, compliance, as applicable, with
the Total Leverage Ratio and the Interest Coverage Ratio, as applicable, as of
the last day of the most recent period of four consecutive fiscal quarters of
the Borrower which precedes or ends on the date of the applicable transaction
and with respect to which the Administrative Agent shall have received the
consolidated financial information for the Borrower and its Consolidated
Subsidiaries required under Section 6.01(a) or (b), as applicable, and the
Compliance Certificate required by Section 6.02(b) for such period.
          “Purchase Money Indebtedness” means Indebtedness of the Borrower or
any of its Restricted Subsidiaries incurred for the purpose of financing all or
any part of the purchase price or cost of construction or improvement of
property used in the business of the Borrower or such Restricted Subsidiary.
          “Qualified Capital Stock” means Equity Interests of the Borrower that
do not include a cash dividend and are not mandatorily redeemable by the
Borrower or any of its Restricted Subsidiaries or redeemable at the option of
the holder of such Equity Interests, in each case prior to the 181st day
following the Term Loan Maturity Date (other than in connection with an asset
sale or change of control, so long as the definitions of asset sale and change
of control in the instruments governing such Equity Interests are no more
restrictive with respect to the Borrower and its Restricted Subsidiaries than
the corresponding definitions herein and so long as the Senior Credit
Obligations (other than contingent indemnification obligations) are either
repaid or waived with respect to such asset sale or change of control prior to
the redemption of such Equity Interests).
          “Qualifying Lender” has the meaning specified in Section 2.19(d)(iii).
          “Real Property” shall mean, collectively, all right, title and
interest (including any leasehold, mineral or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.
          “Refinancing” means the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness of the Borrower listed on Schedule 1.01(A).
          “Refinancing Amendment” means an amendment to this Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower executed by each of (a) the Borrower, (b) the Administrative Agent and
(c) each Additional Lender and Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.18.

-42-



--------------------------------------------------------------------------------



 



          “Refunded Swing Line Loan” has the meaning specified in
Section 2.01(c)(iii).
          “Register” has the meaning specified in Section 10.06(c).
          “Registered Equivalent Notes” means, with respect to any notes
originally issued in a Rule 144A or other private placement transaction under
the Securities Act of 1933, substantially identical notes (having the same
Guaranty Obligation) issued in a dollar-for-dollar exchange therefor pursuant to
an exchange offer registered with the SEC.
          “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.
          “Regulated Subsidiary” means any Restricted Subsidiary of the Borrower
that is prohibited by applicable law, rule or regulation from guaranteeing the
Senior Credit Obligations or which would require the consent, approval, license
or authorization of any Governmental Authority to provide a Guaranty Obligation
unless such consent, approval, license or authorization has been received.
          “Regulation T, U or X” means Regulation T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as amended, or any
successor regulation.
          “Reimbursement Obligations” means the Borrower’s obligation under
Section 2.05(e) to reimburse L/C Disbursements.
          “Reinvestment Funds” means, with respect to any Net Cash Proceeds of
Insurance Proceeds, any Condemnation Award or any Asset Disposition in respect
of the single event or series of related events giving rise thereto, that
portion of such funds as shall, according to a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent within 30 days
after the occurrence of the Casualty, Condemnation or Asset Disposition giving
rise thereto, be reinvested (or enter into a binding commitment for any such
reinvestment) within twelve months after the occurrence of the Casualty,
Condemnation or Asset Disposition giving rise thereto in the repair, restoration
or replacement of the properties that were the subject of such Casualty,
Condemnation or Asset Disposition; provided that, if any such Net Cash Proceeds
are not actually so reinvested within 18 months of such Casualty, Condemnation
or Asset Disposition (or twelve months of such Casualty, Condemnation or Asset
Disposition if not so committed on or prior to the last day of such twelve-month
period), such unreinvested portion shall no longer constitute Reinvestment Funds
and shall be applied on the last day of such period as a mandatory prepayment as
provided in Section 2.09(c)(iii); provided further that such certificate may
only be delivered (and any related Net Cash Proceeds may only be deemed
Reinvestment Funds) if (x) no Event of Default shall have occurred and be
continuing on the date of such certificate or (y) if the Borrower or one or more
of its Subsidiaries shall have then entered into one or more continuing
agreements with a Person not an Affiliate of any of them for the repair,
restoration or replacement of the properties that were the subject of such
Casualty or Condemnation or any Asset Disposition, none of the Administrative
Agent or the Collateral Agent shall have commenced any action or proceeding to
exercise or seek to exercise any right or remedy with respect to any Collateral
(including any action of foreclosure, enforcement, collection or execution or by
and proceeding under any Insolvency or Liquidation Proceeding).
          “Rejected Amount” has the meaning specified in Section 2.09(f).
          “Rejection Notice” has the meaning specified in Section 2.09(f).
          “Related Obligations” has the meaning specified in Section 9.11.

-43-



--------------------------------------------------------------------------------



 



          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, trustees, directors, officers, employees and agents
of such Person and of such Person’s Affiliates.
          “Release” means any spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, upon, or from or into any building,
structure, facility or fixture.
          “Replacement Term Loan” has the meaning specified in Section 10.01(b).
          “Representative” has the meaning specified in Section 10.07.
          “Repricing Transaction” means the prepayment or refinancing of all or
a portion of the Term Loans with the incurrence by any Loan Party of any
long-term bank debt financing incurred for the primary purpose of repaying,
refinancing, substituting or replacing the Term Loans and having an effective
interest cost or weighted average yield (as determined by the Administrative
Agent consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) that is
less than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Term Loans.
          “Required Divestiture” means any sale, transfer or other disposition
of any asset by the Borrower or any of its Restricted Subsidiaries (including
any such transaction effected by way of merger or consolidation and including
any issuance, sale or other disposition by the Borrower or any of its Restricted
Subsidiaries of Equity Interests of a Restricted Subsidiary) required to be
undertaken pursuant to Section 6.4 of the Acquisition Agreement.
          “Required Lenders” means, at any date of determination, Lenders whose
aggregate Credit Exposure constitutes more than 50% of the Credit Exposure of
all Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders such Lender and its Credit Exposure at such
time.
          “Required Revolving Lenders” means Lenders whose aggregate Revolving
Credit Exposure constitutes more than 50% of the Revolving Credit Exposure of
all Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Revolving Lenders such Lender and the aggregate
principal amount of Revolving Credit Exposure of such Lender at such time.
          “Responsible Officer” means the chief executive officer, president,
senior vice president, vice president, chief financial officer, treasurer or
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
          “Restricted Payment” means (i) any dividend or other distribution
(whether in cash, securities or other property), direct or indirect, on account
of any class of Equity Interests or Equity Equivalents of the Borrower or any
Restricted Subsidiary, now or hereafter outstanding, (ii) any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation, termination or similar payment, purchase or other acquisition for
value, direct or indirect, of any class of Equity Interests or Equity Equiva-

-44-



--------------------------------------------------------------------------------



 



lents of the Borrower or any Restricted Subsidiary, now or hereafter outstanding
and (iii) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any class of Equity
Interests or Equity Equivalents of the Borrower or any Restricted Subsidiary,
now or hereafter outstanding.
          “Restricted Subsidiary” means any subsidiary that is not an
Unrestricted Subsidiary.
          “Revolving Availability Period” means the period from and including
the Closing Date to the earliest of (i) the Revolving Termination Date, (ii) the
date of the termination of the Commitments pursuant to Section 2.10 and
(iii) the date of termination of the commitment of each Lender to make Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
          “Revolving Borrowing” means a Borrowing comprised of Revolving Loans
and identified as such in the Notice of Borrowing with respect thereto.
          “Revolving Commitment” means, with respect to any Lender, the
commitment of such Lender, in an aggregate principal amount at any time
outstanding of up to such Lender’s Revolving Commitment Percentage of the
Revolving Committed Amount, (i) to make Revolving Loans in accordance with the
provisions of Section 2.01(a), (ii) to purchase Participation Interests in Swing
Line Loans in accordance with the provisions of Section 2.01(c)(iv) and (iii) to
purchase Participation Interests in Letters of Credit in accordance with the
provisions of Section 2.05(d).
          “Revolving Commitment Percentage” means, for each Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time and identified as its Revolving Commitment
Percentage on Schedule 2.01 hereto, as such percentage may be (i) increased
pursuant to Section 2.15 or reduced pursuant to Section 2.10 and (ii) modified
in connection with any assignment made in accordance with the provisions of
Section 10.06(b).
          “Revolving Committed Amount” means $150,000,000 or such lesser amount
to which the Revolving Committed Amount may be reduced pursuant to Section 2.10.
          “Revolving Credit Exposure” means, as applied to each Lender and with
respect to each Class of its Commitments and/or Loans:
     (i) at any time prior to the termination of the Commitments of the Lenders
in respect of such Class, the sum, as applicable, of (A) the Revolving
Commitment Percentage of such Lender multiplied by the Revolving Committed
Amount plus (B) the Incremental Revolving Commitment Percentage of the relevant
Class of such Lender multiplied by the total Incremental Revolving Commitments
of such Class plus (C) the Other Revolving Commitment Percentage of the relevant
Class of such Lender multiplied by the total Other Revolving Commitments of such
Class; and
     (ii) at any time after the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of (A) the principal balance of
the outstanding Loans of such Lender of such Class plus (B) in the case of the
termination of the Revolving Commitments, any Class of Incremental Revolving
Commitments or any Class of Other Revolving Commitments, in each case, such
Lender’s Participation Interests in all L/C Obligations and Swing Line Loans
issued under the relevant terminated Class.

-45-



--------------------------------------------------------------------------------



 



          “Revolving Lender” means each Lender identified in Section 2.01 as
having a Revolving Commitment and each Eligible Assignee which acquires a
Revolving Commitment or Revolving Loan pursuant to Section 10.06(b) and their
respective permitted successors.
          “Revolving Loan” means a Loan made under Section 2.01(a).
          “Revolving Note” means a promissory note, substantially in the form of
Exhibit B-1 hereto, evidencing the obligation of the Borrower to repay
outstanding Revolving Loans, as such note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.
          “Revolving Outstandings” means at any date the aggregate outstanding
principal amount of all Revolving Loans and Swing Line Loans plus the aggregate
outstanding amount of all L/C Obligations.
          “Revolving Termination Date” means the date which is the fifth
anniversary of the Closing Date (or, if such day is not a Business Day, the next
preceding Business Day) or such earlier date upon which the Revolving
Commitments shall have been terminated in their entirety in accordance with this
Agreement (or, with respect to any Revolving Lender that has extended the
termination date of its Revolving Commitment pursuant to Section 2.18(b), the
extended maturity date set forth in the Extension Notice delivered by the
Borrower and such Revolving Lender to the Administrative Agent pursuant to
Section 2.18(b)).
          “Sale/Leaseback Transaction” means any direct or indirect arrangement
with any Person or to which any such Person is a party providing for the leasing
to the Borrower or any of its Restricted Subsidiaries of any property, whether
owned by the Borrower or any of its Restricted Subsidiaries as of the Closing
Date or later acquired, which has been or is to be sold or transferred by the
Borrower or any of its Restricted Subsidiaries to such Person or to any other
Person from whom funds have been, or are to be, advanced by such Person on the
security of such property.
          “S&P” means Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc., a New York corporation, and its successors or, absent any such
successor, such nationally recognized statistical rating organization as the
Borrower and the Administrative Agent may select.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Second Lien Intercreditor Agreement” means the Second Lien
Intercreditor Agreement substantially in the form of Exhibit N among the
Administrative Agent, the Collateral Agent and one or more Senior
Representatives for holders of Permitted Second Priority Refinancing Debt, with
such modifications thereto as the Administrative Agent and Collateral Agent may
reasonably agree.
          “Secured Cash Management Agreement” means any Cash Management
Agreement that is entered into by and between any Loan Party and any Cash
Management Bank and designated as such by such Loan Party.
          “Secured Leverage Ratio” means on any date the ratio of
(i) Consolidated Indebtedness (other than undrawn Letters of Credit, Guaranty
Obligations not constituting Indebtedness, the Microsoft Deferred Payment Plan
and contingent Indebtedness of the type set forth in clauses (vi) (to the extent
such letters of credit or other instruments are undrawn), (vii) and (x) of the
definition of “Indebtedness”) as of such date that is secured by any Lien on the
assets of the Borrower or any of its Restricted Subsidiaries to

-46-



--------------------------------------------------------------------------------



 



(ii) Consolidated EBITDA for the four consecutive fiscal quarters of the
Borrower ended on, or most recently preceding, such date.
          “Securities Laws” means the Securities Act of 1933, the Exchange Act
and the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.
          “Security Agreement” means the Security Agreement, substantially in
the form of Exhibit G-1 hereto, dated as of the date hereof among the Borrower,
the Guarantors and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.
          “Seller” means Broadlane Holdings, LLC, a Delaware limited liability
company.
          “Senior Credit Obligations” means, with respect to each Loan Party,
without duplication:
     (i) in the case of the Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding with respect to the
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on any Loan or L/C Obligation under, or any Note issued pursuant to, this
Agreement or any other Loan Document;
     (ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to such Loan Party,
whether or not allowed or allowable as a claim in any such proceeding) pursuant
to this Agreement or any other Loan Document;
     (iii) all expenses of the Agents as to which one or more of the Agents have
a right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;
     (iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and
     (v) in the case of the Borrower and each Guarantor, all amounts now or
hereafter payable by the Borrower or such Guarantor and all other obligations or
liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to the Borrower or
such Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of such Guarantor pursuant to this Agreement, the
Guaranty or any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
          “Senior Credit Party” means each Lender, each L/C Issuer, the
Administrative Agent, the Collateral Agent and each Indemnitee and their
respective successors and assigns, and “Senior Credit Parties” means any two or
more of them, collectively.

-47-



--------------------------------------------------------------------------------



 



          “Senior Managing Agent” means General Electric Capital Corporation as
Senior Managing Agent.
          “Senior Notes” means the $325,000,000 aggregate principal amount of
senior notes due 2018 issued by the Borrower on the Closing Date and any
Registered Equivalent Notes issued in exchange therefor.
          “Senior Note Documents” means the Senior Notes and Senior Note
Indenture, collectively, including any exhibits and schedules thereto, and all
agreements, documents and instruments executed and delivered pursuant thereto or
in connection therewith, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof and of
this Agreement.
          “Senior Note Indenture” means the indenture governing the Senior
Notes.
          “Senior Representative” means, with respect to any series of Permitted
First Priority Refinancing Debt or Permitted Second Priority Refinancing Debt,
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
          “Solicited Discount Proration” has the meaning specified in Section
2.19(d)(iii).
          “Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.19(d)(i).
          “Solicited Discounted Prepayment Notice” means an irrevocable written
notice of a Borrower Solicitation of Discounted Prepayment Offers made pursuant
to Section 2.19(d)(i) substantially in the form of Exhibit T hereto.
          “Solicited Discounted Prepayment Offer” means an irrevocable written
offer by each Term Lender, substantially in the form of Exhibit U hereto,
submitted following the Auction Agent’s receipt of a Solicited Discounted
Prepayment Notice.
          “Solicited Discounted Prepayment Response Date” has the meaning
specified in Section 2.19(d)(i).
          “Solvent” means, with respect to any Person as of a particular date,
that on such date (i) such Person is able generally to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) the value of the assets of such Person (both at
fair value and present fair saleable value in each case calculated on a going
concern basis) is greater than the total amount of liabilities (including
contingent and unliquidated liabilities) and (iii) such Person does not have
unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (in each case as interpreted in accordance with fraudulent
conveyance, bankruptcy, insolvency and similar laws and other applicable Law).
          “Specified Discount Prepayment Amount” has the meaning specified in
Section 2.19(b)(i).

-48-



--------------------------------------------------------------------------------



 



          “Specified Discount Prepayment Notice” means an irrevocable written
notice of the Borrower or any of its Subsidiaries of a Specified Discount
Prepayment made pursuant to Section 2.19(b)(i) substantially in the form of
Exhibit P hereto.
          “Specified Discount Prepayment Response” means the irrevocable written
response by each Term Lender, substantially in the form of Exhibit Q hereto, to
a Specified Discount Prepayment Notice.
          “Specified Discount Prepayment Response Date” has the meaning
specified in Section 2.19(b)(i).
          “Specified Discount Proration” has the meaning specified in Section
2.19(b)(iii).
          “Submitted Amount” has the meaning specified in Section 2.19(c)(i).
          “Submitted Discount” has the meaning specified in Section 2.19(c)(i).
          “Subordinated Indebtedness” of any Person means all Indebtedness which
(i) the principal of which by its terms is not required to be repaid, in whole
or in part, before six months after the Term Loan Maturity Date and (ii) is
subordinated in right of payment to such Person’s indebtedness, obligations and
liabilities to the Loan Parties under the Loan Documents pursuant to payment and
subordination provisions reasonably satisfactory in form and substance to the
Administrative Agent.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, more than 50% of the total voting power of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership,
limited liability company, association or business entity other than a
corporation, more than 50% of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have more than 50%
ownership interest in a partnership, limited liability company, association or
other business entity if such Person or Persons shall be allocated more than 50%
of partnership, association or other business entity gains or losses or shall be
or control the managing director, manager or a general partner of such
partnership, association or other business entity. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
          “Survey” means a survey of any Mortgaged Property (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Mortgaged Property is
located, (ii) dated (or redated) not earlier than six months prior to the date
of delivery thereof unless there shall have occurred within six months prior to
such date of delivery any exterior construction on the site of such Mortgaged
Property or any easement, right of way or other interest in the Mortgaged
Property has been granted or become effective through operation of law or
otherwise with respect to such Mortgaged Property which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier that
20 days prior to such date of delivery, or after the grant or effectiveness of
any such easement, right of way or other interest in the Mortgaged Property,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Associa-

-49-



--------------------------------------------------------------------------------



 



tion as such requirements are in effect on the date of preparation of such
survey and (v) sufficient for the Title Company to remove all standard survey
exceptions from the title insurance policy (or commitment) relating to such
Mortgaged Property and issue the endorsements as may be reasonably requested by
the Collateral Agent or (b) otherwise reasonably acceptable to the Collateral
Agent.
          “Swap Agreement” means (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (ii) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Creditor” means any Agent, Lender or any Affiliate of any Lender
or Agent from time to time party to one or more Swap Agreements permitted
hereunder (even if entered into prior to the Closing Date) with a Loan Party
(even if any such Lender for any reason ceases after the execution of such
agreement to be a Lender hereunder), and its successors and assigns, and “Swap
Creditors” means any two or more of them, collectively.
          “Swap Obligations” of any Person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such Person, whether or not
allowed or allowable as a claim under any proceeding under any Insolvency or
Liquidation Proceeding) of such Person in respect of any Swap Agreement,
excluding any amounts which such Person is entitled to set-off against its
obligations under applicable Law.
          “Swap Termination Value” means, at any date and in respect of any one
or more Swap Agreements, after taking into account the effect of any legally
enforceable netting agreements relating to such Swap Agreements, (i) for any
date on or after the date such Swap Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (ii) for any date prior to the date referenced in clause (i), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include any Lender).
          “Swing Line Borrowing” means a Borrowing comprised of Swing Line Loans
and identified as such in the Notice of Borrowing with respect thereto.
          “Swing Line Commitment” means the agreement of the Swing Line Lender
to make Loans pursuant to Section 2.01(c). The Swing Line Commitment is a part
of, and not in addition to, the Revolving Committed Amount.
          “Swing Line Committed Amount” means $25,000,000 as such Swing Line
Committed Amount may be reduced pursuant to Section 2.10.
          “Swing Line Lender” means Barclays Bank PLC, in its capacity as the
Swing Line Lender under Section 2.01(c), and its permitted successor or
successors in such capacity.

-50-



--------------------------------------------------------------------------------



 



          “Swing Line Loan” means a Base Rate Loan made by the Swing Line Lender
pursuant to Section 2.01(c), and “Swing Line Loans” means any two or more of
such Base Rate Loans.
          “Swing Line Loan Request” has the meaning specified in
Section 2.02(b).
          “Swing Line Note” means a promissory note, substantially in the form
of Exhibit B-3, hereto, evidencing the obligation of the Borrower to repay
outstanding Swing Line Loans, as such note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.
          “Swing Line Termination Date” means the earlier of (i) the fifth
anniversary of the Closing Date (or, if such day is not a Business Day, the next
preceding Business Day) or such earlier date upon which the Revolving
Commitments shall have been terminated in their entirety in accordance with this
Agreement and (ii) the date on which the Swing Line Commitment is terminated in
its entirety in accordance with this Agreement.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (i) a so-called synthetic, off-balance sheet or tax retention lease or
(ii) an agreement for the use or possession of property creating obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, and any and all liabilities (including any interest,
fines, additions to tax or penalties) applicable thereto.
          “Term Borrowing” means a Borrowing comprised of Term Loans and
identified as such in the Notice of Borrowing with respect thereto.
          “Term Commitment” means, with respect to any Lender, the commitment of
such Lender to make a Term Loan on the Closing Date in a principal amount equal
to such Lender’s Term Commitment Percentage of the Term Committed Amount.
          “Term Commitment Percentage” means, for each Lender, the percentage of
the aggregate Term Commitments represented by such Lender’s Term Commitment at
such time and identified as its Term Commitment Percentage on Schedule 2.01, as
such percentage may be (i) increased pursuant to Section 2.15 or reduced
pursuant to Section 2.10 and (ii) modified in connection with any Assignment and
Assumption made in accordance with the provisions of Section 10.06(b).
          “Term Committed Amount” means $635,000,000.
          “Term Lender” means each Lender identified on Schedule 2.01 as having
a Term Commitment and each Eligible Assignee which acquires a Term Loan pursuant
to Section 10.06(b) and their respective permitted successors.
          “Term Loan” means the term loans made by the Term Lenders to the
Borrower pursuant to Section 2.01(b).
          “Term Loan Maturity Date” means the sixth anniversary of the Closing
Date (or if such day is not a Business Day, the next preceding Business Day).

-51-



--------------------------------------------------------------------------------



 



          “Term Note” means a promissory note, substantially in the form of
Exhibit B-2 hereto, evidencing the obligation of the Borrower to repay
outstanding Term Loans, as such note may be amended, modified or supplemented
from time to time.
          “Threshold Amount” means $25,000,000.
          “Title Company” means any title insurance company as shall be retained
by Borrower and reasonably acceptable to Administrative Agent.
          “Total Leverage Ratio” means on any date the ratio of (i) Consolidated
Indebtedness (other than undrawn Letters of Credit, Guaranty Obligations not
constituting Indebtedness, the Microsoft Deferred Payment Plan , the Deferred
Payment Obligation and contingent Indebtedness of the type set forth in clauses
(vi) (to the extent such letters of credit or other instruments are undrawn),
(vii) and (x) of the definition of “Indebtedness”) as of such date to
(ii) Consolidated EBITDA for the four consecutive fiscal quarters of the
Borrower ended on, or most recently preceding, such date.
          “Transaction Documents” means the Acquisition Documents, the Senior
Note Documents and the Loan Documents, collectively; “Transaction Document”
means any one of them.
          “Transactions” means the events contemplated by the Transaction
Documents.
          “Type” has the meaning specified in Section 1.07.
          “UCC” means the Uniform Commercial Code of the State of New York or of
any other state the laws of which are required to be applied in connection with
the perfection or priority of security interests in any collateral.
          “Unfunded Liabilities” means, except as otherwise provided in Section
5.11(a)(i)(B), (i) with respect to each Plan, the amount (if any) by which the
present value of all nonforfeitable benefits under each Plan exceeds the current
value of such Plan’s assets allocable to such benefits, all determined in
accordance with the respective most recent valuations for such Plan using
applicable PBGC plan termination actuarial assumptions (the terms “present
value” and “current value” shall have the same meanings specified in Section 3
of ERISA) and (ii) with respect to each Foreign Pension Plan, the amount (if
any) by which the present value of all nonforfeitable benefits under each
Foreign Pension Plan exceeds the current value of such Foreign Pension Plan’s
assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.
          “United States” means the United States of America, including each of
the States and the District of Columbia, but excluding its territories and
possessions.
          “Unreimbursed Amount” has the meaning specified in
Section 2.05(e)(iv).
          “Unrestricted Subsidiary” means any Subsidiary designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 6.17 subsequent to
the Closing Date.
          “Unused Revolving Committed Amount” means, for any period, the amount
by which (i) the then applicable Revolving Committed Amount exceeds (ii) the
daily average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the aggregate amount

-52-



--------------------------------------------------------------------------------



 



of all outstanding L/C Obligations. For the avoidance of doubt, no deduction
shall be made on account of outstanding Swing Line Loans in calculating the
Unused Revolving Commitment Amount.
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (i) the sum
of the products obtained by multiplying (A) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (B) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.
          “Welfare Plan” means a “welfare plan” as such term is defined in
Section 3(1) of ERISA.
          “Wholly Owned Domestic Subsidiary” means a Wholly Owned Subsidiary
organized under the laws of the United States, any state thereof, or the
District of Columbia.
          “Wholly Owned Foreign Subsidiary” means a Wholly Owned Subsidiary that
is not a Wholly Owned Domestic Subsidiary.
          “Wholly Owned Subsidiary” means, with respect to any Person at any
date, any Subsidiary of such Person all of the shares of capital stock or other
ownership interests of which (except Nominal Shares) are at the time directly or
indirectly owned by such Person.
          Section 1.02 Other Interpretative Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder” and words of similar import when used in any
Loan Document shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

-53-



--------------------------------------------------------------------------------



 



          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
          Section 1.03 Accounting Terms and Determinations.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein or as disclosed to the Administrative
Agent.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either (x) the Borrower or (y) within 30 days after delivery of
any financial statements reflecting any change in GAAP (or after the Lenders
have been informed of the change in GAAP affecting such financial statements, if
later), the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations and ratios referred to herein shall be made, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any of its
Restricted Subsidiaries at “fair value”, as defined therein.
          Section 1.04 Rounding. Any financial ratios required to be maintained
by the Borrower or any of its Restricted Subsidiaries pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
          Section 1.05 Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
          Section 1.06 Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any L/C Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
          Section 1.07 Classes and Types of Borrowings. The term “Borrowing”
denotes the aggregation of Loans of one or more Lenders made to the Borrower
pursuant to Article II on the same date, all of which Loans are of the same
Class and Type (subject to Article III) and, except in the case of Base Rate
Loans, have the same initial Interest Period. Loans hereunder are distinguished
by “Class” and “Type”. The

-54-



--------------------------------------------------------------------------------



 



“Class” of a Loan (or of a Commitment to make such a Loan or of a Borrowing
comprised of such Loans) refers to whether such Loan is a Revolving Loan, a Term
Loan, an Incremental Revolving Loan, an Incremental Term Loan, an Other
Revolving Loan or an Other Term Loan. The “Type” of a Loan refers to whether
such Loan is a Eurodollar Loan or a Base Rate Loan. Identification of a Loan (or
a Borrowing) by both Class and Type (e.g., a “Term Eurodollar Loan”) indicates
that such Loan is a Loan of both such Class and such Type (e.g., both a Term
Loan and a Eurodollar Loan) or that such Borrowing is comprised of such Loans.
          Section 1.08 Currency Translation. For purposes of any determination
under Article VI, Article VII, (other than Section 7.13) or Article VIII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VII with respect to the amount of any Indebtedness, Asset
Disposition, Investment or Restricted Payment in a currency other than dollars,
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or Disposition or Restricted Payment
made; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.08 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred or Asset
Disposition or Restricted Payment made at any time under such Sections. For
purposes of Section 7.13, amounts in currencies other than dollars shall be
translated into dollars at the currency exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 6.01(a) or (b).
          Section 1.09 Baskets. To the extent that the size of any basket or
carve-out set forth in Article VII is determined by reference to a percentage of
Consolidated EBITDA, no default or Event of Default shall be deemed to occur
with respect to any transaction consummated or incurred pursuant to such basket
or carve-out as a result of any decrease in the amount of Consolidated EBITDA
subsequent to such consummation or incurrence which results in such basket or
carve-out no longer being sufficient to permit such transaction or incurrence.
ARTICLE II.
THE CREDIT FACILITIES
          Section 2.01 Commitments To Lend.
          (a) Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make Revolving Loans to the
Borrower in Dollars pursuant to this Section 2.01(a) from time to time during
the Revolving Availability Period in amounts such that its Revolving
Outstandings shall not exceed (after giving effect to all Revolving Loans
repaid, all reimbursements of L/C Disbursements made, and all Refunded Swing
Line Loans paid concurrently with the making of any Revolving Loans) its
Revolving Commitment; provided that, immediately after giving effect to each
such Revolving Loan, (i) the aggregate Revolving Outstandings shall not exceed
the Revolving Committed Amount and (ii) with respect to each Revolving Lender
individually, such Lender’s outstanding Revolving Loans plus its (other than the
Swing Line Lender’s in its capacity as such) Participation Interests in
outstanding Swing Line Loans plus its Participation Interests in outstanding L/C
Obligations shall not exceed such Lender’s Revolving Commitment Percentage of
the Revolving Committed Amount; provided, further, that (x) no more than
$20,000,000 of Revolving Loans may be drawn on the Closing Date and (y) no
Revolving Borrowing shall be made (other than for Operating Expenses) prior to
January 4, 2012 if, after giving effect to such Revolving Borrowing and the
application of the proceeds therefrom, the Minimum Liquidity Condition would not
be met. Each Revolving Borrowing comprised

-55-



--------------------------------------------------------------------------------



 



of Eurodollar Loans shall be in an aggregate principal amount of $1,000,000 or
any larger multiple of $100,000, and each Revolving Borrowing comprised of Base
Rate Loans shall be in an aggregate principal amount of $1,000,000 or any larger
multiple of $100,000 (except that any such Borrowing may be in the aggregate
amount of the unused Revolving Commitments and any L/C Borrowing may be in the
aggregate amount of any outstanding Unreimbursed Amounts owed to one or more L/C
Issuers as provided in Section 2.05(e)(iv)) and shall be made from the several
Revolving Lenders ratably in proportion to their respective Revolving
Commitments. Within the foregoing limits, the Borrower may borrow under this
Section 2.01(a), repay, or, to the extent permitted by Section 2.09, prepay,
Revolving Loans and reborrow under this Section 2.01(a).
          (b) Term Loans. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a Term Loan to the Borrower in Dollars
on the Closing Date in a principal amount not exceeding its Term Commitment. The
Term Borrowing shall be made from the several Term Lenders ratably in proportion
to their respective Term Commitments. The Term Commitments are not revolving in
nature, and amounts repaid or prepaid prior to the Term Loan Maturity Date may
not be reborrowed.
          (c) Swing Line Loans. (i) Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees in its sole discretion, in reliance
upon the agreements of the other Revolving Lenders set forth in this subsection
(c), to make a portion of the Revolving Commitments available to the Borrower
from time to time during the Revolving Availability Period by making Swing Line
Loans to the Borrower in Dollars (each such loan, a “Swing Line Loan” and,
collectively, the “Swing Line Loans”); provided that (A) the aggregate principal
amount of the Swing Line Loans outstanding at any one time shall not exceed the
Swing Line Committed Amount, (B) each Swing Line Borrowing shall be in an
aggregate principal amount of $100,000 or any larger multiple of $100,000,
(C) with regard to each Lender individually (other than the Swing Line Lender in
its capacity as such), such Lender’s outstanding Revolving Loans plus its
Participation Interests in outstanding Swing Line Loans plus its Participation
Interests in outstanding L/C Obligations shall not at any time exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(D) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of Swing Line Loans outstanding plus the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of L/C Obligations
outstanding shall not exceed the Revolving Committed Amount, (E) the Swing Line
Committed Amount shall not exceed the aggregate of the Revolving Commitments
then in effect, (F) no Swing Line Loans may be drawn on the Closing Date, (G) no
Swing Line Borrowing shall be made (other than for Operating Expenses) prior to
January 4, 2012 if, after giving effect to the making of such Swing Line
Borrowing and the application of the proceeds therefrom, the Minimum Liquidity
Condition would not be met and (H) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loans if any Revolving Lender is at such time
a Defaulting Lender hereunder, unless the Swing Line Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Swing Line Lender (in its sole discretion) with the Borrower or such Revolving
Lender to eliminate the Swing Line Lenders’ actual or potential Fronting
Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Swing Line Loans then proposed to be
made and all other Swing Line Loans as to which the Swing Line Lender has actual
or potential Fronting Exposure, as it may elect in its sole discretion. Swing
Line Loans shall be made and maintained as Base Rate Loans and may be repaid and
reborrowed in accordance with the provisions hereof prior to the Swing Line
Termination Date. Swing Line Loans may be made notwithstanding the fact that
such Swing Line Loans, when aggregated with the Swing Line Lender’s other
Revolving Outstandings, exceed its Revolving Commitment. The proceeds of a Swing
Line Borrowing may not be used, in whole or in part, to refund any prior Swing
Line Borrowing.
          (ii) The principal amount of all Swing Line Loans shall be due and
payable on the earliest of (A) the fifth day after the incurrence of such Swing
Line Loan, unless another maturity date

-56-



--------------------------------------------------------------------------------



 



shall be agreed to by the Swing Line Lender and the Borrower with respect to
such Swing Line Loan, (B) the Swing Line Termination Date, (C) the occurrence of
any proceeding with respect to the Borrower under any Insolvency or Liquidation
Proceeding or (D) the acceleration of any Loan or the termination of the
Revolving Commitments pursuant to Section 8.02.
          (iii) With respect to any Swing Line Loans that have not been
voluntarily prepaid by the Borrower or paid by the Borrower when due under
clause (ii) above, the Swing Line Lender (by request to the Administrative
Agent) or the Administrative Agent at any time may, on one Business Day’s
notice, require each Revolving Lender, including the Swing Line Lender, and each
such Lender hereby agrees, subject to the provisions of this Section 2.01(c), to
make a Revolving Loan (which shall be initially funded as a Base Rate Loan) in
an amount in Dollars equal to such Lender’s Revolving Commitment Percentage of
the amount of the Swing Line Loans (the “Refunded Swing Line Loans”) outstanding
on the date notice is given.
          (iv) In the case of Revolving Loans made by Lenders other than the
Swing Line Lender under clause (iii) above, each such Revolving Lender shall
make the amount of its Revolving Loan available to the Administrative Agent, in
same day funds, at the Administrative Agent’s Office, not later than 1:00 P.M.
on the Business Day next succeeding the date such notice is given. The proceeds
of such Revolving Loans shall be immediately delivered to the Swing Line Lender
(and not to the Borrower) and applied to repay the Refunded Swing Line Loans. On
the day such Revolving Loans are made, the Swing Line Lender’s Revolving
Commitment Percentage of the Refunded Swing Line Loans shall be deemed to be
paid with the proceeds of a Revolving Loan made by the Swing Line Lender and
such portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall instead be outstanding as Revolving
Loans. The Borrower authorizes the Administrative Agent and the Swing Line
Lender to charge the Borrower’s account with the Administrative Agent (up to the
amount available in such account) in order to pay immediately to the Swing Line
Lender the amount of such Refunded Swing Line Loans to the extent amounts
received from the Revolving Lenders, including amounts deemed to be received
from the Swing Line Lender, are not sufficient to repay in full such Refunded
Swing Line Loans. If any portion of any such amount paid (or deemed to be paid)
to the Swing Line Lender should be recovered by or on behalf of the Borrower
from the Swing Line Lender in bankruptcy, by assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Revolving Lenders in the manner contemplated by Section 2.13.
          (v) A copy of each notice given by the Swing Line Lender pursuant to
this Section 2.01(c) shall be promptly delivered by the Swing Line Lender to the
Administrative Agent and the Borrower. Upon the making of a Revolving Loan by a
Revolving Lender pursuant to this Section 2.01(c), the amount so funded shall no
longer be owed in respect of its Participation Interest in the related Refunded
Swing Line Loans.
          (vi) If as a result of any proceeding under any Insolvency or
Liquidation Proceeding, Revolving Loans are not made pursuant to this
Section 2.01(c) sufficient to repay any amounts owed to the Swing Line Lender as
a result of a nonpayment of outstanding Swing Line Loans, each Revolving Lender
agrees to purchase, and shall be deemed to have purchased, a participation in
such outstanding Swing Line Loans in an amount equal to its Revolving Commitment
Percentage of the unpaid amount together with accrued interest thereon. Upon one
Business Day’s notice from the Swing Line Lender, each Revolving Lender shall
deliver to the Swing Line Lender an amount equal to its respective Participation
Interest in such Swing Line Loans in same day funds at the office of the Swing
Line Lender specified or referred to in Section 10.02. In order to evidence such
Participation Interest each Revolving Lender agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to all parties. In the event any Revolving
Lender fails to make available to the Swing Line Lender the amount of such
Revolving Lender’s Participation Interest as provided in this

-57-



--------------------------------------------------------------------------------



 



Section 2.01(c)(vi), the Swing Line Lender shall be entitled to recover such
amount on demand from such Revolving Lender together with interest at the
customary rate set by the Swing Line Lender for correction of errors among banks
in New York City for one Business Day and thereafter at the Base Rate plus the
then Applicable Margin for Base Rate Loans.
          (vii) Each Revolving Lender’s obligation to make Revolving Loans
pursuant to clause (iv) above and to purchase Participation Interests in
outstanding Swing Line Loans pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including (without
limitation) (i) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender or any other Person may have against the Swing Line
Lender, the Borrower or any other Loan Party, (ii) the occurrence or continuance
of a Default or an Event of Default or the termination or reduction in the
amount of the Revolving Commitments after any such Swing Line Loans were made,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any other Person, (iv) any breach of this Agreement or any other
Finance Document by the Borrower or any other Lender, (v) whether any condition
specified in Article IV is then satisfied or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the forgoing. If
such Lender does not pay such amount forthwith upon the Swing Line Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swing Line Lender shall be deemed to continue to have outstanding Swing Line
Loans in the amount of such unpaid Participation Interest for all purposes of
the Finance Documents other than those provisions requiring the other Lenders to
purchase a participation therein. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder, to the Swing Line Lender to fund Swing
Line Loans in the amount of the Participation Interest in Swing Line Loans that
such Lender failed to purchase pursuant to this Section 2.01(c)(vii) until such
amount has been purchased (as a result of such assignment or otherwise).
          Section 2.02 Notice of Borrowings.
          (a) Borrowings Other Than Swing Line Loans. Except in the case of
Swing Line Loans and L/C Borrowings, the Borrower shall give the Administrative
Agent a Notice of Borrowing not later than 12:00 P.M. on (i) the date of the
proposed Base Rate Borrowing and (ii) the third Business Day before each
Eurodollar Borrowing (unless the Borrower wishes to request an Interest Period
for such Borrowing other than one, two, three or six months in duration as
provided in the definition of “Interest Period”, in which case on the fourth
Business Day before each such Eurodollar Borrowing), specifying:
          (i) the date of such Borrowing, which shall be a Business Day;
          (ii) the aggregate amount of such Borrowing;
          (iii) the Class and initial Type of the Loans comprising such
Borrowing;
          (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of “Interest Period” and to Section 2.06(a); and
          (v) the location (which must be in the United States) and number of
the Borrower’s account, to which funds are to be disbursed, which shall comply
with the requirements of Section 2.03.

-58-



--------------------------------------------------------------------------------



 



If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an initial Interest Period of one month, subject to the provisions of
the definition of “Interest Period” and to Section 2.06(a).
          (b) Swing Line Borrowings. The Borrower shall request a Swing Line
Loan by written notice (or telephone notice promptly confirmed in writing)
substantially in the form of Exhibit A-4 hereto (a “Swing Line Loan Request”) to
the Swing Line Lender and the Administrative Agent not later than 12:00 P.M. on
the Business Day of the requested Swing Line Loan. Each such notice shall be
irrevocable and shall specify (i) that a Swing Line Loan is requested, (ii) the
date of the requested Swing Line Loan (which shall be a Business Day) and (iii)
the principal amount of the Swing Line Loan requested. Each Swing Line Loan
shall be made as a Base Rate Loan and, subject to Section 2.01(c)(ii), shall
have such maturity date as agreed to by the Swing Line Lender and the Borrower
upon receipt by the Swing Line Lender of the Swing Line Loan Request from the
Borrower.
          (c) L/C Borrowings. Each L/C Borrowing shall be made as specified in
Section 2.05(e)(iv) without the necessity of a Notice of Borrowing.
          Section 2.03 Notice to Lenders; Funding of Loans.
          (a) Notice to Lenders. If the Borrower has requested an Interest
Period of other than one, two, three or six months in duration, the
Administrative Agent shall give prompt notice of such request to the applicable
Lenders and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 A.M. on the third Business Day before the
requested date of such a Eurodollar Borrowing, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Upon receipt
of a Notice of Borrowing, the Administrative Agent shall promptly notify each
Lender of such Lender’s ratable share (if any) of the Borrowing referred to
therein, and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.
          (b) Funding of Loans. (i) (x) Not later than 1:00 P.M. on the date of
each Borrowing (other than a Base Rate Borrowing, a Swing Line Borrowing and an
L/C Borrowing) or (y) not later than 3:00 P.M. on the date of each Base Rate
Borrowing, each Lender participating therein shall make available its share of
such Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (A) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (B) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower in the
applicable Notice of Borrowing, or, if a Borrowing shall not occur on such date
because any condition precedent herein shall not have been met, promptly return
the amounts received from the Lenders in like funds, without interest.
          (ii) Not later than 3:00 P.M. on the date of each Swing Line
Borrowing, the Swing Line Lender shall, unless the Administrative Agent shall
have notified the Swing Line Lender that any applicable condition specified in
Article IV has not been satisfied, make available the amount of such Swing Line
Borrowing, in Federal or other immediately available funds, to the Borrower at
the Swing Line Lender’s address referred to in Section 10.02.
          (iii) Not later than 1:00 P.M. on the date of each L/C Borrowing, each
Revolving Lender shall make available its share of such Borrowing, in Federal or
other immediately available funds, to the Administrative Agent at the
Administrative Agent’s Office. Unless the Administrative Agent de-

-59-



--------------------------------------------------------------------------------



 



termines that any applicable condition specified in Article IV has not been
satisfied (other than the delivery of a Notice of Borrowing), the Administrative
Agent shall remit the funds so received to the L/C Issuer which has issued
Letters of Credit having outstanding Unreimbursed Amounts as contemplated by
Section 2.05(e)(v).
          (c) Funding by the Administrative Agent in Anticipation of Amounts Due
from the Lenders. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.03, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative Agent
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower but excluding
the date of payment to the Administrative Agent at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable thereto pursuant to Section 2.06. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to a Lender, the Borrower with respect to any amount owing
under this subsection (c) shall be conclusive, absent manifest error.
          (d) Failed Loans. If any Lender shall fail to make any Loan (a “Failed
Loan”) which such Lender is otherwise obligated hereunder to make to the
Borrower on the date of Borrowing thereof, and the Administrative Agent shall
not have received notice from the Borrower or such Lender that any condition
precedent to the making of the Failed Loan has not been satisfied, then, until
such Lender shall have made or be deemed to have made (pursuant to the last
sentence of this subsection (d) the Failed Loan in full or the Administrative
Agent shall have received notice from the Borrower or such Lender that any
condition precedent to the making of the Failed Loan was not satisfied at the
time the Failed Loan was to have been made, whenever the Administrative Agent
shall receive any amount from the Borrower for the account of such Lender, (i)
the amount so received (up to the amount of such Failed Loan) will, upon receipt
by the Administrative Agent, be deemed to have been paid to the Lender in
satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to the
Borrower or, if the Administrative Agent has previously made such amount
available to the Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Borrower); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to the Borrower, or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any Law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan of the same Class as
the Failed Loan to the Borrower in satisfaction, as applicable, to the extent
thereof, of such Lender’s obligation to make the Failed Loan.

-60-



--------------------------------------------------------------------------------



 



          Section 2.04 Evidence of Loans.
          (a) Lender and Administrative Agent Accounts; Notes. The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Senior Credit
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a single Revolving
Note or Term Note, as applicable, in each case, substantially in the form of
Exhibit B-1 or B-2, as applicable, payable to the order of such Lender for the
account of its Lending Office in an amount equal to the aggregate unpaid
principal amount of such Lender’s Revolving or Term Loans, as applicable, which
shall evidence such Lender’s Loans in addition to such accounts or records. If
requested by the Swing Line Lender, the Swing Line Loans shall be evidenced by a
single Swing Line Note, substantially in the form of Exhibit B-3, payable to the
order of the Swing Line Lender in an amount equal to the aggregate unpaid
principal amount of the Swing Line Loans. Each Lender having one or more Notes
shall record the date, amount, Class and Type of each Loan made by it and the
date and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Lender so elects in connection with any transfer or
enforcement of any Note, endorse on the reverse side or on the schedule, if any,
forming a part thereof appropriate notations to evidence the foregoing
information with respect to each outstanding Loan evidenced thereby; provided
that the failure of any Lender to make any such recordation or endorsement or
any error in any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under any such Note. Each Lender is
hereby irrevocably authorized by the Borrower so to endorse each of its Notes
and to attach to and make a part of each of its Notes a continuation of any such
schedule as and when required.
          (b) Certain Participation Interests. In addition to the accounts and
records referred to in subsection (a) above, each Lender and the Administrative
Agent shall maintain in accordance with its usual practice accounts or records
evidencing purchases and sales by such Lender of Participation Interests in
Letters of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
          Section 2.05 Letters of Credit.
          (a) Letters of Credit. Subject to the terms and conditions set forth
herein, (i) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue standby or commercial Letters of Credit for the
account, and upon the request, of the Borrower (or jointly for the account of
the Borrower and any Subsidiary) and in support of obligations of the Borrower
or one or more of its Subsidiaries (including (x) obligations in respect of and
in lieu of deposits or security guarantees in the ordinary course of business,
(y) to provide support for performance, payment or appeal bonds, indemnity
obligations or other surety, including, without limitation, workers compensation
insurance and (z) for such other general corporate purposes as the L/C Issuer
may agree in its reasonable discretion), and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (d) below, and
(B) to honor drawings under its Letters of Credit, and (ii) each

-61-



--------------------------------------------------------------------------------



 



Revolving Lender severally agrees to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawing thereunder in
accordance with the provisions of subsection (f) below; provided that,
immediately after each Letter of Credit is issued, (i) the aggregate amount of
the L/C Obligations shall not exceed the L/C Sublimit, (ii) the Revolving
Outstandings shall not exceed the Revolving Committed Amount, (iii) if such
Letter of Credit is to be issued prior to January 4, 2012, the Minimum Liquidity
Condition shall be met (other than in the case of any Letter of Credit issued in
respect of Operating Expenses) and (iv) with respect to each individual
Revolving Lender, the aggregate outstanding principal amount of such Revolving
Lender’s Revolving Loans plus its Participation Interests in outstanding L/C
Obligations plus its (other than the Swing Line Lender’s) Participation
Interests in outstanding Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount. Each
request by the Borrower or a Subsidiary for the issuance or increase in the
stated amount of a Letter of Credit shall be deemed to be a representation by
the Borrower and such Subsidiary that the issuance or increase in the stated
amount of such Letter of Credit complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
period specified in clause (i)(A) above, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
          (b) Certain Limitations on Issuances of Letters of Credit. (i) No L/C
Issuer shall issue any Letter of Credit, if (A) subject to subsection (d) below
with respect to Auto-Extension Letters of Credit, the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Revolving Lenders and the
applicable L/C Issuer have approved such expiry date, or (B) the expiry date of
such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date, or
(C) such Letter of Credit is to be used for any purpose other than for its
general corporate purposes unless the Required Revolving Lenders have consented
thereto.
          (ii) No L/C Issuer shall be under any obligation to issue any Letter
of Credit if: (A) any order, judgment or decree of any Governmental Authority
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having a force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it; (B) the issuance of such Letter of
Credit shall violate any Laws or one or more policies of such L/C Issuer;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit; (D) such Letter of Credit is to be denominated in a currency
other than Dollars; or (E) a default of any Revolving Lender’s obligations to
fund under subsection (f)(iv) or (vi) below exists or any Revolving Lender is at
such time a Defaulting Lender hereunder, unless the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the L/C
Issuer (in its sole discretion) with the Borrower or such Revolving Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

-62-



--------------------------------------------------------------------------------



 



          (iii) No L/C Issuer shall amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
          (iv) No L/C Issuer shall be under any obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (v) Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the L/C Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
          (c) Procedures for Issuance and Increases in the Amounts of Letters of
Credit. (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) substantially in the form of
Exhibit A-3 hereto (a “Letter of Credit Request”), appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit Request
must be received by the L/C Issuer and the Administrative Agent not later than
2:00 P.M. at least three Business Days (or such later date and time as the
Administrative Agent and the L/C issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of increase,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
increase in the stated amount of any outstanding Letter of Credit, such Letter
of Credit Request shall specify in form and detail satisfactory to the L/C
Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the amount of the
proposed increase; and (D) such other matters as the L/C Issuer may require. If
requested by the applicable L/C Issuer, the Borrower shall also submit a Letter
of Credit Application on such L/C Issuer’s standard form in connection with any
request for the issuance or increase in the stated amount of a Letter of Credit.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any L/C Documents,
as the L/C Issuer or the Administrative Agent may require.
          (ii) Promptly after receipt of any Letter of Credit Request, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions thereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or jointly for the
account of the Borrower and the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.

-63-



--------------------------------------------------------------------------------



 



          (iii) If the Borrower so requests in any applicable Letter of Credit
Request, the L/C Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to a date not later than the
Letter of Credit Expiration Date; provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of subsection (c)(i) or (ii) above or otherwise) or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (x) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (y) from the Administrative Agent, any Revolving Lender
or any Loan Party that one or more of the applicable conditions specified in
Section 4.02 are not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
          (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
          (d) Purchase and Sale of Letter of Credit Participation. Immediately
upon the issuance by an L/C Issuer of a Letter of Credit, such L/C Issuer shall
be deemed, without further action by any party hereto, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have purchased from such L/C Issuer, without
recourse or warranty, an undivided Participation Interest in such Letter of
Credit and the related L/C Obligations in the proportion its Revolving
Commitment Percentage bears to the Revolving Committed Amount (although any
fronting fee payable under Section 2.11 shall be payable directly to the
Administrative Agent for the account of the applicable L/C Issuer, and the
Lenders (other than such L/C Issuer) shall have no right to receive any portion
of any such fronting fee) and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Commitments pursuant to Section 10.06,
there shall be an automatic adjustment to the Participation Interests in all
outstanding Letters of Credit and all L/C Obligations to reflect the adjusted
Revolving Commitments of the assigning and assignee Lenders or of all Lenders
having Revolving Commitments, as the case may be.
          (e) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable L/C Issuer shall notify the Borrower
and the Administrative Agent thereof and shall determine in accordance with the
terms of such Letter of Credit whether such drawing should be honored. If the
L/C Issuer determines that any such drawing shall be honored, such L/C Issuer
shall make available to such beneficiary in accordance with the terms of such
Letter of Credit the amount of the drawing and shall notify the Borrower and the
Administrative Agent as to the amount to be paid as a result of such drawing and
the payment date (which date shall be one Business Day after the date of the
drawing) (each such date, an “Honor Date”).
          (ii) The Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse each L/C Issuer or each L/C Issuer through the
Administrative Agent for any amounts paid by

-64-



--------------------------------------------------------------------------------



 



such L/C Issuer upon any drawing under any Letter of Credit, together with any
and all reasonable charges and expenses which the L/C Issuer may pay or incur
relative to such drawing. Such reimbursement payment shall be due and payable at
or before 11:00 A.M. on the Honor Date; provided that no payment otherwise
required by this sentence to be made by the Borrower shall be overdue hereunder
if arrangements for such payment satisfactory to the applicable L/C Issuer, in
its reasonable discretion, shall have been made by the Borrower at or before
1:00 P.M. on such day and such payment is actually made at or before 3:00 P.M.
on such day. In addition, the Borrower agrees to pay to the L/C Issuer interest,
payable on demand, on any and all amounts not paid by the Borrower to the L/C
Issuer when due under this subsection (f)(ii), for each day from and including
the date when such amount becomes due to but excluding the date such amount is
paid in full, whether before or after judgment, at a rate per annum equal to the
Default Rate. Each reimbursement and other payment to be made by the Borrower
pursuant to this clause (ii) shall be made to the L/C Issuer in Federal or other
funds immediately available to it at its address referred to in Section 10.02.
          (iii) Subject to the satisfaction of all applicable conditions set
forth in Article IV, the Borrower may, at its option, utilize the Swing Line
Commitment or the Revolving Commitments, or make other arrangements for payment
satisfactory to the L/C Issuer, for the reimbursement of all L/C Disbursements
as required by clause (ii) above.
          (iv) With respect to any L/C Disbursements that have not been
reimbursed by the Borrower when due under clauses (ii) and (iii) above (an
“Unreimbursed Amount”), the Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the Unreimbursed Amount and
the amount of such Revolving Lender’s pro rata share thereof and such Revolving
Lender’s pro rata share of such unreimbursed L/C Disbursement (determined by the
proportion its Revolving Commitment Percentage bears to the aggregate Revolving
Committed Amount). In such event, the Borrower shall be deemed to have requested
a Borrowing (an “L/C Borrowing”) of Revolving Base Rate Loans to be disbursed on
the Honor Date in an aggregate amount in Dollars equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in
Section 2.01(a), but subject to the amount of the unutilized portion of the
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Notice of Borrowing), and each such Revolving Lender hereby
agrees to make a Revolving Loan (which shall be initially funded as a Base Rate
Loan) in an amount equal to such Lender’s Revolving Commitment Percentage of the
Unreimbursed Amount outstanding on the date notice is given. Any such notice
given by the Administrative Agent given pursuant to this clause (iv) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
          (v) Each Revolving Lender (including any Revolving Lender acting as
L/C Issuer in respect of any Unreimbursed Amount) shall, upon any notice from
the Administrative Agent pursuant to clause (iv) above, make the amount of its
Revolving Loan available to the Administrative Agent in Dollars in Federal or
other immediately available funds, at the Administrative Agent’s Office, not
later than 1:00 P.M. on the Business Day specified in such notice, whereupon,
subject to clause (vi) below, each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the applicable L/C Issuer.
          (vi) With respect to any Unreimbursed Amount that is not fully
refinanced by an L/C Borrowing pursuant to clauses (iv) and (v) above because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Administrative Agent shall promptly notify each Revolving Lender
(other than the relevant L/C Issuer), and each such Revolving Lender shall
promptly and unconditionally pay to the Administrative Agent, for the account of
such L/C Issuer, such Revolving Lender’s pro

-65-



--------------------------------------------------------------------------------



 



rata share of such Unreimbursed Amount (determined by the proportion its
Revolving Commitment Percentage bears to the aggregate Revolving Committed
Amount) in Dollars in Federal or other immediately available funds. Such payment
from the Revolving Lenders shall be due (i) at or before 1:00 P.M. on the date
the Administrative Agent so notifies a Revolving Lender, if such notice is given
at or before 10:00 A.M. on such date or (ii) at or before 10:00 A.M. on the next
succeeding Business Day, together with interest on such amount for each day from
and including the date of such drawing to but excluding the day such payment is
due from such Revolving Lender at the Federal Funds Rate for such day (which
funds the Administrative Agent shall promptly remit to the applicable L/C
Issuer). Each payment by a Revolving Lender to the Administrative Agent for the
account of an L/C Issuer in respect of an Unreimbursed Amount shall constitute a
payment in respect of its Participation Interest in related Letter of Credit
purchased pursuant to subsection (e) above. The failure of any Revolving Lender
to make available to the Administrative Agent for the account of an L/C Issuer
its pro rata share of any Unreimbursed Amount shall not relieve any other
Revolving Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such L/C Issuer its pro rata share of
any payment made under any Letter of Credit on the date required, as specified
above, but no such Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent for the account of the L/C
Issuer such other Lender’s pro rata share of any such payment. Upon payment in
full of all amounts payable by a Lender under this clause (vi), such Lender
shall be subrogated to the rights of the L/C Issuer against the Borrower to the
extent of such Lender’s pro rata share of the related L/C Obligation so paid
(including interest accrued thereon).
          (vii) Each Revolving Lender’s obligation to make Revolving Loans
pursuant to clause (iv) above and to make payments in respect of its
Participation Interests in Unreimbursed Amounts pursuant to clause (vi) above
shall be absolute and unconditional and shall not be affected by any
circumstance, including: (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans as a part of an L/C Borrowing pursuant to
clause (iv) above is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Notice of Borrowing). No such making by a
Revolving Lender of a Revolving Loan or a payment by a Revolving Lender of an
amount in respect of its Participation Interest in Unreimbursed Amounts shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
          (viii) If any Revolving Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
subsection (e) by the time specified therefor, then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate
for such day. Any payment made by any Lender after 3:00 P.M. on any Business Day
shall be deemed for purposes of the preceding sentence to have been made on the
next succeeding Business Day. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (viii) shall be conclusive absent
manifest error.
          (f) Repayment of Funded Participations in Respect of Drawn Letters of
Credit. (i) Whenever the Administrative Agent receives a payment of an L/C
Obligation as to which the Administrative Agent has received for the account of
an L/C Issuer any payments from the Revolving Lenders pursuant to subsection (e)
above (whether directly from the Borrower or otherwise, including proceeds of

-66-



--------------------------------------------------------------------------------



 



cash collateral applied thereto by the Administrative Agent), the Administrative
Agent shall promptly pay to each Revolving Lender which has paid its pro rata
share thereof an amount equal to such Lender’s pro rata share of the amount
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which the payments from the Revolving Lenders were
received) in the same funds as those received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to clause (i) above is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its pro rata share thereof (determined by the proportion its
Revolving Commitment Percentage bears to the aggregate Revolving Committed
Amount) on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the Federal Funds Rate for such day.
          (g) Obligations Absolute. The obligations of the Borrower under
Sections 2.05(e)(i) and 2.05(e)(ii) above shall be absolute (subject to the
right to bring subsequent claims subject to the limitations set forth in
Section 2.05(m)(v)) and unconditional and shall be performed strictly in
accordance with the terms of this Agreement, ISP and UCP, as applicable, under
all circumstances whatsoever, including, without limitation, the following
circumstances:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of this Agreement, any Letter of Credit or any other Loan
Document;
     (iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
     (iv) the existence of any claim, counterclaim, setoff, defense or other
rights that the Borrower or any Subsidiary may have at any time against a
beneficiary or any transferee of a Letter of Credit (or any Person for whom the
beneficiary or transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Agreement or any Letter of Credit or any
document related hereto or thereto or any unrelated transaction;
     (v) any draft, demand, certificate, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
     (vi) any payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vii) any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Insolvency or
Liquidation Proceeding; or

-67-



--------------------------------------------------------------------------------



 



     (viii) any other act or omission to act or delay of any kind by any L/C
Issuer or any other Person or any other event or circumstance whatsoever that
might, but for the provisions of this clause (viii), constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.
          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will promptly notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
          (h) Role of L/C Issuers; Reliance. Each Revolving Lender and the
Borrower agree that, in determining whether to pay under any Letter of Credit,
the relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, the Agents or their Related Parties or
any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct as determined by a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Request. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Agents or any of their Related Parties, or any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of subsection (f) of this Section 2.05; provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which are determined by a court of
competent jurisdiction to have been caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
          (i) Cash Collateral. If the Borrower is required pursuant to the terms
of this Agreement or any other Loan Document to Cash Collateralize any L/C
Obligations, the Borrower shall deposit in an account (which may be the L/C Cash
Collateral Account under the Security Agreement) with the Collateral Agent an
amount in cash equal to the L/C Obligations as of such date plus any accrued and
unpaid interest and fees thereon. Such deposit shall be held by the Collateral
Agent as collateral for the payment and performance of the L/C Obligations. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Collateral Agent will, at
the request of the Borrower, invest amounts deposited in such account in Cash
Equivalents; provided, however, that (i) the Collateral Agent shall not be
required to make any investment that, in its sole judgment, would require or
cause the Collateral Agent to be in, or would result in any, violation of any

-68-



--------------------------------------------------------------------------------



 



Law, (ii) such Cash Equivalents shall be subjected to a first priority perfected
security interest in favor of the Collateral Agent and (iii) if an Event of
Default shall have occurred and be continuing, the selection of such Cash
Equivalents shall be in the sole discretion of the Collateral Agent. The
Borrower shall indemnify the Collateral Agent for any losses relating to such
investments in Cash Equivalents. Other than any interest or profits earned on
such investments, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account for the benefit of the
Borrower, subject to the provisions contained in this Section 2.05(i). Moneys in
such account shall be applied by the Collateral Agent to reimburse the L/C
Issuer immediately for drawings under the applicable Letters of Credit and, if
the maturity of the Loans has been accelerated, to satisfy the L/C Obligations.
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to this Section 2.05 or
Section 2.09(c)(i), such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower upon demand; provided that, after giving effect to
such return, (i) the aggregate Revolving Outstandings would not exceed the
Revolving Committed Amount and (ii) no Event of Default shall have occurred and
be continuing. If the Borrower is required to deposit an amount of cash
collateral hereunder pursuant to Section 2.09(c)(i), (ii), (iii), (iv) or (v)
interest or profits thereon (to the extent not applied as aforesaid) shall be
returned to the Borrower after the full amount of such deposit has been applied
by the Collateral Agent to reimburse the L/C Issuer for drawings under Letters
of Credit. The Borrower hereby pledges and assigns to the Collateral Agent, for
its benefit and the benefit of the Finance Parties, the cash collateral account
established hereunder (and all monies and investments held therein) to secure
the Senior Credit Obligations.
          (j) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (i) the rules
of the ISP shall apply to each standby Letter of Credit and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.
          (k) Conflict with L/C Documents. In the event of any conflict between
this Agreement and any L/C Document, this Agreement shall govern.
          (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives benefits from
the businesses of such Subsidiaries.
          (m) Indemnification of L/C Issuer. (i) In addition to its other
obligations under this Agreement, the Borrower hereby agrees to protect,
indemnify, pay and save each L/C Issuer harmless from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable out-of-pocket fees, charges and disbursements of counsel)
that such L/C Issuer may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit or (B) the failure of such
L/C Issuer to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions herein
called “Government Acts”).
          (ii) As between the Borrower and each L/C Issuer, the Borrower shall
assume all risks of the acts or omissions of or the misuse of any Letter of
Credit by the beneficiary thereof. The L/C Issuer shall not be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal ef-

-69-



--------------------------------------------------------------------------------



 



fect of any document submitted by any party in connection with the application
for and issuance of any Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(B) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the L/C Issuer, including, without limitation, any Government Acts.
None of the above shall affect, impair, or prevent the vesting of the L/C
Issuer’s rights or powers hereunder.
          (iii) In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by an L/C
Issuer, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put the L/C Issuer
under any resulting liability to the Borrower or any other Loan Party. It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the L/C Issuer against any and all risks involved in the
issuance of any Letter of Credit, all of which risks are hereby assumed by the
Loan Parties, including, without limitation, any and all risks, whether rightful
or wrongful, of any present or future Government Acts. The L/C Issuer shall not,
in any way, be liable for any failure by the L/C Issuer or anyone else to pay
any drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the L/C Issuer.
          (iv) Nothing in this subsection (m) is intended to limit the
Reimbursement Obligation of the Borrower contained in this Section 2.05. The
obligations of the Borrower under this subsection (m) shall survive the
termination of this Agreement. No act or omission of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of any L/C Issuer to enforce any right, power or benefit under this Agreement.
          (v) Notwithstanding anything to the contrary contained in this
subsection (m), the Borrower shall have no obligation to indemnify any L/C
Issuer in respect of any liability incurred by such L/C Issuer arising solely
out of the gross negligence or willful misconduct of such L/C Issuer, as
determined by a court of competent jurisdiction. Nothing in this Agreement shall
relieve any L/C Issuer of any liability to the Borrower in respect of any action
taken by such L/C Issuer which action constitutes gross negligence, bad faith or
willful misconduct of such L/C Issuer or a violation of, or failure to comply
with, the ISP, the UCP or UCC, as applicable, as determined by a court of
competent jurisdiction.
          (n) Resignation of an L/C Issuer. An L/C Issuer may resign at any time
by giving 30 days’ notice to the Administrative Agent, the Revolving Lenders and
the Borrower; provided, however, that any such resignation shall not affect the
rights or obligations of the L/C Issuer with respect to Letters of Credit issued
by it prior to such resignation. Upon any such resignation, the Borrower shall
(within 60 days after such notice of resignation) either appoint a successor or
terminate the unutilized L/C Commitment of such L/C Issuer; provided, however,
that, if the Borrower elects to terminate such unutilized L/C Commitment, the
Borrower may at any time thereafter that the Revolving Commitments are in effect
reinstate such L/C Commitment in connection with the appointment of another L/C
Issuer. Upon the acceptance of any appointment as an L/C Issuer hereunder by a
successor L/C Issuer, such successor shall succeed to and become vested with all
the interests, rights and obligations of the retiring L/C Issuer and the
retiring L/C Issuer shall be discharged from its obligations to issue Letters of
Credit hereunder. The acceptance of any appointment as L/C Issuer hereunder by a
successor L/C Issuer shall be evidenced by an agreement entered into by such
successor, in a form reasonably satisfactory to the Borrower and the Ad-

-70-



--------------------------------------------------------------------------------



 



ministrative Agent, and, from and after the effective date of such agreement,
(i) such successor shall be a party hereto and have all the rights and
obligations of an L/C Issuer under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the “L/C Issuer”
shall be deemed to refer to such successor or to any previous L/C Issuer, or to
such successor and all previous L/C Issuers, as the context shall require. After
the resignation of an L/C Issuer hereunder, the retiring L/C Issuer shall remain
a party hereto and shall continue to have all the rights and obligations of an
L/C Issuer under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit.
          (o) Reporting. Each L/C Issuer will report in writing to the
Administrative Agent (i) on the first Business Day of each month, the aggregate
face amount of Letters of Credit issued by it and outstanding as of the last
Business Day of the preceding month, (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.
          (p) Existing L/C. On the Effective Date, the Existing L/C will be
deemed to be a Letter of Credit issued under this Agreement on the Effective
Date.
          Section 2.06 Interest.
          (a) Rate Options Applicable to Loans. Each Borrowing (other than a
Swing Line Borrowing, which shall be made and maintained as Base Rate Loans)
shall be comprised of Base Rate Loans or Eurodollar Loans, as the Borrower may
request pursuant to Section 2.02. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower may not
request any Borrowing that, if made, would result in an aggregate of more than
ten separate Groups of Eurodollar Loans being outstanding hereunder at any one
time. For this purpose, Loans having different Interest Periods, regardless of
whether commencing on the same date, shall be considered separate Groups.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment and before and after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding.
          (b) Rates Applicable to Loans. Subject to the provisions of subsection
(c) below, (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period applicable thereto at a rate
per annum equal to the sum of the Adjusted Eurodollar Rate for such Interest
Period plus the then Applicable Margin for Eurodollar Loans, (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof for each
day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the Base Rate for such day plus the then Applicable Margin
for Base Rate Loans, and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the then Applicable Margin for Swing
Line Loans.
          (c) Additional Interest. If any Loan or interest thereon or any fee
described in Section 2.11 due and owing is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at a fluc-

-71-



--------------------------------------------------------------------------------



 



tuating interest rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.
          (d) Interest Payments. Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Insolvency or Liquidation
Proceeding. Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
          (e) Determination and Notice of Interest Rates. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the interest rate
applicable to any Interest Period for Eurodollar Loans upon determination of
such interest rate. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the public
announcement of such change. Any notice with respect to Eurodollar Loans shall,
without the necessity of the Administrative Agent so stating in such notice, be
subject to the provisions of the definition of “Applicable Margin” providing for
adjustments in the Applicable Margin applicable to such Loans after the
beginning of the Interest Period applicable thereto.
          Section 2.07 Extension and Conversion.
          (a) Continuation and Conversion Options. The Loans included in each
Borrowing shall bear interest initially at the type of rate allowed by
Section 2.06 and as specified by the Borrower in the applicable Notice of
Borrowing. Thereafter, the Borrower shall have the option, on any Business Day,
to elect to change or continue the type of interest rate borne by each Group of
Loans (subject in each case to the provisions of Article III and
Section 2.07(d)), as follows:
     (i) if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to Eurodollar Loans as of any Business Day; and
     (ii) if such Loans are Eurodollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Eurodollar
Loans for an additional Interest Period, subject to Section 3.05 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans.
Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”) (which may be by
telephone if promptly confirmed in writing), which notice shall not thereafter
be revocable by the Borrower, to the Administrative Agent not later than 12:00
Noon on the third Business Day before the conversion or continuation selected in
such notice is to be effective. A Notice of Extension/Conversion may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the portion to which such Notice
of Borrowing applies, and the remaining portion to which it does not apply, are
each $500,000 or any larger multiple of $100,000.
          (b) Contents of Notice of Extension/Conversion. Each Notice of
Extension/Conversion shall specify:
     (i) the Group of Loans (or portion thereof) to which such notice applies;

-72-



--------------------------------------------------------------------------------



 



     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;
     (iii) if the Loans comprising such Group are to be converted, the new Type
of Loans and, if the Loans being converted are to be Eurodollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and
     (iv) if such Loans are to be continued as Eurodollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period”. If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.
          (c) Notification to Lenders. Upon receipt of a Notice of
Extension/Con-version from the Borrower pursuant to Section 2.07(a), the
Administrative Agent shall promptly notify each Lender of the contents thereof.
          (d) Limitation on Conversion/Continuation Options. The Borrower shall
not be entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if the aggregate principal
amount of any Group of Eurodollar Loans created or continued as a result of such
election would be less than $500,000. If an Event of Default shall have occurred
and be continuing when the Borrower delivers notice of such election to the
Administrative Agent, the Borrower shall not be entitled to elect to convert any
Eurodollar Loans to, or continue any Eurodollar Loans for an Interest Period as,
Eurodollar Loans having an Interest Period in excess of one month.
           Section 2.08 Maturity of Loans.
          (a) Maturity of Revolving Loans. The Revolving Loans shall mature on
the Revolving Termination Date, and any Revolving Loans, Swing Line Loans and
L/C Obligations then outstanding (together with accrued interest thereon and
fees in respect thereof) shall be due and payable on such date.
          (b) Scheduled Amortization of Term Loans. Subject to adjustment as a
result of prior payments in accordance with the terms of this Agreement, the
Borrower shall repay, and there shall become due and payable (together with
accrued interest thereon), on each Principal Amortization Payment Date falling
in each month listed below the aggregate principal amount of the Term Loans
indicated opposite such month:

          Principal Amortization   Amortized Payment Payment Date   of Term
Loans
March 2011
  $ 1,587,500.00  
June 2011
  $ 1,587,500.00  
September 2011
  $ 1,587,500.00  
December 2011
  $ 1,587,500.00  
March 2012
  $ 1,587,500.00  
June 2012
  $ 1,587,500.00  
September 2012
  $ 1,587,500.00  
December 2012
  $ 1,587,500.00  
March 2013
  $ 1,587,500.00  
June 2013
  $ 1,587,500.00  

-73-



--------------------------------------------------------------------------------



 



          Principal Amortization   Amortized Payment Payment Date   of Term
Loans
September 2013
  $ 1,587,500.00  
December 2013
  $ 1,587,500.00  
March 2014
  $ 1,587,500.00  
June 2014
  $ 1,587,500.00  
September 2014
  $ 1,587,500.00  
December 2014
  $ 1,587,500.00  
March 2015
  $ 1,587,500.00  
June 2015
  $ 1,587,500.00  
September 2015
  $ 1,587,500.00  
December 2015
  $ 1,587,500.00  
March 2016
  $ 1,587,500.00  
June 2016
  $ 1,587,500.00  
September 2016
  $ 1,587,500.00  

          Any remaining unpaid principal amount of Term Loans shall be due and
payable on the Term Loan Maturity Date.
          Section 2.09 Prepayments.
          (a) Voluntary Prepayment of Revolving Loans and Term Loans. The
Borrower shall have the right voluntarily to prepay Revolving Loans and Term
Loans in whole or in part from time to time, subject to Section 3.05 and
Section 2.09(g) but otherwise without premium or penalty; provided, however,
that each partial prepayment of Revolving Loans and Term Loans shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, in the case of Eurodollar Loans, and $500,000 or a whole multiple of
$100,000 in excess thereof, in the case of Base Rate Loans. Each payment
pursuant to this Section shall be applied as set forth in Section 2.09(e).
          (b) Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 P.M. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
          (c) Mandatory Prepayments.
          (i) Revolving Committed Amount. If on any date the aggregate Revolving
Outstandings exceed the Revolving Committed Amount, the Borrower shall repay,
and there shall become due and payable (together with accrued interest thereon),
on such date an aggregate principal amount of Swing Line Loans equal to such
excess. If the outstanding Swing Line Loans have been repaid in full, the
Borrower shall prepay, and there shall become due and payable (together with
accrued interest thereon), Revolving Loans in such amounts as are necessary so
that, after giving effect to the repayment of the Swing Line Loans and the
repayment of Revolving Loans, the aggregate Revolving Outstandings do not exceed
the Revolving Committed Amount. If the outstanding Revolving Loans and Swing
Line Loans have been repaid in full, the Borrower shall Cash Collateralize L/C
Obligations so that, after giving effect to the repayment of Swing Line Loans
and Revolving Loans and the Cash Collateralization of L/C Obligations

-74-



--------------------------------------------------------------------------------



 



pursuant to this subsection (i), the aggregate Revolving Outstandings do not
exceed the Revolving Committed Amount. In determining the aggregate Revolving
Outstandings for purposes of this Agreement, L/C Obligations shall be reduced to
the extent that they are Cash Collateralized as contemplated by this subsection
(i). Each prepayment of Revolving Loans required pursuant to this subsection (i)
shall be applied ratably among outstanding Revolving Loans based on the
respective amounts of principal then outstanding. Each Cash Collateralization of
L/C Obligations required by this subsection (i) shall be applied ratably among
L/C Obligations based on the respective amounts thereof then outstanding.
          (ii) Excess Cash Flow. Within 100 days after the end of each Excess
Cash Flow Period, the Borrower shall prepay the Loans and/or Cash Collateralize
or pay the L/C Obligations in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow for such Excess Cash Flow Period minus (B) the
aggregate amount of all voluntary prepayments during such Excess Cash Flow
Period of principal of the Term Loans, the Incremental Term Loans, the
Incremental Revolving Loans, the Revolving Loans and Swing Line Loans, in each
case that are not funded with the proceeds of Indebtedness (but only to the
extent the Revolving Commitments or the Incremental Revolving Commitments,
respectively, are permanently reduced at the time of such payment of Revolving
Loans, Incremental Revolving Loans and Swing Line Loans). As used in this
Section 2.09(c)(ii), the term “Applicable ECF Percentage” for any Excess Cash
Flow Period means 50%; provided that the Applicable ECF Percentage shall be
reduced to (i) 25% if the Total Leverage Ratio at the end of such Excess Cash
Flow Period is less than or equal to 3.75 to 1.0, and (ii) 0% if the Total
Leverage Ratio at the end of such Excess Cash Flow Period is less than or equal
to 2.75 to 1.0.
          (iii) Asset Dispositions, Casualties and Condemnations, etc. Within
five Business Days after receipt by the Borrower or any of its Restricted
Subsidiaries of Net Cash Proceeds from any Asset Disposition (other than any
Asset Disposition permitted under clauses (i) through (xiii) (other than clause
(v)), (xiv) (to the extent such Sale/Leaseback Transaction occurs within
180 days of the acquisition of the property subject to such transaction or any
Required Divestiture) or (xv) of Section 7.05), Casualty or Condemnation
(excluding Net Cash Proceeds to the extent and so long as they constitute
Reinvestment Funds), the Borrower shall prepay (or cause to be prepaid) the
Loans and/or Cash Collateralize or pay the L/C Obligations in an aggregate
amount equal to 100% of the Net Cash Proceeds of such Asset Disposition,
Casualty or Condemnation; provided that no such prepayment caused by the receipt
of Net Cash Proceeds from any Asset Disposition shall be required to the extent
that the sum of such Net Cash Proceeds and all other Net Cash Proceeds from
Asset Dispositions occurring after the Closing Date and during the same fiscal
year does not exceed $2,500,000 (it being understood that a prepayment shall
only be required of such excess).
          (iv) Debt Issuances. Within five Business Days after receipt by the
Borrower or any of its Restricted Subsidiaries of Net Cash Proceeds from any
Debt Issuance (other than any Debt Issuance permitted pursuant to Section 7.01
of this Agreement), the Borrower shall prepay (or cause to be prepaid) the Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
100% of the Net Cash Proceeds of such Debt Issuance.
          (v) Required Divestitures. Within five Business Days after receipt by
the Borrower or any of its Restricted Subsidiaries of Net Cash Proceeds from any
Required Divestiture, the Borrower shall prepay (or cause to be prepaid) the
Loans and/or Cash Collateralize or pay the L/C Obligations in an aggregate
amount equal to 100% of the Net Cash Proceeds of such Required Divestiture.
          (vi) Application of Mandatory Prepayments. All amounts required to be
paid pursuant to this Section 2.09(c) shall be applied as follows:

-75-



--------------------------------------------------------------------------------



 



     (A) with respect to all amounts paid pursuant to Section 2.09(c)(i), first
to Swing Line Loans, second to Revolving Loans and third to Cash Collateralize
L/C Obligations; and
     (B) with respect to all amounts paid by the Borrower pursuant to Section
2.09(c)(ii), (iii), (iv) or (v), (1) first ratably to remaining amortized
repayments of principal of the Term Loans, in forward order of maturity and (2)
second, (x) to the Swing Line Loans (without a corresponding reduction in the
Swing Line Committed Amount pursuant to Section 2.09(c)(i)) and (y) then to
Revolving Loans (without a corresponding reduction in the Revolving Committed
Amount).
          (vii) Payments Cumulative. Except as otherwise expressly provided in
this Section 2.09, payments required under any subsection or clause of this
Section 2.09 are in addition to payments made or required under any other
subsection or clause of this Section 2.09.
          (d) Notice of Mandatory Prepayment Events. The Borrower shall use
commercially reasonable efforts to give to the Administrative Agent, and the
Lenders, at least one Business Day’s prior written or telecopy notice of each
and every prepayment required under Section 2.09(c)(ii) through (v), including
the amount of Net Cash Proceeds expected to be received therefrom and the
expected schedule for receiving such proceeds.
          (e) Notices of Prepayments. Other than as specified in subsection (d)
above, the Borrower shall notify the Administrative Agent, in the case of any
Revolving Loan which is a Base Rate Loan, by 11:00 A.M. on the date of any
voluntary prepayment hereunder and, in the case of any other Loan, by
11:00 A.M., at least one Business Day prior to the date of voluntary prepayment
in the case of Eurodollar Loans and on the day of prepayment in the case of Base
Rate Loans. Each notice of prepayment shall specify the prepayment date, the
principal amount to be prepaid, whether the Loan to be prepaid is a Revolving
Loan or a Term Loan, whether the Loan to be prepaid is a Eurodollar Loan or a
Base Rate Loan and, in the case of a Eurodollar Loan, the Interest Period of
such Loan. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s pro rata share,
if any, thereof. Once such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable as specified therein; provided, however, that the Borrower shall
be entitled to make any such payment conditional on the receipt of other
financing to the extent specified in such notice. Subject to the foregoing,
amounts prepaid under Section 2.09(a) shall be applied as the Borrower may
elect; provided that if the Borrower fails to specify the application of a
voluntary prepayment, then such prepayments shall be applied first to Revolving
Loans, then to Swing Line Loans, then ratably to the Term Loans, in each case
first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period. Amounts prepaid under Section 2.09(c) shall be applied as set
forth therein. All prepayments of Eurodollar Loans under this Section 2.09 shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment, together with any additional amounts required pursuant to
Section 3.05.
          (f) In the event of any prepayment of any Term Loans of any Term
Lender pursuant to Section 2.09(c)(ii), (c)(iii), (c)(iv) or (c)(v) (an
“Applicable Prepayment”), such Lender may reject all, but not less than all, of
its share of such Applicable Prepayment by written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 p.m. (New York time) one
Business Day after the date of such Term Lender’s receipt of notice of such
Applicable Prepayment as otherwise provided herein (the “Rejection Deadline”).
If a Term Lender fails to deliver a Rejection Notice to the Administrative Agent
at or prior to the Rejection Deadline, such Term Lender will be deemed to have
accepted its share of the Applicable Prepayment. The aggregate portion of such
Applicable Prepayment that is rejected by Term Lenders pursuant to Rejection
Notices shall be referred to as the “Rejected Amount”. The Rejected Amount may
be used by the Borrower in any manner not prohibited by the Loan Documents.

-76-



--------------------------------------------------------------------------------



 



          (g) Prepayment Premium. In the event that, on or prior to the first
anniversary of the Closing Date, the Borrower (other than in connection with a
refinancing in full of the Senior Credit Obligations in connection with a Change
of Control) (x) makes any prepayment of Term Loans in connection with any
Repricing Transaction, or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each applicable Term Lender, (I) in the case of
clause (x), a prepayment premium of 1% of the amount of the Term Loans being
prepaid and (II) in the case of clause (y), a payment equal to 1% of the
aggregate amount of the applicable Term Loans outstanding immediately prior to
such amendment.
          Section 2.10 Adjustment of Commitments.
          (a) Optional Termination or Reduction of Commitments (Pro rata). The
Borrower may from time to time permanently reduce or terminate the Revolving
Committed Amount in whole or in part (in minimum aggregate amounts of $1,000,000
or any whole multiple of $500,000 in excess thereof (or, if less, the full
remaining amount of the then applicable Revolving Committed Amount)) upon five
Business Days’ prior written or telecopy notice to the Administrative Agent
(which notice may be conditional on the receipt of other financing to the extent
specified in such notice); provided, however, that no such termination or
reduction shall be made which would cause the Revolving Outstandings to exceed
the Revolving Committed Amount as so reduced, unless, concurrently with such
termination or reduction, the Revolving Loans are repaid (and, after the
Revolving Loans have been paid in full, the Swing Line Loans are repaid and,
after the Swing Line Loans have been paid in full, the L/C Obligations are Cash
Collateralized) to the extent necessary to eliminate such excess; provided,
further, that no reduction or termination of the Revolving Committed Amount
shall be permitted prior to January 4, 2012, if, after giving effect to such
reduction or termination the Minimum Liquidity Condition would not be satisfied.
The Administrative Agent shall promptly notify each affected Lender of the
receipt by the Administrative Agent of any notice from the Borrower pursuant to
this Section 2.10(a). Any partial reduction of the Revolving Committed Amount
pursuant to this Section 2.10(a) shall be applied to the Revolving Commitments
of the Lenders pro rata based upon their respective Revolving Commitment
Percentages. The Borrower shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of Section 2.11, on the date of each
termination or reduction of the Revolving Committed Amount, any fees accrued
through the date of such termination or reduction on the amount of the Revolving
Committed Amount so terminated or reduced.
          (b) Termination. The Revolving Commitments and the related L/C
Commitments of the relevant L/C Issuers shall terminate automatically on the
Revolving Termination Date. The Swing Line Commitment of the Swing Line Lender
shall terminate automatically on the Swing Line Termination Date. The Term
Commitments shall terminate automatically immediately after the making of the
Term Loans on the Closing Date.
          (c) General. The Borrower shall pay to the Administrative Agent for
the account of the Lenders in accordance with the terms of this Section 2.10, on
the date of each termination or reduction of the Revolving Committed Amount, the
Commitment Fee accrued through the date of such termination or reduction on the
amount of the Revolving Committed Amount so terminated or reduced.
          Section 2.11 Fees.
          (a) Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) a fee
(the “Commitment Fee”) on such Lender’s Revolving Commitment Percentage of the
daily Unused Revolving Committed Amount, computed at a per annum rate equal to
0.75%; provided that following the delivery of the financial statements for the
fiscal quarter ended December 31, 2010 such fee shall reduce to 0.50% per annum
for each

-77-



--------------------------------------------------------------------------------



 



fiscal quarter after the delivery of such financial statements showing that the
Total Leverage Ratio is less than 4.00 to 1.00. The Commitment Fee shall
commence to accrue on the Closing Date and shall be due and payable in arrears
on the last Business Day of each March, June, September and December (and on any
date that the Revolving Committed Amount is reduced as provided in Section
2.10(a) and on the Revolving Termination Date) for the period ending on each
such date; provided that the first such payment shall be due on December 31,
2010.
          (b) Letter of Credit Fees.
          (i) Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender that is not a Defaulting Lender a
fee (the “Letter of Credit Fee”) on such Lender’s Revolving Commitment
Percentage of the average daily maximum amount available to be drawn under each
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) computed at a per annum rate for each day from the date
of issuance to the date of expiration equal to the Applicable Margin for Letter
of Credit Fees in effect from time to time; provided however that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to Section 2.05
shall instead be payable, to the maximum extent permitted by applicable Law, to
the other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. The Letter of Credit Fee will be computed on a
quarterly basis in arrears and shall be due and payable on the last Business Day
of each March, June, September and December, commencing with the first of such
dates to occur after the date of issuance of such Letter of Credit, and on the
Letter of Credit Expiration Date and thereafter on demand.
          (ii) Fronting Fee and Documentary and Processing Charges Payable to
the L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each standby Letter of Credit, at the
rate of 1/8 of 1% per annum, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on last Business Day after the end of each March, June,
September and December, commencing with the first such date after the issuance
of such Letter of Credit, and on the Letter of Credit Expiration Date and
thereafter on demand.
          (iii) L/C Issuer Fees. In addition to the Letter of Credit Fee payable
pursuant to clause (i) above and any fronting fees payable pursuant to clause
(ii) above, the Borrower promises to pay to the L/C Issuer for its own account
without sharing by the other Lenders the letter of credit fronting and
negotiation fees agreed to by the Borrower and the L/C Issuer from time to time
and the customary charges from time to time of the L/C Issuer with respect to
the issuance, amendment, transfer, administration, cancellation and conversion
of, and drawings under, such Letters of Credit (collectively, the “L/C Issuer
Fees”). L/C Issuer Fees are due when earned and payable on demand and are
nonrefundable.
          (c) Upfront Fees.
          (i) The Borrower agrees to pay to each Term Lender on the Closing Date
as fee compensation for the funding of such Lender’s Loan, a closing fee equal
to 1.00% (the “Fee Percentage”) of such Term Lender’s Term Loans made on the
Closing Date. Such closing fee will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter.
          (ii) Borrower agrees to pay to each Revolving Lender on the Closing
Date as compensation for such Lender’s Revolving Loan Commitment, a closing fee
equal to the Fee Percentage of such Revolving Lender’s Revolving Loan Commitment
as of on the Closing Date. Such closing fee will

-78-



--------------------------------------------------------------------------------



 



be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.
          (d) Other Fees. The Borrower shall pay to each Joint Lead Arranger,
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever. The Borrower
shall pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever except as
otherwise agreed.
     Section 2.12 Pro rata Treatment. Except to the extent otherwise provided
herein:
     (a) Loans. Each Borrowing, each payment or prepayment of principal of or
interest on any Loan, each payment of fees (other than the L/C Issuer Fees
retained by an L/C Issuer for its own account, and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Committed Amount and each conversion or continuation of any Loan, shall be
allocated pro rata among the relevant Lenders in accordance with the respective
Revolving Commitment Percentages, Term Commitment Percentages, Incremental
Revolving Commitment Percentage and Incremental Term Loan Commitment Percentage,
as applicable, of such Lenders (or, if the Commitments of such Lenders have
expired or been terminated, in accordance with the respective principal amounts
of the outstanding Loans of the applicable Class and Participation Interests of
such Lenders); provided that, in the event any amount paid to any Lender
pursuant to this subsection (a) is rescinded or must otherwise be returned by
the Administrative Agent, each Lender shall, upon the request of the
Administrative Agent, repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such repayment at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     (b) Letters of Credit. Each payment of L/C Obligations shall be allocated
to each Revolving Lender pro rata in accordance with its Revolving Commitment
Percentage; provided that, if any Revolving Lender shall have failed to pay its
applicable pro rata share of any L/C Disbursement as required under
Section 2.05(e)(iv) or (vi), then any amount to which such Revolving Lender
would otherwise be entitled pursuant to this subsection (b) shall instead be
payable to the L/C Issuer.
          Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it or of its
Participation Interests in L/C Obligations or Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or such Participation Interests and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact, and (ii) purchase (for cash at face value) participation in
the Loans and subparticipations in the Participation Interests in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing thereon:

-79-



--------------------------------------------------------------------------------



 



     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in Participation Interests in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
          Section 2.14 Payments Generally; Administrative Agent’s Clawback.
          (a) Payments by the Borrower. All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Each payment of principal of and interest on Loans, L/C
Obligations and fees hereunder (other than fees payable directly to the L/C
Issuer) shall be paid not later than 3:00 P.M. on the date when due, in Dollars
and in Federal or other funds immediately available to the Administrative Agent
at the account designated by it by notice to the Borrower. Payments received
after 3:00 P.M. shall be deemed to have been received on the next Business Day,
and any applicable interest or fee shall continue to accrue. The Administrative
Agent may, in its sole discretion, distribute such payments to the applicable
Lenders on the date of receipt thereof, if such payment is received prior to
3:00 P.M.; otherwise the Administrative Agent may, in its sole discretion,
distribute such payment to the applicable Lenders on the date of receipt thereof
or on the immediately succeeding Business Day. Whenever any payment hereunder
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day (and such extension of
time shall be reflected in computing interest or fees, as the case may be),
unless (in the case of Eurodollar Loans) such Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Business Day. If the date for any payment of principal is extended by
operation of Law or otherwise, interest thereon shall be payable for such
extended time.
          (b) Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice (which may be by telephone if promptly
confirmed in writing) from the Borrower prior to the date on which any payment
is due to the applicable Lenders or any L/C Issuer hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith, and may, in
reliance upon such assumption, distribute to the applicable Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the applicable Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice of the

-80-



--------------------------------------------------------------------------------



 



Administrative Agent to any Lender with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to purchase Participation Interests in the Letters
of Credit and Swing Line Loans are several and not joint. The failure of any
Lender to make a Loan required to be made by it as part of any Borrowing
hereunder or to fund a Participation Interest shall not relieve any other Lender
of its obligation, if any, hereunder to make any Loan on the date of such
Borrowing or fund any such Participation Interest, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on such date of Borrowing or fund its Participation Interest.
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          (f) Computations. All computations of interest for Base Rate Loans
when the Base Rate is determined by the Prime Rate and of the Commitment Fee
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which Loan is
made (or converted or continued), and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made (or continued or
converted) shall, subject to subsection (a) above, bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          Section 2.15 Increase in Commitments.
          (a) Borrower Request. The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more (i) new
Term Commitments or increases in the amount of the Term Commitments (each, an
“Incremental Term Loan Commitment” and loans pursuant thereto “Incremental Term
Loans”) or (ii) increases in the amount of the Revolving Commitments (each, an
“Incremental Revolving Commitment” and loans pursuant thereto “Incremental
Revolving Loans” and, collectively with the Incremental Term Loans, “Incremental
Loans”), by an amount not in excess of $200,000,000 in the aggregate (the
“Incremental Cap”) and not less than $25,000,000 individually. Each such notice
shall specify (x) the date (each, an “Increase Effective Date”) on which the
Borrower proposes that the increased or new Commitments shall be effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent and (y) the identity of
each Eligible Assignee to whom the Borrower proposes any portion of such
increased or new Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
increased or new Commitments may elect or decline, in its sole discretion, to
provide such increased or new Commitment; provided further that in the case of
any Incremental Term Loan or Incremental Term Loan Commitments, the approval of
the Administrative Agent of any lender providing such Incremental Term Loans or
Incremental Term Loan Commitments shall not be

-81-



--------------------------------------------------------------------------------



 



required unless and only to the extent that the Administrative Agent shall
reasonably require such approval to ensure compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.
          (b) Conditions. The increased or new Commitments shall become
effective, as of such Increase Effective Date; provided that:
     (i) each of the conditions set forth in Section 4.02(a) shall be satisfied;
     (ii) no Event of Default shall have occurred and be continuing or would
result from the Borrowings to be made on the Increase Effective Date;
     (iii) after giving effect on a Pro Forma Basis to the Borrowings to be made
on the Increase Effective Date, to any Permitted Acquisitions and Asset
Dispositions and to any change in Consolidated EBITDA and any increase in
Indebtedness resulting from the consummation of any Permitted Acquisition prior
to or concurrently with such borrowings as of the date of the most recent
financial statements required to be delivered pursuant to Section 6.01(a) or
(b), the Borrower shall (A) be in compliance with the required covenant levels
set forth in Section 7.13 as of such date (or, if such period is prior to the
first test date under Section 7.13, the levels for the first test date under
such Section 7.13 shall be deemed to apply for this purpose) and (B) have a
Secured Leverage Ratio not exceeding 3.5 to 1.0; and
     (iv) the Borrower shall deliver or cause to be delivered a certificate of a
Responsible Officer demonstrating compliance with the foregoing conditions and
in connection with any such transaction.
     For purposes of determining the satisfaction of the foregoing conditions,
all Incremental Revolving Commitments shall be deemed to be fully drawn (whether
or not any amounts are actually drawn at such time).
          (c) Terms of New Loans and Commitments. The terms and provisions of
Loans made pursuant to the new Commitments shall be as follows:
     (i) terms and provisions of (x) Incremental Revolving Commitments and
Incremental Revolving Loans shall be, except as otherwise set forth herein or in
the Increase Joinder, identical to the Revolving Commitments and Revolving
Loans, respectively (it being understood that Incremental Revolving Commitments
and Incremental Revolving Loans may be a part of the Revolving Commitments and
Revolving Loans, respectively) and (y) Incremental Term Loans shall be, except
as otherwise set forth herein or in the Increase Joinder, identical to the Term
Loans (it being understood that Incremental Term Loans may be a part of the Term
Loans);
     (ii) the Applicable Margins for the Incremental Loans shall be determined
by the Borrower and the Lenders of the Incremental Loans; provided that in the
event that the Applicable Margins (or similar measure of interest margin) for
any Incremental Loans are more than 0.50% per annum greater than the Applicable
Margins for the Term Loans or Revolving Loans, as applicable, then the
Applicable Margins for the Term Loans or Revolving Loans, as applicable, shall
be increased to the extent necessary so that the Applicable Margins (or similar
measure of interest margin) for the Incremental Loans are equal to the
Applicable Margins for the Term Loans or Revolving Loans, as applicable, plus
0.50% per annum; provided, further, that in determining the Applicable Margins
applicable to the Term Loans or Revolving Loans, as applicable, and the
Incremental Loans, (x) original issue discount (“OID”) or upfront fees (which
shall be

-82-



--------------------------------------------------------------------------------



 



deemed to constitute like amounts of OID) payable by the Borrower to the Lenders
of the Term Loans or Revolving Loans, as applicable, or the Incremental Loans at
the closing thereof or in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity) and (y) customary arrangement, commitment or underwriting fees payable
to a Joint Lead Arranger (or its Affiliates) in such capacity in connection with
the Term Loans or Revolving Loans, as applicable, or to one or more arrangers
(or their Affiliates) in such capacity of the Incremental Loans shall be
excluded;
     (iii) the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the weighted average life to maturity of the existing
Term Loans and the maturity date of Incremental Term Loans shall not be earlier
than the Term Loan Maturity Date;
     (iv) no Incremental Revolving Loan shall mature prior to the Revolving
Termination Date; and
     (v) to the extent not otherwise consistent with this Agreement in any
manner other than as permitted under this Section 2.15(c), the documentation in
respect of the Incremental Revolving Loans and Incremental Term Loans shall be
otherwise reasonably satisfactory to the Administrative Agent and the Borrower.
The Incremental Term Loan Commitments and the Incremental Revolving Commitments
shall be effected by a joinder agreement (the “Increase Joinder”) executed by
the Borrower, the Administrative Agent and each Lender making such Incremental
Term Loan Commitment or Incremental Revolving Commitment, as applicable, in form
attached hereto or otherwise in form and substance satisfactory to each of them.
The Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.15. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Term Loans shall be deemed,
unless the context otherwise requires, to include references to Incremental Term
Loans that are Term Loans, respectively, made pursuant to this Agreement and
unless otherwise specifically provided herein, all references in Loan Documents
to Revolving Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Revolving Loans that are Revolving Loans,
respectively, made pursuant to this Agreement.
          (d) Incremental Revolving Commitments. On any Increase Effective Date
on which an Incremental Revolving Commitment is effective, the participations
held by the Revolving Lenders in the L/C Obligations and Swing Line Loans
immediately prior to such increase will be reallocated so as to be held by the
Revolving Lenders ratably in accordance with their respective Applicable
Percentages after giving effect to such Incremental Revolving Commitment. If, on
the date of an Incremental Revolving Commitment, there are any Revolving Loans
outstanding, the Borrower shall prepay such Revolving Loans in accordance with
this Agreement on the date of effectiveness of such Incremental Revolving
Commitment (but the Borrower may finance such prepayment with a concurrent
borrowing of Revolving Loans from the Revolving Lenders in accordance with their
Applicable Percentages after giving effect to such Incremental Revolving
Commitment).
          (e) Making of New Term Loans. On any Increase Effective Date on which
new Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its new Commitment.

-83-



--------------------------------------------------------------------------------



 



          (f) Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Loans or any such new Commitments.
          Section 2.16 Cash Collateral.
          (a) Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then outstanding amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
promptly, and in any event within 3 business days, upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral (or make other
arrangements reasonably satisfactory to the L/C Issuer or Swing Line Lender, as
applicable) in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
          (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the L/C Issuer in respect of
L/C Obligations and at the Swing Line Lender in respect of Swing Line Loans. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
          (c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.01, 2.05, 2.10, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
          (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as pro-

-84-



--------------------------------------------------------------------------------



 



vided in this Section 2.16 may be otherwise applied in accordance with Section
8.03), and (y) the Person providing Cash Collateral and the L/C Issuer or Swing
Line Lender, as applicable, may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.
          Section 2.17 Defaulting Lenders.
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
     (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.11(a) for any period during
which that Lender is a Default-

-85-



--------------------------------------------------------------------------------



 



ing Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.11(b).
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swing Line Loans or Letters of Credit
pursuant to Sections 2.01 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Swing Line Loans and Letters of Credit shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Revolving Loans of that non-Defaulting Lender.
          (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
          Section 2.18 Refinancing Amendments; Maturity Extension.
          (a) At any time after the Closing Date, the Borrower may obtain, from
any Lender or any Eligible Assignee, Credit Agreement Refinancing Indebtedness
in respect of (a) all or any portion of the Term Loans then outstanding under
this Agreement (which for purposes of this clause (a) will be deemed to include
any then outstanding Other Term Loans) or (b) all or any portion of the
Revolving Loans (or unused Revolving Commitments) under this Agreement (which
for purposes of this clause (b) will be deemed to include any then outstanding
Other Revolving Loans and Other Revolving Commitments), in the form of (x) Other
Term Loans or Other Term Commitments or (y) Other Revolving Loans or Other
Revolving Commitments, as the case may be, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (ii) will have such pricing and
optional prepayment terms as may be agreed by the Borrower and the Lenders
thereof, (iii) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Commitments) being refinanced and (y) with
respect to any Other Term Loans or Other Term Commitments, will have a maturity
date that is not prior to the maturity date of, and will have a Weighted Average
Life to Maturity that is not shorter than, the Term Loans being refinanced,
(iv) will have terms and conditions that are substantially identical to, or less
favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than, the

-86-



--------------------------------------------------------------------------------



 



Refinanced Debt and (v) the proceeds of such Credit Agreement Refinancing
Indebtedness shall be applied, substantially concurrently with the incurrence
thereof, to the prepayment of outstanding Term Loans or reduction of Revolving
Commitments being so refinanced; provided further that the terms and conditions
applicable to such Credit Agreement Refinancing Indebtedness may provide for any
additional or different financial or other covenants or other provisions that
are agreed between the Borrower and the Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent). Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.18 shall
be in an aggregate principal amount that is (x) not less than $25,000,000 in the
case of Other Term Loans or $10,000,000 in the case of Other Revolving Loans and
(y) an integral multiple of $1,000,000 in excess thereof. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower, or the provision to the Borrower of Swing Line Loans, pursuant to
any Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and Swing
Line Loans under the Revolving Commitments. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Commitments). Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. In addition, if so provided in the relevant Refinancing
Amendment and with the consent of each L/C Issuer, participations in Letters of
Credit expiring on or after the Revolving Termination Date shall be reallocated
from Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Other Revolving Commitments, be deemed to be
participation interests in respect of such Other Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
          (b) At any time after the Closing Date, the Borrower and any Lender
may agree, by notice to the Administrative Agent (each such notice, an
“Extension Notice”), to extend the termination date of any of such Lender’s
Revolving Commitments and/or the maturity date of any of such Lender’s Term
Loans to the extended maturity date specified in such Extension Notice.
          (c) This Section 2.18 shall supersede any provisions in Section 2.12
or Section 10.01 to the contrary.
          Section 2.19 Discounted Prepayments. Notwithstanding anything in any
Loan Document to the contrary, so long as no Default or Event of Default has
occurred and is continuing, the Borrower or any of its Subsidiaries may prepay
the outstanding Term Loans on the following basis:
     (a) The Borrower or any of its Subsidiaries shall have the right to make a
voluntary prepayment of any Term Loans at a discount to par (such prepayment, a
“Discounted Term Loan

-87-



--------------------------------------------------------------------------------



 



Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.19; provided that (i) the Borrower shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment,
(ii) any Term Loans purchased are immediately cancelled, (iii) the Borrower or
any Subsidiary, as applicable, does not have any material non-public information
(“MNPI”) with respect to the Borrower or any of its Subsidiaries that (a) has
not been disclosed to the Lenders (other than Lenders that do not wish to
receive MNPI with respect to the Borrower, any of its Subsidiaries or
Affiliates) prior to such time and (b) could reasonably be expected to have a
material effect upon, or otherwise be material, (i) to a Lender’s decision to
participate in any Discounted Term Loan Prepayment or (ii) to the market price
of the Term Loans and (iv) the Borrower or any Subsidiary, as applicable, shall
not initiate any action under this Section 2.19 in order to make a Discounted
Term Loan Prepayment unless (x) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower or any Subsidiary on the
applicable Discounted Prepayment Effective Date; or (y) at least three (3)
Business Days shall have passed since the date the Borrower or any Subsidiary,
as applicable, was notified that no Term Lender was willing to accept any
prepayment of any Term Loan and/or Other Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s or its Subsidiary’s, as applicable, election not to accept any
Solicited Discounted Prepayment Offers.
     (b) (i) Subject to the proviso to subsection (a) above, the Borrower or any
of its Subsidiaries may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Auction Agent with three (3) Business Days’ notice
in the form of a Specified Discount Prepayment Notice; provided that (w) any
such offer shall be made available, at the sole discretion of the Borrower or
its Subsidiary, to each Term Lender with respect to any Class of Term Loans on
an individual Class basis, (x) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such an
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section), (y) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (z) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).
     (ii) Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Class or
Classes of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall

-88-



--------------------------------------------------------------------------------



 



be deemed to have declined to accept the applicable Borrower Offer of Specified
Discount Prepayment.
     (iii) If there is at least one Discount Prepayment Accepting Lender, the
Borrower or its Subsidiary, as applicable, will make prepayment of outstanding
Term Loans pursuant to this paragraph (b) to each Discount Prepayment Accepting
Lender in accordance with the respective outstanding amount and Class of Term
Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to subsection (ii); provided that, if the aggregate principal amount of
Term Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower or its Subsidiary, as applicable, and subject to rounding requirements
of the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (x) the Borrower or its Subsidiary, as
applicable, of the respective Term Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the Classes to be prepaid, (y) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the Classes of Term Loans to be prepaid at the Specified Discount on
such date and (z) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount and Class
of Term Loans of such Lender to be prepaid at the Specified Discount on such
date. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower or its Subsidiary, as applicable, and Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower or its Subsidiary
shall be due and payable by the Borrower or its Subsidiary, as applicable, on
the Discounted Prepayment Effective Date in accordance with subsection (f) below
(subject to subsection (j) below).
     (c) (i) Subject to the proviso to subsection (a) above, the Borrower or any
of its Subsidiaries may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with three (3) Business Days’ notice in
the form of a Discount Range Prepayment Notice; provided that (w) any such
solicitation shall be extended, at the sole discretion of the Borrower or its
Subsidiary, as applicable, to each Term Lender with respect to any Class of Term
Loans on an individual Class basis, (x) any such notice shall specify the
maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the Class or Classes of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
Class of Term Loans willing to be prepaid by the Borrower or its Subsidiary (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different Classes of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (y) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (z) each such solicitation by the Borrower or its
Subsidiaries shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding relevant Term Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., New York time,
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Discount Range Prepayment Response Date”). Each
relevant

-89-



--------------------------------------------------------------------------------



 



Term Lender’s Discount Range Prepayment Offer shall be irrevocable and shall
specify a discount to par within the Discount Range (the “Submitted Discount”)
at which such Term Lender is willing to allow prepayment of any or all of its
then outstanding Term Loans of the applicable Class or Classes and the maximum
aggregate principal amount and Classes of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.
     (ii) Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower or its Subsidiaries, as
applicable, and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) the Applicable Discount and Term Loans to be
prepaid at such Applicable Discount in accordance with this subsection (c). The
Borrower or its Subsidiary, as applicable, agrees to accept on the Discount
Range Prepayment Response Date all Discount Range Prepayment Offers received by
Auction Agent by the Discount Range Prepayment Response Date, in the order from
the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Term Loan Prepayment in an aggregate principal amount equal to the lower of
(x) the Discount Range Prepayment Amount and (y) the sum of all Submitted
Amounts. Each Term Lender that has submitted a Discount Range Prepayment Offer
to accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (iii)) at the Applicable Discount (each
such Lender, a “Participating Lender”).
     (iii) If there is at least one Participating Lender, the Borrower or its
Subsidiary, as applicable, will prepay the respective outstanding Term Loans of
each Participating Lender in the aggregate principal amount and of the Classes
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discounted Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower or its Subsidiary, as applicable, and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discounted Range
Prepayment Response Date, notify (w) the Borrower or its Subsidiary, as
applicable, of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discount Term Loan Prepayment and the Classes to be
prepaid, (x) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (y) each
Participating Lender of the aggregate principal amount and Classes of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated

-90-



--------------------------------------------------------------------------------



 



in the foregoing notices to the Borrower or its Subsidiary, as applicable, and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower or its Subsidiary,
as applicable, shall be due and payable by such Borrower or its Subsidiary, as
applicable, on the Discounted Prepayment Effective Date in accordance with
subsection (f) below (subject to subsection (j) below).
     (d) (i) Subject to the proviso to subsection (a) above, the Borrower or any
of its Subsidiaries may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with three (3) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(w) any such solicitation shall be extended, at the sole discretion of the
Borrower or its Subsidiary, as applicable, to each Term Lender with respect to
any Class of Term Loans on an individual Class basis, (x) any such notice shall
specify the maximum aggregate dollar amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the Class or Classes of Term Loans the
Borrower or its Subsidiary, as applicable, is willing to prepay at a discount
(it being understood that different Solicited Discounted Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such an
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section), (y) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (z) each such solicitation by the Borrower or its Subsidiary,
as applicable, shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time on the third Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and Classes of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Term Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.
     (ii) The Auction Agent shall promptly provide the Borrower or its
Subsidiary, as applicable, with a copy of all Solicited Discounted Prepayment
Offers received on or before the Solicited Discounted Prepayment Response Date.
The Borrower or its Subsidiary, as applicable, shall review all such Solicited
Discounted Prepayment Offers and select the largest of the Offered Discounts
specified by the relevant responding Term Lenders in the Solicited Discounted
Prepayment Offers that is acceptable to the Borrower or its Subsidiary, as
applicable, (the “Acceptable Discount”), if any. If the Borrower or its
Subsidiary, as applicable elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower or its Subsidiary, as applicable, from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (ii) (the “Acceptance Date”), the
Borrower or its Subsidiary, as applicable, shall submit a Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
the Borrower or its Subsidiary, as applicable, by the Acceptance Date, the
Borrower or its Subsidiary, as applicable, shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

-91-



--------------------------------------------------------------------------------



 



     (iii) Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower or
its Subsidiary, as applicable, and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) the aggregate principal
amount and the Classes of Term Loans (the “Acceptable Prepayment Amount”) to be
prepaid by the Borrower or its Subsidiary, as applicable, at the Acceptable
Discount in accordance with this Section 2.19(d). If the Borrower or its
Subsidiary, as applicable, elects to accept any Acceptable Discount, then the
Borrower or its Subsidiary, as applicable, agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Term Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower or its Subsidiary, as applicable, will prepay outstanding
Term Loans pursuant to this subsection (d) to each Qualifying Lender in the
aggregate principal amount and of the Classes specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower or its Subsidiary, as applicable, and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Solicited Discount Proration”).
On or prior to the Discounted Prepayment Determination Date, the Auction Agent
shall promptly notify (w) the Borrower or its Subsidiary, as applicable, of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Classes to be prepaid, (x) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the Classes to be prepaid
to be prepaid at the Applicable Discount on such date, (y) each Qualifying
Lender of the aggregate principal amount and the Classes of such Lender to be
prepaid at the Acceptable Discount on such date, and (z) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Borrower or its Subsidiary, as applicable, and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Borrower or its Subsidiary, as
applicable, shall be due and payable by such Borrower or its Subsidiary, as
applicable, on the Discounted Prepayment Effective Date in accordance with
subsection (f) below (subject to subsection (j) below).
     (e) In connection with any Discounted Term Loan Prepayment, the Borrower
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrower in connection therewith.
     (f) If any Term Loan is prepaid in accordance with paragraphs (b) through
(d) above, the Borrower or its Subsidiary, as applicable, shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower or its
Subsidiary, as applicable shall make

-92-



--------------------------------------------------------------------------------



 



such prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in the applicable currency and
in immediately available funds not later than 11:00 a.m. (New York time) on the
Discounted Prepayment Effective Date. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.19 shall be
paid to the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable. The aggregate principal amount of the Classes
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the Classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.
     (g) To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.19, established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower or its
Subsidiary, as applicable.
     (h) Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.19, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
     (i) Each of the Borrower and the Term Lenders acknowledges and agrees that
the Auction Agent may perform any and all of its duties under this Section 2.19
by itself or through any Affiliate of the Auction Agent and expressly consents
to any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.19 as well as activities of
the Auction Agent.
     (j) The Borrower or its Subsidiary, as applicable, shall have the right, by
written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Term Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the applicable Specified Discount Prepayment Response Date (and if
such offer is revoked pursuant to the preceding clauses, any failure by such
Borrower or its Subsidiary, as applicable, to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.19 shall not constitute a
Default or Event of Default under Section 8.01 or otherwise).
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
          Section 3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments made by or on account
of any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any

-93-



--------------------------------------------------------------------------------



 



applicable withholding agent shall be required by applicable Law (as determined
in good faith by the applicable withholding agent) to deduct or withhold any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable by such Loan Party shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Agent, or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify each
Agent, and each Lender, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable by such Agent, or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that if the Borrower reasonably believes that such Taxes were not correctly or
legally asserted, such Agent or such Lender, as the case may be, will use
reasonable efforts to cooperate with the Borrower to obtain a refund of such
Taxes so long as such efforts would not, in the sole determination of such Agent
or such Lender, as the case may be, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it; provided, further, that the
Borrower shall not be required to compensate any Agent or any Lender pursuant to
this Section 3.01(c) for any amounts paid more than twelve months prior to the
date such Lender or such Agent, as the case may be, notifies the Borrower of
such Lender’s or such Agent’s intention to claim compensation therefor to the
extent any portion of such amounts are directly attributable to such Agent or
Lender’s failure to provide notice within the required period, but if the
circumstances giving rise to such claim have a retroactive effect (e.g., in
connection with the audit of a prior tax year), then such twelve-month period
shall be extended to include such period of retroactive effect. A certificate as
to the amount of such payment or liability delivered to the Borrower by a
Lender, or by an Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law,
or reasonably requested by the Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in,
withholding tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding

-94-



--------------------------------------------------------------------------------



 



tax or are subject to such Tax at a rate reduced by an applicable tax treaty,
the Borrower, Administrative Agent or other applicable withholding agent shall
withhold amounts required to be withheld by applicable Law from such payments at
the applicable statutory rate.
     (i) Without limiting the generality of the foregoing:
     (A) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.
     (B) Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:
     (I) two duly completed copies of Internal Revenue Service Form W-8BEN (or
any successor forms) claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party,
     (II) two duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),
     (III) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit F (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),
     (IV) to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY (or other successor
forms) or any other required information from each beneficial owner, as
applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate shall
be provided by such Lender on behalf of such beneficial owner(s)), or
     (V) any other form prescribed by applicable requirements of U.S. federal
income tax Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.

-95-



--------------------------------------------------------------------------------



 



     (ii) Each Lender shall, from time to time after the initial delivery by
such Lender of the forms described above, whenever a lapse in time or change in
such Lender’s circumstances renders such forms, certificates or other evidence
so delivered obsolete or inaccurate, promptly (1) deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.
     (iii) Notwithstanding any other provision of this clause (e), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.
          (f) Treatment of Certain Refunds. If the any Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Agent or such Lender, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund and net of any Taxes payable by any Agent or Lender thereon), provided
that the applicable Loan Party, upon the request of such Agent or such Lender,
agrees to repay the amount paid over to the applicable Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
          (g) For the avoidance of doubt, the term “Lender” shall include any
L/C Issuer and any Swing Line Lender for purposes of this Section 3.01.
          Section 3.02 Illegality. If, on or after the date of this Agreement,
the adoption of any applicable Law, or any change in any applicable Law, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) with
any request or directive (whether or not having the force of Law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender (or its Lending Office) to make, maintain or fund any
of its Eurodollar Loans and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon, until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make Eurodollar Loans, or to
convert outstanding Loans into Eurodollar Loans, shall be suspended. If such
notice is given, each Eurodollar Loan of such Lender then outstanding shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan, if such Lender may lawfully
continue to maintain and fund such Loan to such day or (ii) immediately, if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Loan to such day.
          Section 3.03 Inability To Determine Rates. If on or prior to the first
day of any Interest Period for any Eurodollar Loan:

-96-



--------------------------------------------------------------------------------



 



     (i) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurodollar Rate for such Interest Period; or
     (ii) Lenders having 50% or more of the aggregate amount of the Commitments
advise the Administrative Agent that the Eurodollar Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurodollar Loans for such Interest Period;
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon, until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended and (ii) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto. Unless the Borrower
notifies the Administrative Agent prior to 12:00 PM on the Business Day of the
date of any Eurodollar Borrowing for which a Notice of Borrowing has previously
been given that it elects not to borrow on such date, such Borrowing shall
instead be made as a Base Rate Borrowing in the same aggregate amount as the
requested Borrowing and shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Revolving Base Rate Loans for such day.
          Section 3.04 Increased Costs and Reduced Return; Capital Adequacy.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits with or for the account of, or credit extended or participated in by,
any Lender (or its Lending Office) (except any reserve requirement which is
reflected in the determination of the Adjusted Eurodollar Rate hereunder);
     (ii) subject any Lender (or its Lending Office) or L/C Issuer to any tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
Participation Interest in a Letter of Credit or any Loan made by it, or change
the basis of taxation of payments to such Lender or L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer); or
     (iii) impose on any Lender (or its Lending Office) or L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender or Participation Interest
therein or any Letter of Credit or Participation Interest therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Lending Office) of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or any L/C Issuer of participating in, issuing or maintaining the
Letter of Credit (or of maintaining its obligation to participate in or to issue
the Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or L/C Issuer, the Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

-97-



--------------------------------------------------------------------------------



 



          (b) Capital Requirements. If any Lender or L/C Issuer determines that
any Change in Law affecting such Lender or L/C Issuer or any Lending Office of
such Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or Participation Interests in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or L/C
Issuer setting forth the amount necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Delays in Requests. Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than three
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
          Section 3.05 Compensation for Losses. Promptly upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
     (i) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (ii) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (iii) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
excluding any loss of anticipated profits from maintaining such broken LIBOR
contract and excluding any differential on an applicable margin on funds so
redeployed but including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. A certificate (with reasonable supporting detail)
of any Lender setting forth any amount or amounts which such Lender is entitled

-98-



--------------------------------------------------------------------------------



 



to receive pursuant to this Section 3.05 shall be delivered to the Borrower and
shall be conclusive absent manifest error; provided that the Borrower shall not
be required to compensate such Lender pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower in writing of the increased costs or reductions and
of such Lender’s intention to claim compensation thereof; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
          Section 3.06 Base Rate Loans Substituted for Affected Eurodollar
Loans. If (i) the obligation of any Lender to make, or to continue or convert
outstanding Loans as or to, Eurodollar Loans has been suspended pursuant to
Section 3.02 or (ii) any Lender has demanded compensation under Section 3.04
with respect to its Eurodollar Loans, and in any such case the Borrower shall,
by at least five Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section 3.06
shall apply to such Lender, then, unless and until such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans which would otherwise be made by such
Lender as (or continued as or converted to) Eurodollar Loans shall instead be
Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Eurodollar Loans of the other Lenders). If
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Eurodollar Loan on the first
day of the next succeeding Interest Period applicable to the related Eurodollar
Loans of the other Lenders.
          Section 3.07 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
          Section 3.08 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments and repayment of all
other Senior Credit Obligations hereunder.

-99-



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
          Section 4.01 Conditions to Initial Credit Extension. The obligation of
each L/C Issuer and each Lender to make its initial Credit Extension hereunder
is subject to the satisfaction or waiver of the following conditions precedent:
     (a) Executed Loan Documents. Receipt by the Administrative Agent (or its
counsel) of duly executed counterparts from each party thereto of: (i) this
Agreement; (ii) the Notes; (iii) the Guaranty and (iv) the Security Agreement.
     (b) Organization Documents. After giving effect to the transactions
contemplated hereby, the Administrative Agent shall have received: (i) a copy of
the Organization Documents, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of organization
to the extent applicable; (ii) a certificate as to the good standing (or
comparable status) of each Loan Party from such Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of
organization, as of a recent date, to the extent applicable; (iii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that the Organization Documents of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing from its jurisdiction of organization furnished
pursuant to clause (ii) above and remains in full force and effect; (B) that
attached thereto is a true and complete copy of the agreement of limited
partnership, operating agreement or by-laws of such Loan Party, as applicable,
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below or certifying that such
by-laws, limited partnership agreement or operating agreement has not been
amended, (C) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which it is to be a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and are the only
resolutions authorizing the execution, delivery and performance of the Loan
Documents; and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document; and (iv) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (iii) above.
     (c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower on behalf of each Loan Party, confirming compliance with the conditions
precedent set forth in Sections 4.01(f)(i), (g), (h) and (m).
     (d) Opinion of Counsel. On the Closing Date, the Administrative Agent shall
have received a favorable written opinion of Willkie Farr & Gallagher LLP,
counsel to the Loan Parties, addressed to the Administrative Agent, Collateral
Agent and each Lender, dated the Closing Date, in the form reasonably
satisfactory to the Administrative Agent.
     (e) Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, none of the Borrower or any of its Restricted
Subsidiaries shall have outstanding any Indebtedness other than (i) the Loans
and Credit Extensions hereunder, (ii) the Sen-

-100-



--------------------------------------------------------------------------------



 



ior Notes, (iii) the Indebtedness listed on Schedule 7.01 and (iv) Indebtedness
owed to any Borrower or any Guarantor.
     (f) Consummation of the Transactions.
     (i) The Acquisition shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of the Loans hereunder, in
all material respects in accordance with the terms of the Acquisition Agreement,
without giving effect to any modifications, amendments, consents or waivers
thereto that are material and adverse to the Lenders or the Joint Lead Arrangers
(it being understood that (i) any change of the amount of the consideration to
be paid to the Seller pursuant to the Acquisition Agreement (the “Seller
Consideration”) that is either (x) an increase in the aggregate Seller
Consideration or (y) a decrease in the aggregate Seller Consideration in excess
of 7.5% of the total value of the Seller Consideration shall, in each case, be
deemed to be material and adverse to the interest of the Lenders and the Joint
Lead Arrangers and (ii)(x) any change of the amount of Seller Consideration that
is a decrease in the aggregate Seller Consideration that is less than or equal
to 7.5% of the total value of the Seller Consideration or (y) the consummation
of any Required Divestiture, shall not be deemed material and adverse to the
interest of the Lenders and the Joint Lead Arrangers.
     (ii) The Termination Date (as defined in, and as may be extended pursuant
to, the Acquisition Agreement) shall not have occurred prior to the initial
funding of the Loans hereunder.
     (iii) Contemporaneously with the initial funding of the Loans hereunder,
the Refinancing shall have been consummated.
     (iv) Immediately prior to the initial funding of the Loans hereunder, no
payment default or payment event of default with respect to principal, interest
or fees due to the lenders thereunder shall have occurred and shall be
continuing under the Existing Credit Agreement (without giving effect to any
amendment or waiver thereunder after September 14, 2010).
     (g) Company Material Adverse Change. Since December 31, 2009, there shall
not have occurred any Company Material Adverse Effect. For the purposes of this
clause (g), “Company Material Adverse Effect” means any change, development,
circumstance, effect, event or fact that, individually or in the aggregate, has
a material adverse effect upon the financial condition, business, assets,
liabilities or results of operations of the Group Companies (as defined in the
Acquisition Agreement), taken as a whole; provided, however, that any change,
development, circumstance, effect, event or fact arising from or related to
(i) conditions affecting the United States economy generally, (ii) any national
or international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (iii) financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iv) changes in GAAP (as defined in the Acquisition Agreement) (or in
the enforcement or interpretations thereof), (v) changes in any Law (as defined
in the Acquisition Agreement) or other binding directives issued by any
Governmental Entity (as defined in the Acquisition Agreement) (or in the
enforcement or interpretations thereof), (vi) any change that is generally
applicable to the industries or markets in which the Group Companies (as defined
in the Acquisition Agreement) operate, (vii) any failure by Broadlane to meet
any internal or published projections, forecasts or revenue or earnings
predictions for any period (provided, however, that

-101-



--------------------------------------------------------------------------------



 



any change, effect, event or occurrence that caused or contributed to such
failure to meet projections, forecasts or predictions shall not, subject to the
other provisions of this definition, be excluded) or (viii) the negotiation,
execution, announcement or performance of the Acquisition Agreement and the
transactions contemplated thereby, or the consummation of the transactions
contemplated thereby, including the identity of MedAssets, Inc., shall not be
taken into account in determining whether a “Company Material Adverse Effect”
has occurred; provided that, with respect to a matter described in any of the
foregoing clauses (i), (ii), (iii), (iv) and (vi), such matter shall only be
excluded to the extent (and only to the extent) that such matter does not have a
disproportionate effect on the Group Companies (as defined in the Acquisition
Agreement), taken as a whole, relative to other comparable entities operating in
the industry in which the Group Companies (as defined in the Acquisition
Agreement) operate; provided, further, that with respect to references to
“Company Material Adverse Effect” in Section 3.5 of the Acquisition Agreement,
the exclusion in clause (viii) shall not apply. For purposes of this definition,
(A) if (x) on or after the date hereof any customer, supplier or other business
relation of any Group Company (as defined in the Acquisition Agreement)
terminates or gives notice of its intent to terminate its relationship with such
Group Company (as defined in the Acquisition Agreement) and (y) at the time of
such termination, no Group Company (as defined in the Acquisition Agreement) is
in breach of any contractual obligation owing to such business relation that
gives such business relation the right to terminate such relationship, and
(B) if after the date hereof any customer of any Group Company (as defined in
the Acquisition Agreement) elects not to renew its relationship with the Group
Companies (as defined in the Acquisition Agreement) or elects to renew such
relationship on terms less favorable to the Group Companies (as defined in the
Acquisition Agreement) (each of (A) and (B), an “Engagement Termination”), then
such Engagement Termination shall be presumed to have been the result of the
announcement of the transactions contemplated by the Acquisition Agreement and,
pursuant to clause (viii) above, such Engagement Termination and the
consequences thereof shall not be taken into account in determining whether a
“Company Material Adverse Effect” has occurred.
     (h) Maximum Leverage Ratio. The Closing Date Leverage Ratio shall not be
greater than 5.50 to 1.00. For the purposes of this clause (h), the “Closing
Date Leverage Ratio” shall mean the ratio of (i) Consolidated Indebtedness
(excluding for this purpose the Deferred Payment Obligation) of the Borrower as
of the Closing Date to (ii) Consolidated EBITDA of the Borrower for the four
consecutive fiscal quarter period ending on September 30, 2010, calculated on a
Pro Forma Basis giving effect to the consummation of the Transactions.
     (i) Perfection of Personal Property Security Interests and Pledges; Search
Reports. On or prior to the Closing Date, the Collateral Agent shall have
received:
     (i) a Perfection Certificate from each Loan Party;
     (ii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the UCC or other applicable local law of each
jurisdiction in which the filing of a financing statement or giving of notice
may be required, or reasonably requested by the Collateral Agent, to perfect the
security interests intended to be created by the Collateral Documents;
     (iii) certified copies of UCC, United States Patent and Trademark Office
and United States Copyright Office, tax and judgment lien searches, searches or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Loan
Party as debtor and that are filed in

-102-



--------------------------------------------------------------------------------



 



those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Collateral Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens
or any other Liens acceptable to the Collateral Agent);
     (iv) all of the Pledged Collateral, which Pledged Collateral shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance reasonably satisfactory to the Collateral Agent; and
     (v) all other filings and recordings of or with respect to the Collateral
Documents and of all other actions in each case to the extent required by such
Collateral Documents.
     (j) Solvency Certificate. On or prior to the Closing Date, the Borrower
shall have delivered or caused to be delivered to the Administrative Agent a
solvency certificate from a Responsible Officer or chief accounting officer of
the Borrower, substantially in the form of Exhibit L hereto, setting forth the
conclusions that, after giving effect to the Transactions and the consummation
of all financings contemplated herein, the Borrower and its Consolidated
Subsidiaries (on a consolidated basis) are Solvent.
     (k) Financial Statements. The Joint Lead Arrangers shall have received the
financial statements described in Section 5.05(a) and Section 5.05(d).
     (l) Payment of Fees. All costs, fees and expenses due and payable to the
Administrative Agent, the Collateral Agent and the Lenders on or before the
Closing Date shall have been paid or, contemporaneously with the funding of the
Term Loans, will be paid, to the extent invoiced in reasonable detail at least
three Business Days prior to the Closing Date (which amounts may be offset
against the proceeds of the Term Loans or, to the extent permitted hereunder,
using the proceeds of Revolving Loans).
     (m) Representations and Warranties. On the Closing Date, the
representations and warranties made by the Loan Parties in Section 5.01 (other
than clause (iii)), Section 5.02 (other than subclause (y)(ii)), 5.04, 5.13,
5.15, 5.18, 5.19(a) and (b) and 5.20 as they relate to the Borrower and its
Restricted Subsidiaries at such time (provided that each reference in such
representations and warranties to “Material Adverse Effect” shall be deemed to
be a “Closing Date Material Adverse Effect”) and the representations made by
Broadlane with respect to Broadlane and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower has the right to terminate its obligations under the
Acquisition Agreement as a result of such representations in such Acquisition
Agreement not being true and correct in all material respects, shall be true and
correct in all material respects.
     (n) Patriot Act. On or prior to the Closing Date, each Loan Party shall
have provided the documentation and other information concerning such Loan Party
to the Administrative Agent and the Joint Lead Arrangers as has been reasonably
requested in writing at least 10 days prior to the Closing Date by the
Administrative Agent or the Joint Lead Arrangers that they reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act.

-103-



--------------------------------------------------------------------------------



 



     (o) Notice of Borrowing. Each Borrower shall have delivered to the
Administrative Agent, an appropriate Notice of Borrowing, duly executed and
completed, by the time specified in, and otherwise as permitted by Section 2.02.
     (p) Ratings. The Borrower shall have obtained at least 20 Business Days
prior to the Closing Date, ratings for the credit facilities provided under this
Agreement and the Senior Notes from each of S&P and Moody’s and a public
corporate credit rating and a public corporate family rating in respect of each
of the Borrower and Broadlane after giving effect to the Transactions from each
of S&P and Moody’s, respectively.
          The documents referred to in this Section 4.01 shall be delivered to
the Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section 4.01 shall be dated the Closing Date.
          Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, or waived each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
          Promptly after the Closing Date occurs, the Administrative Agent shall
notify the Borrower and the Lenders of the Closing Date, and such notice shall
be conclusive and binding on all parties hereto.
          Notwithstanding anything in this Agreement to the contrary it is
understood that, to the extent any security interest in any Collateral is not or
cannot be provided and/or perfected on the Closing Date (other than the pledge
and perfection of the Collateral Agent’s security interests (1) in the equity
securities of any Guarantor and (2) in other assets with respect to which such
security interests may be perfected by the filing of a financing statement under
the Uniform Commercial Code) after the Borrower’s use of commercially reasonable
efforts to do so, then the provision and/or perfection of a security interest in
such Collateral shall not constitute a condition precedent to the availability
of the initial Loans and other Credit Extensions on the Closing Date, but
instead shall be required to be delivered after the Closing Date pursuant to
arrangements and timing to be mutually agreed by the Administrative Agent and
the Borrower acting reasonably but in any event no later than 90 days following
the Closing Date (or such later date as may be reasonably agreed between the
Administrative Agent and the Borrower).
          Section 4.02 Conditions to All Credit Extensions. The obligation of
any Lender to make a Loan on the occasion of any Borrowing (other than the
initial Credit Extensions on the Closing Date), and the obligation of any L/C
Issuer to issue (or renew or extend the term of) any Letter of Credit, is
subject to the satisfaction or waiver of the following conditions:
     (a) Notice. The Borrower shall have delivered (i) in the case of any
Revolving Loan, to the Administrative Agent, an appropriate Notice of Borrowing,
duly executed and completed, by the time specified in, and otherwise as
permitted by, Section 2.02, (ii) in the case of any Letter of Credit, to the L/C
Issuer, an appropriate Letter of Credit Request duly executed and completed in
accordance with the provisions of Section 2.05 and (iii) in the case of any
Swing Line Loan, to the Swing Line Lender, a Swing Line Loan Request, duly
executed and completed, by the time specified in Section 2.02(b).

-104-



--------------------------------------------------------------------------------



 



     (b) Representations and Warranties. The representations and warranties of
the Borrower and the other Loan Parties contained in Article V of this Agreement
and in any other Loan Document, or which are contained in any Compliance
Certificate furnished at any time under or in connection herewith, shall be
(i) in the case of representations and warranties qualified by “materiality”,
“Material Adverse Effect” or similar language, true and correct in all respects
and (ii) in the case of all other representations and warranties, true and
correct in all material respects, in each case on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct on the basis set forth above as of such earlier date, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
after the Closing Date pursuant to subsections (a) and (b), respectively, of
Section 6.01.
     (c) No Default. No Default or Event of Default shall exist or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.
          The delivery of each Notice of Borrowing, Swing Line Loan Request and
each request for a Letter of Credit shall constitute a representation and
warranty by the Loan Parties of the correctness of the matters specified in
subsections (b) and (c) above.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
the Lenders that on and as of the Closing Date and after giving effect to the
Transactions and the making of the Loans and the other financial accommodations
on the Closing Date and on and as of each date as required by Section 4.01 or
4.02:
          Section 5.01 Existence, Qualification and Power. Each of the Borrower
and each of its Restricted Subsidiaries (i) is duly organized or formed, validly
existing and in good standing (to the extent such concept exists in the relevant
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (ii) has all requisite corporate or other organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (A) own its assets and carry on its business as presently conducted
except to the extent that failure to possess such governmental licenses,
authorizations, consents and approvals could not reasonably be expected to have
a Material Adverse Effect and (B) execute, deliver and perform its obligations
under the Loan Documents to which it is a party and (iii) is duly qualified and
is licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
          Section 5.02 Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
party (x) have been duly authorized by all necessary corporate, partnership,
limited liability company or other organizational action, and (y) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject except in the case of this clause (ii) any such
conflict, breach or contravention would not reasonably be expected individually
or in the aggregate to have a Material Adverse Effect or (iii) violate any Law,
except in any case

-105-



--------------------------------------------------------------------------------



 



for such violations could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
          Section 5.03 Governmental Authorization; Other Consents. Except for
filings necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral, consents, authorizations, notices, approvals and exemptions that
have been obtained prior to or as of the Closing Date or as are scheduled on
Schedule 5.03 and consents, authorizations, notices, approvals and exemptions,
the failure of which to obtain or make could not reasonably be expected to have
a Material Adverse Effect, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document to which it is a party.
          Section 5.04 Binding Effect. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).
          Section 5.05 Financial Condition; No Material Adverse Effect.
          (a) Audited and Unaudited Financial Statements. Each of the MedAssets
Financial Statements and the Broadlane Financial Statements (x) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (y) fairly present in all
material respects the financial condition of Broadlane or the Borrower, as
applicable as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein. The
unaudited consolidated financial statements of each of the Borrower and
Broadlane for the quarters ended March 31, 2010, June 30, 2010, and
September 30, 2010, (x) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (y) fairly present in all material respects the financial
condition of the Borrower or Broadlane, as applicable, as of the respective
dates thereof and their respective results of operations for the respective
periods covered thereby in accordance with GAAP consistently applied throughout
the respective periods covered thereby, except as otherwise expressly noted
therein. After the Closing Date, the financial statements of the Borrower and
its subsidiaries delivered pursuant to Section 6.01(a) have been prepared in
accordance with GAAP (except as noted therein) and present fairly and accurately
in all material respects the financial condition and results of operations and
cash flows of Borrower and its Subsidiaries as of the dates and for the period
to which they relate.
          (b) Interim Financial Statements. After the Closing Date, the
unaudited financial statements the Borrower and its Subsidiaries delivered
pursuant to Section 6.01(b) have been prepared in accordance with GAAP (except
as noted therein and for year-end audit adjustments and absence of footnotes)
and present fairly and accurately in all material respects the financial
condition and results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates and for the period to which they relate.
          (c) Material Adverse Change. Since December 31, 2009, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have

-106-



--------------------------------------------------------------------------------



 



a Material Adverse Effect; provided that this representation shall not be made
on or deemed made as of the Closing Date.
          (d) Pro Forma Financial Statements. (i) The consolidated balance sheet
of the Borrower and its Subsidiaries for the year ended December 31, 2009, the
period of four consecutive fiscal quarters ended September 30, 2010 and the
period of three consecutive fiscal quarters ended September 30, 2010 after
giving effect to the Transactions, prepared on a Pro Forma Basis, and (ii) the
statement of income for the Borrower and its Subsidiaries for the year ended
December 31, 2009, the period of four consecutive fiscal quarters ended
September 30, 2010 and the period of three consecutive fiscal quarters ended
September 30, 2010 after giving effect to the Transactions, prepared on a Pro
Forma Basis (collectively, the “Pro Forma Financial Statements”), in each case
have heretofore been furnished to each Lender as part of the Pre-Commitment
Information. Such Pro Forma Financial Statements have been prepared in good
faith by the Borrower, based on the assumptions used to prepare the Pro Forma
financial information contained in the Pre-Commitment Information (which
assumptions are believed by the Borrower on the date they were made to be
reasonable), are based on information available to the Borrower as of the date
of delivery thereof, accurately reflects all material adjustments required to be
made to give effect to the Transactions and presents fairly in all material
respects on a Pro Forma Basis the estimated consolidated financial position of
the Borrower and its Consolidated Subsidiaries as of December 31, 2009 assuming
that the Transactions had actually occurred on that date.
          (e) Projections. As of the Closing Date, the projections prepared as
part of, and included in the Pre-Commitment Information (which include projected
balance sheets and income and cash flow statements) on (x) an annual basis for
the period from January 1, 2011 through December 31, 2016 and (y) a quarterly
basis for the period from January 1, 2011 through December 31, 2011. The
projections have been prepared in good faith on a basis consistent with the
financial statements referred to in subsection (a) above and based upon
assumptions believed to be reasonable at the time made, it being recognized by
the Lenders, however, that projections as to future events are not to be viewed
as facts and that actual results during the period or periods covered by such
projections may differ from the projected results and that such differences may
be material.
          Section 5.06 Litigation. Except as specifically disclosed in
Schedule 5.06, there are no actions, suits, investigations or legal, equitable,
arbitration or administrative proceedings pending or, to the knowledge of any
senior officer of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.
          Section 5.07 Ownership of Property, Liens.
          (a) Generally. Each Loan Party has good title to, valid leasehold
interests in, or license in, all its property material to its business, free and
clear of all Liens, except for in the case of Mortgaged Property, Permitted
Encumbrances, and in the case of all other material property, Permitted Liens
and minor irregularities or deficiencies in title that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The property of the Loan Parties, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear and damage by
casualty excepted) and (ii) constitutes all the property which is required for
the business and operations of the Loan Parties as presently conducted, in each
case, to the extent that it would not be reasonably likely to have a Material
Adverse Effect.
          (b) Real Property. Schedules 4(a) and 4(b) to the Perfection
Certificate dated the Closing Date contain a true and complete list as of the
Closing Date of each interest in material Real Property (i) owned by any Loan
Party as of the date hereof and describes the type of interest therein held by
such Loan Party and whether such owned Real Property is leased and if leased
whether the underlying

-107-



--------------------------------------------------------------------------------



 



Lease contains any option to purchase all or any portion of such Real Property
or any interest therein or contains any right of first refusal relating to any
sale of such Real Property or any portion thereof or interest therein and
(ii) leased, subleased or otherwise occupied or utilized by any Loan Party, as
lessee, sublessee, franchisee or licensee, as of the date hereof and describe
the type of interest therein held by such Loan Party and, in each of the cases
described in clauses (i) and (ii) of this Section 5.07(b), whether any Lease
requires the consent of the landlord or tenant thereunder, or other party
thereto, to the transactions.
          (c) Flood Insurance. No Mortgage encumbers improved Real Property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act or otherwise reasonably acceptable to the Administrative Agent has been
obtained in accordance with Section 6.07.
          Section 5.08 Environmental Matters.
          (a) Except as set forth on Schedule 5.08 or as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:
     (i) Each of the Borrower and each of its Restricted Subsidiaries and their
businesses, operations and property are in compliance with, and they have no
liability under, Environmental Law;
     (ii) Each of the Borrower and each of its Restricted Subsidiaries has
obtained, or has applied in a timely manner for, all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their property, under Environmental Law, and all such
Environmental Permits are valid and in good standing;
     (iii) There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or, to the
knowledge of the Borrower and each of its Restricted Subsidiaries, formerly
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or their predecessors in interest that could reasonably be expected to result in
liability of any of the Borrower or any of its Restricted Subsidiaries under or
noncompliance by any of the Borrower or any of its Restricted Subsidiaries with
any Environmental Law;
     (iv) There is no claim, demand, notice of violation, notice of potential
responsibility, action or proceeding involving allegations of non-compliance
with or liability under any Environmental Law pending or, to the knowledge of
any of the Borrower or any of its Restricted Subsidiaries, threatened against
any of the Borrower or any of its Restricted Subsidiaries, or relating to any
Real Property or facilities currently or, to the knowledge of each of the
Borrower and each of its Restricted Subsidiaries, formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries or relating to
the operations of any of the Borrower or any of its Restricted Subsidiaries, and
there are no actions, activities, circumstances, conditions, or occurrences that
could reasonably be expected to form the basis of such matter;
     (v) No Person with an indemnity or contribution obligation to the Borrower
and its Restricted Subsidiaries relating to compliance with or liability under
Environmental Law is in default with respect to such obligation;
     (vi) Neither the Borrower nor any of its Restricted Subsidiaries is
obligated to perform any action or otherwise incur any expense under
Environmental Law pursuant to any order,

-108-



--------------------------------------------------------------------------------



 



decree, judgment or agreement by which it is bound or has assumed by contract or
agreement, and none of them is conducting or financing, in whole or in part, any
investigation, response or other corrective action pursuant to any Environmental
Law at any location;
     (vii) No Lien has been recorded or, to the knowledge of any of the Borrower
or any of its Restricted Subsidiaries, threatened under any Environmental Law
with respect to any Real Property or other assets of any of the Borrower or any
of its Restricted Subsidiaries; and
     (viii) No Real Property or facility owned, operated or leased by the
Borrower or any of its Restricted Subsidiaries and, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, no Real Property or facility
formerly owned, operated or leased by the Borrower or any of its Restricted
Subsidiaries or any of their predecessors in interest is (i) listed or formally
proposed for listing on the National Priorities List promulgated pursuant to
CERCLA or (ii) listed on the Comprehensive Environmental Response, Compensation
and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including any such list relating to petroleum.
          Section 5.09 Insurance. Schedule 5.09 sets forth a true, complete and
correct description in all material respects of all insurance maintained by the
Borrower and each of its Restricted Subsidiaries on the Closing Date. The
properties of the Borrower and each of its Restricted Subsidiaries are insured
with insurance companies that the Borrower believes are financially sound and
reputable that are not Affiliates of the Borrower, in such amounts (after giving
effect to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are prudent in the reasonable business
judgment of the Borrower’s officers.
          Section 5.10 Taxes.
          (a) The Borrower and each of its Subsidiaries have each filed, or
caused to be filed, all federal and material state, provincial, local and
foreign tax returns required to be filed and paid (i) all amounts of Taxes shown
thereon to be due and (ii) all other Taxes (including mortgage recording taxes,
documentary stamp taxes and intangible taxes) owing by it (including in their
capacity as a withholding agent), except for such failures to pay as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries knows
of any pending investigation, Tax audit or deficiencies of any of the Borrower
or any of its Subsidiaries by any taxing authority or proposed tax assessments
against any of the Borrower or any of its Subsidiaries that would, individually
or in the aggregate, if made, result in a Material Adverse Effect.
          (b) Neither the Borrower nor any of its Subsidiaries has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.
          Section 5.11 ERISA; Foreign Pension Plans; Employee Benefit
Arrangements. Except as disclosed in Schedule 5.11:
     (a) ERISA.
     (i) There are no Unfunded Liabilities in excess of the Threshold Amount
(A) with respect to the Borrower or any of its Restricted Subsidiaries and
(B) except as would not reasonably be expected to have a Material Adverse
Effect, with respect to any ERISA Affiliate; provided that for purposes of this
Section 5.11(a)(i)(B) only, Unfunded Liabilities means the amount (if any) by
which the projected benefit obligation exceeds the value of the plan’s assets as
of its last

-109-



--------------------------------------------------------------------------------



 



valuation date using the actuarial assumptions and methods being used by the
plan’s actuaries for making such determination.
     (ii) Each Plan and Employee Benefit Arrangement, other than a Multiemployer
Plan, complies in all respects with the applicable requirements of ERISA and the
Code, and each of the Borrower and each of its Restricted Subsidiaries complies
in all respects with the applicable requirements of ERISA and the Code with
respect to all Multiemployer Plans to which it contributes, except to the extent
that the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
     (iii) Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or, subject to the passage of time, is
reasonably expected to occur with respect to any Plan.
     (iv) Neither the Borrower nor any of its Restricted Subsidiaries: (A) is or
has been within the last six years a party to any Multiemployer Plan; or (B) has
completely or partially withdrawn from any Multiemployer Plan.
     (v) Neither the Borrower nor any of its Restricted Subsidiaries has any
contingent liability with respect to any postretirement benefit under a Welfare
Plan that could reasonably be expected to have a Material Adverse Effect.
     (b) Foreign Pension Plans. Each Foreign Pension Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities except to the
extent that the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in an amount that would reasonably be
expected to have a Material Adverse Effect in connection with the termination of
or withdrawal from any Foreign Pension Plan.
     (c) Employee Benefit Arrangements.
     (i) All liabilities under the Employee Benefit Arrangements are (A) funded
to at least the minimum level required by Law or, if higher, to the level
required by the terms governing the Employee Benefit Arrangements, (B) insured
with a reputable insurance company, (C) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01 hereof or (D) estimated in the formal notes to the
financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01 hereof, where such failure to fund, insure, provide
for, recognize or estimate the liabilities arising under such arrangements could
reasonably be expected to have a Material Adverse Effect.
     (ii) There are no circumstances which may give rise to a liability in
relation to the Employee Benefit Arrangements which are not funded, insured,
provided for, recognized or estimated in the manner described in clause
(i) above and which could reasonably be expected to have a Material Adverse
Effect.
     (iii) Each of the Borrower and each of its Restricted Subsidiaries is in
compliance with all applicable Laws, trust documentation and contracts relating
to the Employee Benefit Arrangements, except as would not be expected to have a
Material Adverse Effect.

-110-



--------------------------------------------------------------------------------



 



          Section 5.12 Subsidiaries; Equity Interests. Schedule 5.12 sets forth
a complete and accurate list as of the Closing Date of all Subsidiaries of the
Borrower. Schedule 5.12 sets forth as of the Closing Date the jurisdiction of
formation of each such Subsidiary, whether each such Subsidiary is a Guarantor,
the number of authorized shares of each class of Equity Interests of each such
Subsidiary, the number of outstanding shares of each class of Equity Interests,
the number and percentage of outstanding shares of each class of Equity
Interests of each such Subsidiary owned (directly or indirectly) by any Person
and the number and effect, if exercised, of all Equity Equivalents with respect
to Equity Interests of each such Subsidiary. All the outstanding Equity
Interests of each Restricted Subsidiary of the Borrower are validly issued,
fully paid and non-assessable (to the extent applicable and except as may arise
under mandatory, nonwaivable provisions of applicable law) and were not issued
in violation of the preemptive rights of any shareholder and, as of the Closing
Date, those owned by the Borrower, directly or indirectly, are free and clear of
all Liens (other than those arising under the Collateral Documents). Other than
as set forth on Schedule 5.12, as of the Closing Date, no such Restricted
Subsidiary has outstanding any Equity Equivalents nor does any such Person have
outstanding any rights to subscribe for or to purchase or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Equity Interests.
          Section 5.13 Margin Regulations; Investment Company Act.
          (a) Neither the Borrower nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock. No part
of the Letters of Credit or proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock in
violation of Regulation U. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in Regulation U. No indebtedness being reduced or retired
out of the proceeds of the Loans was or will be incurred for the purpose of
purchasing or carrying any Margin Stock or any “margin security” within the
meaning of Regulation T. Margin Stock does not constitute more than 25% of the
value of the consolidated assets of the Borrower and its Consolidated
Subsidiaries. None of the transactions contemplated by this Agreement (including
the direct or indirect use of the proceeds of the Loans) will violate or result
in a violation of the Securities Act, the Exchange Act or Regulation T, U or X.
          (b) Neither the Borrower nor any of its Restricted Subsidiaries is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended.
          Section 5.14 Disclosure. No report, financial statement, certificate
or other information (other than projections, budgets, estimates and other
forward looking information or information of a general or industry specific
nature) furnished concerning or affecting the Borrower or any of its Restricted
Subsidiaries by or on behalf of any Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby or delivered
hereunder or under any other Loan Document (in each case, as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading in light of the
circumstances under which they were made; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made (it being understood and agreed that projections as
to future events are not to be viewed as facts or guaranties of future
performance, that actual results during the period or periods covered by such
projections may differ from the projected results

-111-



--------------------------------------------------------------------------------



 



and that such differences may be material and that the Loan Parties make no
representation that such projections will in fact be realized).
          Section 5.15 Compliance with Law. Each of the Borrower and each of its
Restricted Subsidiaries is in compliance with all requirements of Law (including
Environmental Laws) applicable to it or to its properties, except for any such
failure to comply which could not reasonably be expected to cause a Material
Adverse Effect. To the knowledge of the Loan Parties, neither the Borrower, nor
any of its Restricted Subsidiaries nor any of their respective material
properties or assets is subject to or in default with respect to any judgment,
writ, injunction, decree or order of any court or other Governmental Authority
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. As of the Closing Date, except as disclosed in
Schedule 5.15, neither the Borrower nor any of its Restricted Subsidiaries has
received any written communication from any Governmental Authority that alleges
that any of the Borrower or any of its Restricted Subsidiaries is not in
compliance in any material respect with any Law, except for allegations that
have been satisfactorily resolved and are no longer outstanding or which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          Section 5.16 Intellectual Property. Except as set forth on
Schedule 5.16, each of the Borrower and each of its Restricted Subsidiaries
owns, or possesses the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other rights
that are reasonably necessary for the operation of its respective business,
without conflict with the rights of any other Person except for those conflicts
which could not reasonably be expected to have a Material Adverse Effect.
          Section 5.17 Use of Proceeds. The proceeds of (a) the Term Loans
funded on the Closing Date and no more than the amount of Revolving Loans
specified in Section 2.01(a) as being available on the Closing Date will be used
by the Borrower on the Closing Date to consummate the Transactions, (b) the
Revolving Loans and the Swing Line Loans will be used by the Borrower after the
Closing Date to provide for ongoing working capital requirements of the Borrower
and its Subsidiaries and for general corporate purposes (including without
limitation to effect Permitted Acquisitions, to finance Consolidated Capital
Expenditures and to make payments in respect of the Deferred Payment Obligation
and/or the Deferred Payment Subordinated Note) and (c) the Letters of Credit
will be used by the Borrower and its Subsidiaries for general corporate
purposes.
          Section 5.18 Solvency. On the Closing Date, the Borrower and its
Consolidated Subsidiaries (on a consolidated basis) are and, after consummation
of the Transactions and the financings related thereto, will be Solvent.
          Section 5.19 Collateral Documents.
          (a) Article 9 Collateral. The Security Agreement, when executed and
delivered, is effective to create in favor of the Collateral Agent, for the
benefit of the Finance Parties, a legal, valid and enforceable security interest
in the Collateral described therein and, when financing statements in
appropriate form are filed in the offices specified on Schedule 6 to the
Perfection Certificate and the Pledged Collateral is delivered to the Collateral
Agent, the Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such of the Collateral in which a security interest can be perfected under
Article IX of the UCC by filing or by possession thereof, in each case prior and
superior in right to any other Person, other than with respect to Permitted
Liens, and except for certain items of Collateral with respect to which such
Lien may be perfected only by possession thereof and the failure of the
Collateral Agent to have possession thereof is expressly permitted pursuant to
the Security Agreement.

-112-



--------------------------------------------------------------------------------



 



          (b) Intellectual Property. When financing statements in the
appropriate form are filed in the offices specified on Schedule 4.01 to the
Security Agreement, the Grant of Security Interest in Patents and Trademarks,
substantially in the form of Exhibit A to the Security Agreement, is filed in
the United States Patent and Trademark Office and the Grant of Security Interest
in Copyrights, substantially in the form of Exhibit B to the Security Agreement,
is filed in the United States Copyright Office, then, to the extent that Liens
and security interests may be perfected by such filings, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in the United States patents,
trademarks, copyrights, licenses and other intellectual property rights covered
in such agreements, in each case prior and superior in right to any other Person
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a lien on issued patents, patent applications, registered trademarks,
trademark applications and copyrights acquired by the Loan Parties after the
Closing Date). Notwithstanding the foregoing, nothing in this Agreement shall
require any of the Borrower or any of its Restricted Subsidiaries to make any
filing or take any action to record or perfect a Lien on, or security interest
in, any intellectual property outside the United States.
          (c) Status of Liens. The Collateral Agent, for the benefit of the
Finance Parties, will at all times have the Liens provided for in the Collateral
Documents and, subject to the filing by the Collateral Agent of continuation
statements to the extent required by the UCC and maintaining control or
possession of Collateral to the extent required by the Collateral Documents and
to the qualifications and limitations set forth in clauses (a) and (b) above,
the Collateral Documents will at all times constitute valid and continuing liens
of record and first priority perfected security interests in all the Collateral
referred to therein, except as priority may be affected by Permitted Liens and
other than (i) in respect of assets and properties which, individually and in
the aggregate, are not material to the Loan Parties taken as a whole or in
respect of which the failure of the security interests in respect thereof to be
valid, perfected first priority security interests will not have a Material
Adverse Effect on the rights and benefits of the Lenders under the Loan
Documents taken as a whole or (ii) as a result of the Collateral Agent’s failure
to (A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Documents or (B) file Uniform
Commercial Code continuation statements.
          (d) Mortgages. Each Mortgage, when executed and delivered, is
effective to create, in favor of the Collateral Agent, for its benefit and the
benefit of the Finance Parties, legal, valid and enforceable first priority
Liens on, and security interests in, all of the Loan Parties’ right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
subject only to Permitted Encumbrances, and when the Mortgages are filed in the
offices specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Section 6.12, the Mortgages shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Permitted Liens and Permitted Encumbrances.
          Section 5.20 Senior Indebtedness. The Senior Credit Obligations
constitute “Senior Indebtedness” (or any comparable term) under and as defined
in the documentation governing any Subordinated Indebtedness.
          Section 5.21 Anti-Terrorism Law.
          (a) None of the Borrower or any of its Subsidiaries is in material
violation of any requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

-113-



--------------------------------------------------------------------------------



 



          (b) None of the Borrower or any of its Subsidiaries is any of the
following:
     (i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.
ARTICLE VI.
AFFIRMATIVE COVENANTS
          The Borrower agrees that so long as any Lender has any Commitment
hereunder, any Senior Credit Obligation or other amount payable hereunder or
under any Note or other Loan Document or any L/C Obligation (in each case other
than contingent indemnification obligations) remains unpaid or any Letter of
Credit remains in effect which has not been Cash Collateralized:
          Section 6.01 Financial Statements. The Borrower will deliver to the
Administrative Agent for further distribution to each Lender (or directly to
each Lender at any time when there is not an incumbent Administrative Agent):
     (a) Annual Financial Statements. As soon as available and in any event no
later than 90 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year, the related consolidated statements of
operations and shareholders’ equity and a consolidated statement of cash flows
for such fiscal year, setting forth in each case, in comparative form the
consolidated figures for the preceding fiscal year in reasonable detail and in
each case prepared in accordance with GAAP and audited and accompanied by a
report and opinion of a “Big Four” accounting firm or other Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.
     (b) Interim Financial Statements. As soon as available, and in any event
within 45 days after the end of the first three fiscal quarters of each fiscal
year of the Borrower, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such period, together with related
consolidated statements of operations and a consolidated statement of cash flows
for such period and the then elapsed portion of such fiscal year, setting forth
for all periods beginning after the first anniversary of the Closing Date in
comparative form the consolidated figures for the corresponding periods of the
preceding fiscal year, all in reasonable detail,

-114-



--------------------------------------------------------------------------------



 



certified by a Responsible Officer of the Borrower as fairly presenting, in all
material respects, the financial condition, results of operations and cash flows
of the Borrower and its Consolidated Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
     (c) Budget. As soon as available, and in any event within 60 days after the
end of each fiscal year of the Borrower beginning after December 31, 2010, a
budget for the following fiscal year of the Borrower prepared by management of
the Borrower, in form reasonably satisfactory to the Administrative Agent,
consisting of statements of income or operations of the Borrower and its
Consolidated Subsidiaries on a quarterly basis for the then-current fiscal year.
          As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or (b) at the times specified therein.
          Documents required to be delivered pursuant to Section 6.01,
Section 6.02 or Section 6.03 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 or on
www.sec.gov or any successor website on the Internet or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or Intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); and (ii) the Borrower shall promptly notify (which may be by facsimile
or electronic mail) the Administrative Agent (and each Lender if there is at the
time no incumbent Administrative Agent) of the posting of any such documents.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. Furthermore, if any
financial statement, certificate or other information required to be delivered
pursuant to Section 6.01, Section 6.02 or Section 6.03 shall be required to be
delivered on any date that is not a Business Day, such financial statement,
certificate or other information may be delivered to the Administrative Agent on
the next succeeding Business Day after such date.
          Section 6.02 Certificates; Other Information. The Borrower will
deliver to the Administrative Agent for further distribution to each Lender (or
directly to each Lender at any time when there is not an incumbent
Administrative Agent):
     (a) Auditors’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in the course of the audit upon which their opinion on such financial
statements was based (but without any special or additional audit procedures for
the purpose), they obtained knowledge of no condition or event, in each case
relating to accounting matters, which constitutes a Default or an Event of
Default or, if such accountants shall have obtained in the course of such audit
knowledge of any such Default or Event of Default arising under Section 7.13,
disclosing in such written statement the nature and status of such event ((it
being understood that such certificate shall be limited to the items that
independent certified public accountants cover in such certificates pursuant to
their professional standards and customs of the profession and shall no longer
be required to be delivered if the Borrower’s certified public accountants no
longer provide such a certificate as a matter of policy);

-115-



--------------------------------------------------------------------------------



 



     (b) Compliance Certificate. At the time of delivery of the financial
statements provided for in Section 6.01(a) and for the financial statements
provided for in Section 6.01(b) above coinciding with the end of each fiscal
quarter of the Borrower (commencing with the delivery of the financial
statements for the first full fiscal quarter beginning after the Closing Date),
(i) a duly completed Compliance Certificate signed by a Responsible Officer of
the Borrower (which delivery may, unless the Administrative Agent requests
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes)
(A) demonstrating compliance with the financial covenants contained in
Section 7.13 by calculation thereof as of the end of the fiscal period covered
by such financial statements and, if such certificate demonstrates
non-compliance with any such financial covenant in Section 7.13, the Borrower
may deliver, together with such certificate, notice of their intent to cure (a
“Notice of Intent to Cure”) the Event of Default arising in respect of such
non-compliance through capital contributions or the sale of Equity Interests as
contemplated pursuant to clause (iv) of the definition of “Consolidated EBITDA”,
(B) stating that no Default or Event of Default exists, or if any Event of
Default does exist, specifying the nature and extent thereof and what action the
Borrower proposes to take with respect thereto and (C) stating whether, since
the date of the most recent financial statements delivered hereunder, there has
been any material change in the GAAP applied in the preparation of the financial
statements of the Borrower and its Consolidated Subsidiaries, and, if so,
describing such change, and (ii) a management’s discussion and analysis of the
financial condition and results of operations for such fiscal quarter and the
then elapsed portion of the year, and also as compared to the comparable periods
in the previous year. At the time such certificate is required to be delivered,
the Borrower shall promptly deliver to the Administrative Agent, information
regarding any change in the Total Leverage Ratio that would change the
Applicable Margin with respect to Revolving Loans and Swing Line Loans.
     (c) Auditors’ Reports. Promptly after any request by the Administrative
Agent (or by any Lender communicated through the Administrative Agent), copies
of any final detailed audit reports, management letters or recommendations
submitted to the Board of Directors (or the audit committee of the Board of
Directors) of the Borrower or any of its Restricted Subsidiaries by independent
accountants in connection with the accounts or books of the Borrower or any of
its Restricted Subsidiaries, or any audit of any of them.
     (d) SEC Filings. Promptly after the same are publicly available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower or any Restricted Subsidiary may file or be required to file,
copies of any report, filing or communication with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any Governmental Authority
that may be substituted therefor, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto.
     (e) Excess Cash Flow. Within 100 days after the end of each Excess Cash
Flow Period, a certificate of a Responsible Officer of the Borrower containing
information regarding the calculation of Excess Cash Flow for such fiscal year.
     (f) ERISA Reports. Promptly upon an ERISA Event or upon request by the
Administrative Agent, the most recently prepared actuarial reports in relation
to the Employee Benefit Arrangements for the time being operated by the Borrower
or any of its Restricted Subsidiaries which are prepared in order to comply with
the then current statutory or auditing requirements within the relevant
jurisdiction. Promptly upon request, the Borrower shall also furnish the
Administrative Agent and the Lenders with such additional information concerning
any Plan, Foreign

-116-



--------------------------------------------------------------------------------



 



Pension Plan or Employee Benefit Arrangement as may be reasonably requested,
including, but not limited to, with respect to any Plans, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).
     (g) Domestication in Other Jurisdiction. Not less than 30 days after any
change in the legal name or jurisdiction of organization of any Loan Party, a
copy of all documents and certificates intended to be filed or otherwise
executed to effect such change.
     (h) Maintenance of Ratings. Borrower will use its commercially reasonable
efforts to maintain in effect the credit ratings described in Section 4.01(p)
but, for the avoidance of doubt, shall not be required to maintain a specific
rating or ratings above certain levels.
     (i) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Restricted Subsidiaries, as the Administrative Agent or
any Lender may reasonably request or such other information regarding compliance
with the terms of any Loan Document, as reasonably required by the
Administrative Agent.
          Section 6.03 Notices. The Borrower will, promptly after a Responsible
Officer of the Borrower obtaining knowledge thereof, notify the Administrative
Agent (and each Lender if there is then no incumbent Administrative Agent), and
the Administrative Agent will in turn notify the Lenders:
     (i) of the occurrence of any Default or Event of Default;
     (ii) of (A) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any of its Subsidiaries and any Governmental
Authority, (B) the commencement of, or any material adverse development in, any
litigation or proceeding affecting the Borrower or any of its Subsidiaries,
including pursuant to any applicable Environmental Law, under any Loan Document
and (C) any litigation, investigation or proceeding affecting any Loan Party; in
each case of subclauses (A) through (C) to the extent that the same have
resulted or could reasonably be expected to result in a Material Adverse Effect;
     (iii) the occurrence of any Casualty or Condemnation with respect to any
property of any Loan Party or Restricted Subsidiary or any part thereof having a
fair market value in excess of the Threshold Amount;
     (iv) of the occurrence of any ERISA Event that could reasonably be expected
to have a Material Adverse Effect; and
     (v) of any Casualty or Condemnation with respect to any property of the
Borrower or any of its Restricted Subsidiaries or any part thereof having a fair
market value in excess of the Threshold Amount.
          Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(i) shall describe with particularity any and all provisions of this
Agreement or the other Loan Documents that have been breached.

-117-



--------------------------------------------------------------------------------



 



          Section 6.04 Payment of Obligations. Each of the Loan Parties and
their Restricted Subsidiaries will pay and discharge all Taxes, claims,
assessments and other governmental charges or levies imposed upon it, or upon
its income or profits, or upon any of its properties, before they shall become
more than 45 days delinquent; provided, however, that no Loan Party or
Restricted Subsidiary shall be required to pay any such Tax, assessment, charge,
levy or claim (A) which is being contested in good faith by appropriate
proceedings and as to which adequate reserves have been established in
accordance with GAAP or (B) if the failure to make any such payment could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          Section 6.05 Preservation of Existence, etc. Except as a result of or
in connection with a dissolution, merger or disposition of a Restricted
Subsidiary of the Borrower permitted under Section 7.04 or Section 7.05, each
Loan Party and Restricted Subsidiary will: (i) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in the case of a Restricted
Subsidiary of the Borrower where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (ii) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(iii) preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
          Section 6.06 Maintenance of Properties. Each Loan Party and Restricted
Subsidiary will: (i) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear and Casualty and
Condemnation excepted; and (ii) make all necessary repairs thereto and renewals
and replacements thereof, except, in each case, where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
          Section 6.07 Maintenance of Insurance.
          (a) Insurance Policies. Each of the Loan Parties and Restricted
Subsidiaries will at all times maintain in full force and effect insurance
against such risks and liabilities as the Borrower believes are reasonable and
prudent in light of the size and nature of its business and in such amounts and
with such deductibles or self-insurance retentions as are prudent in the good
faith judgment of the officers of the Borrower. The Collateral Agent shall be
named as loss payee or mortgagee, as its interest may appear, with respect to
any such property and casualty policies and additional insured with respect to
any business interruption or liability policies (other than worker’s
compensation, director and officer liability or other policies in which such
endorsements are not customary), and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that if the insurance carrier
shall have received written notice from the Collateral Agent of the occurrence
and continuance of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or one or more of its Subsidiaries
under such policies directly to the Collateral Agent and that it will give the
Collateral Agent 30 days’ prior written notice before any such policy or
policies shall be adversely altered or canceled, and that no act or default of
any Group Company or any other Person shall affect the rights of the Collateral
Agent under such policy or policies.
          (b) Flood Insurance. If any portion of any Mortgaged Property is at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the

-118-



--------------------------------------------------------------------------------



 



Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
          Section 6.08 Compliance with Laws. Each of the Loan Parties and
Restricted Subsidiaries will comply with all requirements of Law applicable to
it and its properties to the extent that noncompliance with any such requirement
of Law would reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, each of the Loan Parties and
Restricted Subsidiaries will do each of the following as it relates to any Plan
maintained by, or Multiemployer Plan contributed to by, each of the Loan Parties
or Restricted Subsidiaries, Foreign Pension Plan or Employee Benefit Arrangement
except to the extent that any failure to do any of the following would not
reasonably be expected to have a Material Adverse Effect: (i) maintain each Plan
(other than a Multiemployer Plan) and Employee Benefit Arrangement in compliance
in all respects with the applicable provisions of ERISA, the Code or other
Federal, state or foreign Law; (ii) cause each Plan (other than a Multiemployer
Plan), Foreign Pension Plan that is qualified under Section 401(a) of the Code
to maintain such qualifications; (iii) make all required contributions to any
Plan subject to Section 412 of the Code and make all required contributions to
Multiemployer Plans; (iv) ensure that there are no Unfunded Liabilities in
excess of the Threshold Amount unless the aggregate amount of such Unfunded
Liabilities is reduced below the Threshold Amount within a 30-day period;
(v) except for the obligations set forth on Schedule 5.12, not become a party to
any Multiemployer Plan; (vi) make all contributions (including any special
payments to amortize any Unfunded Liabilities) required to be made in accordance
with all applicable laws and the terms of each Foreign Pension Plan in a timely
manner; (vii) ensure that all material liabilities under all Employee Benefit
Arrangements are either (A) funded to at least the minimum level required by law
or, if higher, to the level required by the terms governing the Employee Benefit
Arrangements; (B) insured with a reputable insurance company; or (C) provided
for or recognized in the financial statements most recently delivered to the
Administrative Agent under Section 6.01(a) or (b); (viii) ensure that the
material contributions or premium payments to or in respect of all Employee
Benefit Arrangements are and continue to be promptly paid at no less than the
rates required under the rules of such arrangements and in accordance with the
most recent actuarial advice received in relation to the Employee Benefit
Arrangement and generally in accordance with applicable Law; and (ix) use its
reasonable efforts to cause each of its ERISA Affiliates to do each of the items
listed in clauses (i) through (iv) above as it relates to Plans and
Multiemployer Plans maintained by or contributed to by its ERISA Affiliates such
that there shall be no liability to the Borrower or any of its Restricted
Subsidiaries by virtue of such ERISA Affiliate’s acts or failure to act.
          Section 6.09 Books and Records. Each of the Loan Parties and
Restricted Subsidiaries will keep books and records of its transactions that are
complete and accurate in all material respects in accordance with GAAP
(including the establishment and maintenance of appropriate reserves).
          Section 6.10 Inspection Rights. Each of the Loan Parties and
Restricted Subsidiaries will (but, if no Default or Event of Default shall have
occurred and be continuing, not more often than once per fiscal year at the
Borrower’s expense) permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers and independent public accountants (and each Loan Party hereby
authorizes, and the Borrower shall cause each other Restricted Subsidiary which
is not a Loan Party to authorize, such independent accountants to discuss its
affairs, finances and accounts with the Administrative Agent or any
representative or independent contractor thereof; provided that a representative
of such or any other Loan Party has been given the opportunity to be present),
all at such reasonable times during normal business hours and as often as may be
reasonably desired, upon two Business Days’ advance notice to the Borrower;
provided, however, that when an Event of Default exists (1) the Administrative
Agent (or any of its representatives or independent contractors) may do any of
the foregoing at the expense of the Bor-

-119-



--------------------------------------------------------------------------------



 



rower at any time during normal business hours and upon reasonable advance
notice and (2) in addition to the Administrative Agent, any Lender (or any of
its representatives or independent contracts)) may, subject to regulatory
restrictions, do any of the foregoing at its own expense at any time during
normal business hours and upon reasonable advance notice.
          Section 6.11 Use of Proceeds. The Borrower will use the proceeds of
the Loans and will use the Letters of Credit solely for the purposes set forth
in Section 5.17.
          Section 6.12 Additional Loan Parties; Additional Security.
          (a) Additional Guarantors. The Borrower will take, and will cause each
of its Restricted Subsidiaries (other than non-Wholly owned Subsidiaries of the
Borrower, Excluded Foreign Subsidiaries, Immaterial Subsidiaries, a Regulated
Subsidiaries and not-for-profit Subsidiaries) to take, such actions from time to
time as shall be necessary to ensure that all Restricted Subsidiaries of the
Borrower (other than such non-Wholly Owned Subsidiaries of the Borrower,
Excluded Foreign Subsidiaries, Immaterial Subsidiaries, a Regulated Subsidiaries
and not-for-profit Subsidiaries) are Guarantors. Without limiting the generality
of the foregoing, if the Borrower or any of its Restricted Subsidiaries shall
form or acquire any new Restricted Subsidiary, the Borrower, as soon as
practicable and in any event within 30 days after such formation or acquisition,
will provide the Collateral Agent with notice of such formation or acquisition
setting forth in reasonable detail a description of all of the assets of such
new Restricted Subsidiary (to the extent that it is required to become a
Guarantor) and the Borrower will cause such new Restricted Subsidiary (other
than non-Wholly Owned Subsidiaries of the Borrower, Excluded Foreign
Subsidiaries, Immaterial Subsidiaries, a Regulated Subsidiaries and
not-for-profit Subsidiaries) to within 30 days (or such later date as the
Administrative Agent shall reasonably agree) after such formation or
acquisition:
     (i) (A) execute an Accession Agreement pursuant to which such new
Restricted Subsidiary shall agree to become a “Guarantor” under the Guaranty and
Security Agreement; and/or an obligor under such other Collateral Documents as
may be applicable to such new Restricted Subsidiary and (B) take all actions
required to be taken by such Collateral Documents to perfect the liens granted
thereunder; and
     (ii) deliver such proof of organizational authority, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by each Loan Party pursuant to Section 4.01 on the Closing Date or as
the Administrative Agent or the Collateral Agent shall have reasonably
requested.
          (b) Additional Security. (i) The Borrower will, and will cause each of
its Restricted Subsidiaries which becomes a Guarantor to cause, all of its owned
(but not leased) Real Properties with a fair market value in excess of
$3,000,000 hereafter acquired and all or substantially all personal property
(other than any personal property expressly excluded from the definition of
“Collateral” in the Security Agreement), in each case to the extent required by
any Collateral Document, to be subject at all times to perfected and, in the
case of owned (but not leased) Real Property, title insured Liens in favor of
the Collateral Agent pursuant to the Collateral Documents, or such other
security agreements, pledge agreements, Mortgages or similar collateral
documents as the Collateral Agent shall request in its sole reasonable
discretion (collectively, the “Additional Collateral Documents”). With respect
to any owned (but not leased) Real Property having a fair market value in excess
of $3,000,000 acquired by any Loan Party subsequent to the Closing Date,
Borrower or such Guarantor will cause to be delivered to the Collateral Agent
with respect to such owned (but not leased) Real Property, a Mortgage or other
appropriate instruments under applicable law sufficient to create a valid first
priority Lien of record on such Real Property including, to the extent
reasonably requested by the Administrative Agent, Surveys, Title Policies, local
counsel opin-

-120-



--------------------------------------------------------------------------------



 



ions, life-of-loan flood insurance certificates, flood insurance certificates,
and other instruments, certificates and documents, as are in form and substance
reasonably requested by the Collateral Agent. In furtherance of the foregoing
terms of this Section 6.12, the Borrower agrees to promptly, within 30 days
provide the Administrative Agent with written notice of the acquisition by the
Borrower or any Guarantor of any owned (but not leased) Real Property having a
market value greater than $3,000,000 setting forth in reasonable detail the
location and a description of the Real Property so acquired. Without limiting
the generality of the foregoing, the Borrower will cause, and will cause each of
its Restricted Subsidiaries that is or becomes a Guarantor to cause, 100% of the
Equity Interests owned by them of each of their respective direct and indirect
Wholly Owned Domestic Subsidiaries that are not Unrestricted Subsidiaries, or
(x) 65% of such Equity Interests, if such Subsidiary is a direct Restricted
Foreign Subsidiary of a Loan Party, or (y) to the extent not prohibited by the
terms of any Organization Document or other agreement governing a Permitted
Joint Venture, or non-Wholly Owned Subsidiary such percentage as is equal to
their respective ratable ownership of all Equity Interests in Permitted Joint
Ventures and non-Wholly Owned Subsidiaries other than, in each case,
Unrestricted Subsidiaries (so long as any such agreement governing a Permitted
Joint Venture or such non-Wholly Owned Subsidiary’s Organization Documents have
not been modified to so preclude such pledge in contemplation of such Person
becoming a Subsidiary)) to be subject at all times to a first priority,
perfected Lien in favor of the Collateral Agent, subject only to Permitted Liens
described in Sections 7.02(iii), (iv), (v) and (xv). Notwithstanding the
foregoing, Liens granted pursuant to this Section 6.12 shall be subject to
exceptions and limitations consistent with those set forth in the Security
Agreements with respect to Collateral thereunder (including, without limitation,
excluding from the definition of Collateral certain assets subject to Liens
permitted under Section 7.02(xvi)).
          (ii) If, subsequent to the Closing Date, a Loan Party shall acquire
any patents, trademark registrations, service mark registrations, registered
trade names, copyright registrations or any applications related to the
foregoing, securities, instruments, chattel paper or other personal property
required to be delivered to the Collateral Agent as Collateral hereunder or
under any of the Collateral Documents, the Borrower shall notify the Collateral
Agent of the same as required by Section 6.02, provided that if any such
acquisition is accomplished by means of a Permitted Acquisition, the Borrower
shall promptly (and in any event no later than 30 days after consummation of
such Permitted Acquisition) notify the Collateral Agent of the same.
          (iii) All such security interests and mortgages shall be granted
pursuant to documentation consistent with the Collateral Documents executed on
the Closing Date and otherwise reasonably satisfactory in form and substance to
the Collateral Agent and shall constitute valid and enforceable perfected
security interests and mortgage liens subject to no other Liens except for
Permitted Liens. The Additional Collateral Documents or instruments related
thereto shall have been duly recorded or filed in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Collateral Documents, and all taxes, fees and other charges payable in
connection therewith shall have been paid in full. The Borrower shall cause to
be delivered to the Collateral Agent such title insurance and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself that this Section 6.12(b) has been complied with.
          (iv) Notwithstanding anything contained in this Section 6.12(b), the
Collateral Agent and the Borrower agree to exclude assets from the Collateral
and that the Borrower shall not be required to deliver any Additional Collateral
Documents (or any related Surveys, Title Policies, local counsel opinions,
life-of-loan flood insurance certificates, flood insurance certificates, and
other instruments, certificates and documents) if, as reasonably determined by
the Collateral Agent and the Borrower in writing, the cost of obtaining or
perfecting a security interest is excessive in relation to the benefit afforded
to the Lenders thereby.

-121-



--------------------------------------------------------------------------------



 



          (c) Real Property Appraisals. If the Collateral Agent reasonably
determines that it or the Lenders are required by Law or regulation to have
appraisals prepared in respect of the Real Property of the Borrower or any of
its Restricted Subsidiaries constituting Collateral, the Borrower shall provide
to the Collateral Agent appraisals which satisfy the applicable requirements set
forth in 12 C.F.R., Part 34 — Subpart C or any successor or similar statute,
rule, regulation, guideline or order, and which shall be in scope, form and
substance, and from appraisers, reasonably satisfactory to the Collateral Agent
and shall be accompanied by a certification of the appraisal firm providing such
appraisals that the appraisals comply with such requirements.
          (d) Completion of Actions. The Borrower agrees that each action
required by this Section 6.12 shall be completed as soon as possible, but in no
event later than 60 days (or such later date as determined by the Administrative
Agent) after such action is either requested to be taken by the Collateral Agent
or required to be taken by the Borrower or any of its Subsidiaries pursuant to
the terms of this Section 6.12.
          Section 6.13 Further Assurances.
          (a) Promptly, upon the reasonable request of the Administrative Agent
(on behalf of itself or of the Required Lenders) or the Collateral Agent, at the
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Collateral Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the Finance Documents, in each case, to
the extent not inconsistent with the terms of any Finance Document.
          (b) In connection with any change (i) in any Loan Party’s legal name,
(ii) in the location of any Loan Party’s chief executive office, (iii) in any
Loan Party’s organizational identification number, if any, or (iv) in any Loan
Party’s jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), (A) it shall give the Collateral Agent
and the Administrative Agent prompt written notice (which shall in any event be
given within 30 days, or such greater notice period agreed to in writing by the
Collateral Agent, after such change) clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Administrative Agent may reasonably request and (B) it shall promptly
take all action reasonably requested by the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Finance Parties in the Collateral, if applicable. Such Loan Party
shall not in any event change its name, organizational structure or location
(determined as provided in Section 9-307 of the UCC), if such change would cause
the Security Interest (as defined in the Security Agreement) in favor of the
Collateral Agent, in any Collateral to lapse or cease to be perfected unless
such Loan Party has taken on or before the date of lapse all actions necessary
to ensure that such Security Interest in the Collateral does not lapse or cease
to be perfected. Each Loan Party agrees to promptly and in any event within
30 days of such change provide the Collateral Agent with certified Organization
Documents reflecting any of the changes described in the preceding sentence.
          Section 6.14 Interest Rate Protection Agreements. No later than
180 days after the Closing Date, the Borrower shall enter into, and for a
minimum of three years after the Closing Date, Agreements that result in at
least 50% of the aggregate principal amount of Consolidated Indebtedness being
effectively subject to a fixed or maximum interest rate on terms reasonably
acceptable to the Administrative Agent.

-122-



--------------------------------------------------------------------------------



 



          Section 6.15 Compliance with Environmental Laws. Each of the Loan
Parties and Restricted Subsidiaries will comply, and use commercially reasonable
efforts to cause all lessees and other Persons occupying Real Property of any
Loan Party to comply, with all Environmental Laws and Environmental Permits
applicable to its operations, Real Property and facilities; obtain and renew all
material Environmental Permits applicable to its operations, Real Property and
facilities; and conduct all investigations, response and other corrective
actions to address the Release or threat of Release of Hazardous Materials to
the extent required by, and in accordance with, Environmental Laws, except in
each case for any such failure which could not be reasonably expected to have a
Material Adverse Effect; provided that no Loan Party or Restricted Subsidiary
shall be required to undertake any such action to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.
          Section 6.16 Post-Closing Collateral Matters. Execute and deliver the
documents and complete the tasks set forth on Schedule 6.16, in each case within
the time limits specified on such schedule subject to the extension by the
Administrative Agent in its sole discretion.
          Section 6.17 Designation of Subsidiaries. The Borrower may at any time
after the Closing Date designate any existing or subsequently acquired or
organized Subsidiary as an Unrestricted Subsidiary and subsequently re-designate
any such Unrestricted Subsidiary as a Restricted Subsidiary so long as, after
giving effect to any such designation or re-designation, (i) immediately before
and after such designation on a Pro Forma Basis, no Event of Default shall have
occurred and be continuing, (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Senior Notes or any other
Indebtedness of Holdings or the Borrower and (iii) immediately after giving
effect to such designation, the Borrower shall be in compliance on a Pro Forma
Basis with the covenants set forth in Section 7.13 recomputed as of the last day
of the most recently ended fiscal quarter of the Borrower for which financial
statements are available. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or its Subsidiary’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary. When designated as an Unrestricted Subsidiary,
each such Unrestricted Subsidiary, in the aggregate with all Unrestricted
Subsidiaries previously designated (at the time of designation thereof) that
continue to be Unrestricted Subsidiaries, shall not constitute more than 5.0% of
(x) Consolidated EBITDA on a Pro Forma Basis of the Borrower and its
Subsidiaries for the four-quarter period ended immediately prior to the date of
such designation and (y) Consolidated Total Assets.
          Notwithstanding the foregoing, any Unrestricted Subsidiary that has
been re-designated a Restricted Subsidiary may not be subsequently re-designated
as an Unrestricted Subsidiary.
ARTICLE VII.
NEGATIVE COVENANTS
          The Borrower agrees that so long as any Lender has any Commitment
hereunder, any Senior Credit Obligation or other amount payable hereunder or
under any Note or other Loan Document or any L/C Obligation (in each case other
than contingent indemnification obligations) remains unpaid or any Letter of
Credit remains in effect which has not been Cash Collateralized:

-123-



--------------------------------------------------------------------------------



 



          Section 7.01 Limitation on Indebtedness. None of the Borrower or any
of its Restricted Subsidiaries will incur, create, assume or permit to exist any
Indebtedness or Swap Obligations except:
     (i) Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Closing Date and disclosed on Schedule 7.01 (collectively,
the “Existing Indebtedness”);
     (ii) (A) Indebtedness of the Loan Parties under this Agreement and the
other Loan Documents (including any Incremental Loans incurred pursuant to
Section 2.15 or Other Loans incurred pursuant to Section 2.18), (B) Indebtedness
of the Borrower and the Borrower’s Restricted Subsidiaries under those Finance
Documents which are not Loan Documents and (C) Indebtedness of Loan Parties
under the Senior Note Documents with respect to the Senior Notes and Permitted
Refinancings of such Senior Notes;
     (iii) Purchase Money Indebtedness, Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations of the Borrower and its
Restricted Subsidiaries incurred after the Closing Date to finance Consolidated
Capital Expenditures and Attributable Indebtedness in respect of Sale/Leaseback
Transactions of the Borrower and its Restricted Subsidiaries permitted pursuant
to Section 7.11; provided that (x) the aggregate principal amount of all such
Indebtedness incurred pursuant to this clause (iii) does not exceed the greater
of $50,000,000 and 25% of Consolidated EBITDA on a Pro-Forma Basis of the
Borrower and its Subsidiaries for the four-quarter period in respect of which
financial statements have been delivered ended immediately prior to the date of
such determination at any time outstanding and (y) no Lien securing any such
Indebtedness shall extend to or cover any property or asset of the Borrower or
any of its Restricted Subsidiaries other than the asset so financed and proceeds
thereof;
     (iv) Indebtedness of the Borrower or its Restricted Subsidiaries secured
solely by Liens granted pursuant to clause (xvi), (xvii) and/or (xviii) of
Section 7.02 and any other Indebtedness of a Person whose Equity Interests or
assets are acquired in a Permitted Acquisition which is acquired or assumed by
the Borrower or a Restricted Subsidiary of the Borrower in such Permitted
Acquisition; provided that (A) such Indebtedness was not incurred in connection
with, or in anticipation of, the events described in such clauses or such
Permitted Acquisition, (B) at the time of the acquisition or assumption of such
Indebtedness and after giving effect thereto (and to such Permitted Acquisition)
on a Pro Forma Basis, the Borrower will be in compliance with the covenants set
forth in Section 7.13 and (C) no Default or Event of Default shall have occurred
and be continuing prior to or immediately after the acquisition or assumption of
such Indebtedness;
     (v) Indebtedness of the Borrower and its Restricted Subsidiaries incurred
to finance a Permitted Acquisition; provided that (A) the primary obligor in
respect of, and any Person that provides a Guaranty Obligation, such
Indebtedness shall be the Borrower or a Guarantor, (B) such Indebtedness does
not mature prior to the date that is 180 days after the Term Loan Maturity Date,
(B) at the time of the incurrence of such Indebtedness and after giving effect
thereto (and to such Permitted Acquisition) on a Pro Forma Basis, the Borrower
will be in compliance with the covenants set forth in Section 7.13, (C) no
Default or Event of Default shall have occurred and be continuing prior to or
immediately after the incurrence of such Indebtedness and (D) at the time of any
such incurrence of Indebtedness and after giving effect thereto (and to the
related Permitted Acquisition) on a Pro Forma Basis, the Total Leverage Ratio is
less than or equal to 4.5 to 1.0;
     (vi) any Permitted Refinancing of Indebtedness permitted under clause (i),
(iii), (iv) or (v) above (but without duplication of amounts outstanding
pursuant to such clauses);

-124-



--------------------------------------------------------------------------------



 



     (vii) (A) contingent liabilities in respect of any indemnification,
adjustment of purchase price, earn-out, non-compete, consulting, deferred
compensation and similar obligations of the Borrower and its Restricted
Subsidiaries incurred in connection with Permitted Acquisitions, Permitted Joint
Ventures, Investments permitted by Section 7.06 and Asset Dispositions and
(B) obligations in respect of earn-outs, purchase price adjustments or similar
adjustments incurred by the Borrower or its Restricted Subsidiaries under
agreements governing Permitted Acquisitions, Investments permitted by Section
7.06 or Asset Dispositions;
     (viii) Swap Obligations of the Borrower or any of its Restricted
Subsidiaries under Swap Agreements to the extent entered into after the Closing
Date in order to comply with Section 6.14 or to manage interest rate, foreign
currency exchange rate and commodity pricing risks and not for speculative
purposes;
     (ix) Indebtedness owed to any Person providing property, casualty or
liability insurance to the Borrower or any Restricted Subsidiary of the
Borrower, so long as such Indebtedness shall not be in excess of the amount of
the unpaid cost of such insurance and Indebtedness consisting of take-or-pay
obligations contained in supply agreements, in each case in the ordinary course
of business;
     (x) Indebtedness consisting of Guaranty Obligations incurred (A) by the
Borrower in respect of Indebtedness, leases or other ordinary course obligations
permitted to be incurred by, or obligations in respect of Permitted
Acquisitions, Investments permitted by Section 7.06 or Permitted Joint Ventures
of, any Guarantor, (B) by any Guarantor of Indebtedness, leases or other
ordinary course obligations permitted to be incurred by, or obligations in
respect of Permitted Acquisitions, Investments permitted by Section 7.06 or
Permitted Joint Ventures of, the Borrower or any Guarantor, (C) by any
Restricted Subsidiary that is not a Guarantor of Indebtedness, leases or other
ordinary course obligations permitted to be incurred by, or obligations in
respect of Permitted Acquisitions, Investments permitted by Section 7.06 or
Permitted Joint Ventures of, Wholly Owned Foreign Subsidiaries of any other
Restricted Subsidiary that is not a Guarantor and (D) by the Borrower or any
Restricted Subsidiary of the Borrower of Indebtedness, leases or other ordinary
course obligations permitted to be incurred by the Borrower or any Restricted
Subsidiary of the Borrower in an aggregate amount not to exceed the greater of
$10,000,000 and 5% of Consolidated EBITDA on a Pro-Forma Basis of the Borrower
and its Subsidiaries for the four-quarter period in respect of which financial
statements have been delivered ended immediately prior to the date of such
determination at any time outstanding;
     (xi) intercompany Indebtedness to the extent permitted by Section 7.06(x)
or (xvii);
     (xii) Indebtedness of Foreign Subsidiaries that are Restricted Subsidiaries
incurred on or after the Closing Date to finance working capital requirements
and general corporate purposes and Permitted Refinancings thereof (determined
without regard to clause (ii) of the definition thereof) in an aggregate
principal amount which when taken together with the then outstanding principal
amount of all Indebtedness of Foreign Subsidiaries that are Restricted
Subsidiaries incurred pursuant to this clause (xii) does not exceed $20,000,000
(or its equivalent in one or more applicable foreign currencies);
     (xiii) (A) Indebtedness of the Borrower and its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided that (1) such Indebtedness (other than credit or
purchase cards) is extinguished within five Business Days after receipt of
notice of its incurrence and (2) such Indebtedness in respect of credit or
purchase cards is extin-

-125-



--------------------------------------------------------------------------------



 



guished within 60 days from its incurrence, and (B) contingent indemnification
obligations of the Borrower and its Subsidiaries to financial institutions, in
each case to the extent in the ordinary course of business and on terms and
conditions which are within the general parameters customary in the banking
industry, entered into to obtain cash management services or deposit account
overdraft protection services (in amount similar to those offered for comparable
services in the financial industry) or other services in connection with the
management or opening of deposit accounts or incurred as a result of endorsement
of negotiable instruments for deposit or collection purposes;
     (xiv) unsecured Indebtedness of the Borrower in an amount not to exceed
$5,000,000 in the aggregate at any time outstanding owing to any then existing
or former director, officer or employee of the Borrower or any of its Restricted
Subsidiaries or their respective assigns, estates, heirs or their current or
former spouses for the repurchase, redemption or other acquisition or retirement
for value of any Equity Interest or Equity Equivalent of the Borrower held by
them permitted in accordance with Section 7.07;
     (xv) accretion or amortization of original issue discount and accretion of
interest paid in kind, in each case in respect of Indebtedness otherwise
permitted by this Section 7.01;
     (xvi) contingent obligations under or in respect of (A) bid bonds, surety
bonds, appeal bonds, performance and return-of-money bonds, workers’
compensation claims, insurance and self-insurance obligations, employee benefit
obligations, bankers’ acceptances, letters of credit or guarantees or
obligations with respect to letters of credit and (B) other similar obligations
incurred in the ordinary course of business or consistent with past practice in
connection with bids, projects, leases and similar commercial contracts;
     (xvii) Indebtedness representing deferred compensation, severance, pension
and health and welfare retirement benefits or the equivalent thereof to current
and former employees of the Borrower and its Restricted Subsidiaries incurred in
the ordinary course of business or existing on the Closing Date;
     (xviii) Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;
     (xix) Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;
     (xx) Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, and any Permitted Refinancing thereof;
     (xxi) Indebtedness of the Borrower in respect of one or more series of
senior unsecured notes or senior secured notes that will be secured by the
Collateral on a pari passu or junior basis with the Senior Secured Obligations,
that are issued or made in lieu of Incremental Revolving Loans, Revolving
Commitment Increases and/or Term Commitment Increases pursuant to an indenture
or a note purchase agreement or otherwise and any extensions, renewals,
refinancings and replacements thereof (the “Additional Notes”); provided that
(A) such Additional Notes are not scheduled to mature prior to the date that is
91 days after the Latest Maturity Date then in effect, (B) the aggregate
principal amount of all Additional Notes issued pursuant to this paragraph
(xxi) shall not exceed (x) the Incremental Cap less (y) the amount of all
Incremental Revolving Loans and Incremental Term Loans, (C) such Additional
Notes shall not be subject to any Guaranty Obligation by any Restricted
Subsidiary other than a Loan Party, (D) in the case of Additional Notes that are
secured, the obligations in respect thereof shall not be secured by any Lien

-126-



--------------------------------------------------------------------------------



 



on any asset of the Borrower or any of its Restricted Subsidiaries other than
any asset constituting Collateral, (E) at the time of the incurrence of such
Indebtedness and after giving effect thereto on a Pro Forma Basis, the Borrower
will be in compliance with the covenants set forth in Section 7.13, (F) at the
time of any such incurrence of Indebtedness and after giving effect thereto on a
Pro Forma Basis, the Secured Leverage Ratio is less than or equal to 3.5 to 1.0,
(G) if such Additional Notes are secured, the security agreements relating to
such Additional Notes shall be substantially the same as the Security Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (H) no Default or Event of Default shall have occurred and be continuing
or would exist immediately after giving effect to such incurrence and (I) if
such Additional Notes are secured, such Additional Notes and the trustee under
the indenture governing such Additional Notes shall be subject to the First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement, as applicable;
provided that if such Additional Notes are issued pursuant to an indenture that
has not previously been made subject thereto, then the Borrower, the Guarantors,
the Administrative Agent and the trustee for such Additional Notes shall have
executed and delivered the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable;
     (xxii) the Deferred Payment Obligation and any Deferred Payment
Subordinated Note and any Permitted Refinancing thereof;
     (xxiii) unsecured Subordinated Indebtedness; provided that (A) no Default
or Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence, (B) at the time of the
incurrence of such Indebtedness and after giving effect thereto on a Pro Forma
Basis, the Borrower will be in compliance with the covenants set forth in
Section 7.13, and (C) at the time of any such incurrence of Indebtedness and
after giving effect thereto on a Pro Forma Basis, the Total Leverage Ratio is
less than or equal to 5.0 to 1.0;
     (xxiv) Indebtedness not otherwise permitted by this Section 7.01 incurred
after the Closing Date in an aggregate principal amount not to exceed
$40,000,000;
     (xxv) the Microsoft Deferred Payment Plan; and
     (xxvi) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxv) above.
          Section 7.02 Restriction on Liens. Neither the Borrower nor any of its
Restricted Subsidiaries will create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Restricted Subsidiary of the Borrower) now
owned or hereafter acquired by it or on any income or rights in respect of any
thereof, or sign or file or authorize the filing under the UCC of any
jurisdiction of a financing statement that names the Borrower or any of its
Restricted Subsidiaries as debtor, or sign any security agreement authorizing
any secured party thereunder to file such a financing statement, except Liens
described in any of the following clauses (collectively, “Permitted Liens”):
     (i) Liens existing on the Closing Date and listed on Schedule 7.02 hereto
and any modifications, replacements, renewals or extensions thereof; provided
that (A) the Lien does not extend to any additional property other than
(x) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.01
and (y) proceeds and products thereof, and (B) the renewal, extension or
modification of the obligations secured or benefited

-127-



--------------------------------------------------------------------------------



 



     (ii) by such Liens is permitted by Section 7.01;
     (iii) Liens created by the Collateral Documents;
     (iv) Liens for taxes, assessments and other governmental charges or levies
(A) not more that 90 days delinquent, (B) which are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established in accordance with GAAP which proceedings have the effect of
preventing or delaying the forfeiture or sale of the property or assets subject
to such Lien or (C) which are not otherwise required to be paid in accordance
with Section 6.04;
     (v) Liens imposed by Law securing the charges, claims, demands or levies of
landlords, carriers, suppliers, warehousemen, materialmen, workmen, mechanics,
carriers and other like Liens imposed by Law which were incurred in the ordinary
course of business and which (A) do not, individually or in the aggregate,
materially detract from the value of the property or assets which are the
subject of such Lien or materially impair the use thereof in the operation of
the business of the Borrower or any of its Subsidiaries or (B) which are not for
sums overdue or are otherwise being contested in good faith by appropriate
proceedings diligently pursued for which adequate reserves (in the good faith
judgment of the management of the Borrower) have been established in accordance
with GAAP;
     (vi) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) not securing Indebtedness or Swap Obligations incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security and
other similar obligations incurred in the ordinary course of business;
     (vii) Liens securing obligations in respect of surety bonds (other than
appeal bonds and bonds posted in connection with court proceedings or
judgments), statutory obligations to Governmental Authorities, tenders, sales,
contracts (other than for borrowed money), bids, leases, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business for sums not more than 90 days overdue or being
contested in good faith by appropriate proceedings and for which the Borrower
and its Subsidiaries maintain adequate reserves in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;
     (viii) pledges or deposits of cash and Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions or similar
obligations to providers of property, casualty or liability insurance in the
ordinary course of business;
     (ix) Liens on (A) insurance premiums, dividends and rebates and other
identifiable proceeds therefrom which may become payable under insurance
policies and loss payments which reduce the incurred premiums on such insurance
policies and (B) rights which may arise under State insurance guarantee funds
relating to any such insurance policy, in each case securing Indebtedness
permitted to be incurred pursuant to Section 7.01(ix);
     (x) Liens arising solely by virtue of any contract, statutory or common Law
provision, in each case relating to banker’s liens, rights of setoff or similar
rights, in each case incurred in the ordinary course of business;

-128-



--------------------------------------------------------------------------------



 



     (xi) licenses, sublicenses, leases or subleases of the properties of any
Loan Party granted by such Loan Party to third parties or Affiliates, in each
case entered into in the ordinary course of such Loan Party’s business so long
as such licenses, sublicenses, leases or subleases do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of any Loan Party or (ii) materially impair the use (for its
intended purposes) or the value of the property subject thereto;
     (xii) zoning restrictions, building codes, land use and other similar Laws
and municipal ordinances, easements, rights of way, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title not securing Indebtedness or Swap
Obligations which do not, individually or in the aggregate, materially impair
the use of any property in the operation or business of the Borrower or any of
its Subsidiaries or the value of such property for the purpose of such business;
     (xiii) Liens arising from precautionary UCC financing statements regarding,
and any interest or title of a licensor, lessor or sublessor under, Operating
Leases permitted by this Agreement;
     (xiv) Liens in favor of licensors, lessors, sublessors, lessees or
sublessees securing Operating Leases or other obligations not constituting
Indebtedness;
     (xv) Liens arising from judgments, decrees or attachments (or securing of
appeal bonds and bonds posted in connection with courts proceedings or judgments
with respect thereto) in circumstances not constituting an Event of Default
under Section 8.01;
     (xvi) Liens securing Indebtedness permitted to be incurred under Section
7.01(i) (so long as such Liens do not extend beyond the property which secured
such Indebtedness as of the Closing Date), Section 7.01(iii) (so long as such
Liens attach to the property or asset so financed within 180 days of the related
incurrence of Indebtedness), Section 7.01(v) (so long as the Lien securing such
Permitted Refinancing does not extend beyond the property which secured the
Indebtedness which is being refinanced) and which does not extend to any assets
other than those of such Person;
     (xvii) any Lien existing on any asset of any Person at the time such Person
becomes a Restricted Subsidiary of the Borrower and not created in contemplation
of such event and which does not extend to any assets other than those of such
Person;
     (xviii) any Lien on any asset (other than on the Equity Interests of one or
more Restricted Subsidiaries of the Borrower) of any Person existing at the time
such Person is merged or consolidated with or into the Borrower or a Restricted
Subsidiary of the Borrower and not created in contemplation of such event and
which does not extend to any assets other than those of such Person;
     (xix) any Lien existing on any asset (other than on the Equity Interests of
one or more Restricted Subsidiaries of the Borrower) prior to the acquisition
thereof by the Borrower or a Restricted Subsidiary of the Borrower and not
created in contemplation of such acquisition;
     (xx) Liens solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition, an Investment permitted by
Section 7.06 or a Permitted Joint Venture;

-129-



--------------------------------------------------------------------------------



 



     (xxi) Liens on cash and Cash Equivalents securing Swap Obligations;
     (xxii) Liens on (1) any assets of a Foreign Subsidiary of the Borrower that
is a Restricted Subsidiary and (2) Liens on any Equity Interests of a Foreign
Subsidiary of the Borrower that is a Restricted Subsidiary not constituting
Collateral, in each case securing Indebtedness of such Foreign Subsidiary that
is a Restricted Subsidiary incurred pursuant to Section 7.01(xii),
     (xxiii) Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
     (xxiv) Liens that might be deemed to exist on assets subject to a
repurchase agreement constituting a Cash Equivalent permitted hereunder, if such
Liens are deemed to exist solely because of the existence of such repurchase
agreement;
     (xxv) Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business in
accordance with past practices of such the Borrower or such Restricted
Subsidiary;
     (xxvi) Receipt of progress payments and advancements from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
     (xxvii) Liens securing Indebtedness incurred in reliance on
Section 7.01(xx) and 7.01(xxi); and
     (xxviii) Liens on assets securing obligations if the aggregate amount of
the obligations or liabilities secured thereby does not exceed the greater of
$15,000,000 or 7.5% of Consolidated EBITDA on a Pro-Forma Basis of the Borrower
and its Subsidiaries for the four-quarter period in respect of which financial
statements have been delivered ended immediately prior to the date of such
determination at any time outstanding.
          Section 7.03 Nature of Business. Neither the Borrower nor any of its
Restricted Subsidiaries will alter in any material respect the character or
conduct of the business conducted by such Person as of the Closing Date other
than activities directly related thereto and similar, complimentary or related
businesses.
          Section 7.04 Consolidation, Merger and Dissolution. Except in
connection with an Asset Disposition permitted by the terms of Section 7.05,
neither the Borrower nor any of its Restricted Subsidiaries will merge or
consolidate or liquidate, wind up or dissolve itself or its affairs (or suffer
any liquidations or dissolutions); provided that:
     (i) any Domestic Subsidiary of the Borrower that is a Restricted Subsidiary
may merge with and into, or be voluntarily dissolved or liquidated into, the
Borrower, so long as (A) the Borrower is the surviving corporation of such
merger, dissolution or liquidation, (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of the Borrower and such Domestic Subsidiary
that is a Restricted Subsidiary so merged, dissolved or liquidated shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation) and (C) any
consideration (other than Qualified Capital Stock of the Borrower) re-

-130-



--------------------------------------------------------------------------------



 



ceived by any Person other than the Borrower or any Guarantor in respect of or
as a result of such transaction will be deemed an Investment pursuant to Section
7.06(xvi) with respect thereto;
     (ii) any Domestic Subsidiary of the Borrower that is a Restricted
Subsidiary may merge with and into, or be voluntarily dissolved or liquidated
into, any other Domestic Subsidiary of the Borrower that is a Restricted
Subsidiary, so long as (A) in the case of any such merger, dissolution or
liquidation involving one or more Guarantors, (x) a Guarantor is the surviving
corporation of such merger, dissolution or liquidation and (y) any consideration
(other than Qualified Capital Stock of the Borrower) received by any Person
other than the Borrower or any Guarantor in respect of or as a result of such
transaction will be deemed an Investment pursuant to Section 7.06(xvi) with
respect thereto, and (B) the security interests granted to the Collateral Agent
for the benefit of the Finance Parties pursuant to the Collateral Documents in
the assets of each Domestic Subsidiary that is a Restricted Subsidiary so
merged, dissolved or liquidated and in the Equity Interests of the surviving
entity of such merger, dissolution or liquidation shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such merger, dissolution or liquidation);
     (iii) any Foreign Subsidiary of the Borrower that is a Restricted
Subsidiary may be merged with and into, or be voluntarily dissolved or
liquidated into, the Borrower or any Restricted Subsidiary of the Borrower, so
long as (A) in the case of any such merger, dissolution or liquidation involving
one or more Guarantors, (x) the Borrower or a Guarantor, as the case may be, is
the surviving corporation of any such merger, dissolution or liquidation and
(y) any consideration (other than Qualified Capital Stock of the Borrower)
received by any Person other than the Borrower or any Guarantor in respect of or
as a result of such transaction will be deemed an Investment pursuant to Section
7.06(xvi) with respect thereto; and (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of such Foreign Subsidiary that is a
Restricted Subsidiary, if any, and the Borrower or such other Restricted
Subsidiary, as the case may be, and in the Equity Interests of the surviving
entity of such merger, dissolution or liquidation shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such merger, dissolution or liquidation);
     (iv) the Borrower or any Restricted Subsidiary of the Borrower may merge
with any Person in connection with a Permitted Acquisition if (A) in the case of
any such merger involving the Borrower, the Borrower shall be the continuing or
surviving corporation in such merger, (B) any consideration (other than
Qualified Capital Stock of the Borrower) received by any Person other than the
Borrower or any Guarantor in respect of or as a result of such transaction will
be deemed an Investment pursuant to Section 7.06(xvi) with respect thereto,
(C) in the case of any such merger involving one or more Guarantors, a Guarantor
shall be the continuing or surviving corporation in such merger or the
continuing or surviving corporation in such merger shall, simultaneously with
the consummation of such merger, become a Guarantor having all the
responsibilities and obligations of any Guarantor so merged, (D) the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such transactions and (E) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect on a Pro Forma Basis to such transaction, the Loan Parties will be
in compliance with the financial covenants set forth in (or, if such period is
prior to the first test date under Section 7.13, the levels for the first test
date under such Section 7.13 shall be deemed to apply for this purpose) as of
the last day of the most recent period of four consecutive fiscal quarters of
the Borrower at the end of

-131-



--------------------------------------------------------------------------------



 



which financial statements are required to be delivered pursuant to Section
6.01(a) or Section 6.01(b);
     (v) any Restricted Subsidiary of the Borrower may merge with any Person in
connection with an Investment permitted by Section 7.06 or Permitted Joint
Venture if (A) in the case of any such merger involving a Guarantor, a
Subsidiary Guarantor shall be the continuing or surviving corporation in such
merger or the continuing or surviving corporation in such merger shall,
simultaneously with the consummation of such merger, become a Guarantor having
all the responsibilities and obligations of any Guarantor so merged, (B) any
consideration (other than Qualified Capital Stock the Borrower) received by any
Person other than the Borrower or any Guarantor in respect of or as a result of
such transaction will be deemed an Investment pursuant to Section 7.06(xvi) with
respect thereto and (C) the Loan Parties shall cause to be executed and
delivered such documents, instruments and certificates as the Administrative
Agent may reasonably request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such transactions;
     (vi) any of the Borrower any of its Restricted Subsidiaries may convert
from a corporation to a limited liability company or vice versa if the Borrower
determines in good faith that such action is in the best interests of the
Borrower and its Restricted Subsidiaries and not materially adverse to the
Lenders; provided, however, that in connection with any such conversion, the
Borrower and any applicable Subsidiary shall promptly comply with
Section 3.03(d) of the Security Agreement; and
     (vii) the Borrower may merge or consolidate with any other Person; provided
that (A) the Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Borrower”), (1) the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any State thereof or the District of Columbia, (2) the Successor Borrower shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (3) each Loan Party other than the Borrower, unless it
is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guaranty Obligation of, and grant of any Liens as
security for, the Senior Credit Obligations shall apply to the Successor
Borrower’s obligations under this Agreement and (4) the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer and
an opinion of counsel, each stating that such merger or consolidation complies
with this Agreement; provided further that (y) if such Person is not a Loan
Party, no Default exists after giving effect to such merger or consolidation and
(z) if the foregoing requirements are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement and the
other Loan Documents; provided further that the Borrower agrees to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act;
Notwithstanding the foregoing clauses (i) through (vii), (x) any of the Borrower
and any of its Restricted Subsidiaries may merge with an Affiliate that is a
Person that has no material assets or liabilities and which was organized solely
for the purposes of reorganizing the Borrower or such Restricted Subsidiary in
another jurisdiction in the United States of America; provided however that in
connection with any

-132-



--------------------------------------------------------------------------------



 



such conversion, the Borrower and any applicable Subsidiary shall promptly
comply with Section 3.03(d) of the Security Agreement.
In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of the Borrower which is not a Loan Party into a Loan Party, the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such transaction. Notwithstanding anything to the contrary contained
above in this Section 7.04, no action shall be permitted which results in a
Change of Control.
          Section 7.05 Asset Dispositions. Neither the Borrower nor any of its
Subsidiaries will make any Asset Disposition; provided that:
     (i) the Borrower and each of its Restricted Subsidiaries may sell or
otherwise dispose of inventory and other assets related to such inventory of the
Borrower and its Restricted Subsidiaries, in each case, in the ordinary course
of business;
     (ii) the Borrower and each of its Restricted Subsidiaries may make any
Asset Disposition to any Loan Party;
     (iii) the Borrower and each of its Restricted Subsidiaries may liquidate or
sell Cash Equivalents and Foreign Cash Equivalents;
     (iv) the Borrower and each of its Restricted Subsidiaries may dispose of
machinery or equipment which will be reasonably promptly replaced or upgraded
with machinery or equipment used or useful in the ordinary course of business of
and owned by such Person;
     (v) the Borrower and each of its Restricted Subsidiaries may dispose of
(x) surplus, obsolete or worn-out assets no longer used or useful in the conduct
of the business of the Borrower and its Restricted Subsidiaries, in each case,
in the ordinary course of business or (y) non-core assets acquired in Permitted
Acquisitions;
     (vi) any Restricted Subsidiary of the Borrower that is not a Guarantor may
sell, lease or otherwise transfer all or any part of its assets (including any
such transaction effected by way of merger or consolidation) to the Borrower or
any other Restricted Subsidiary of Borrower;
     (vii) any Restricted Subsidiary of the Borrower may issue Equity Interests
in such Restricted Subsidiary to qualify directors where required by applicable
Law or to satisfy other requirements of applicable Law with respect to the
ownership of Equity Interests in Foreign Subsidiaries;
     (viii) the Borrower and each of its Restricted Subsidiaries may transfer
assets as a part of the consideration for Investments in Permitted Joint
Ventures or Investments in each case, to the extent permitted by Section 7.06
(other than Sections 7.06(ii) and (iii)) and so long as the fair market value
thereof is applied to reduce capacity under the relevant provisions of
Section 7.06;
     (ix) Asset Dispositions effected by transactions pursuant to Section 7.04
shall be permitted;
     (x) Liens granted in compliance with Section 7.02 and Investments made in
compliance with Section 7.06 shall be permitted;

-133-



--------------------------------------------------------------------------------



 



     (xi) the Borrower and each of its Restricted Subsidiaries may lease, as
lessor or sublessor, or license, as licensor or sublicensor, real or personal
property in the ordinary course of business, that do not materially interfere
with the business of the Borrower or its Restricted Subsidiaries; provided that
any up front fees or other similar payments received in connection with such
transactions shall be subject to Section 2.09(c)(iii);
     (xii) the Borrower and each of its Restricted Subsidiaries may write off,
discount, sell or otherwise dispose of defaulted or past due receivables and
similar obligations in the ordinary course of business and not as part of an
accounts receivable financing transaction;
     (xiii) the Borrower and each of its Restricted Subsidiaries may, in the
ordinary course of business, license and sublicense intellectual property;
     (xiv) the Borrower and each of its Restricted Subsidiaries may enter into
any Sale/Leaseback Transaction permitted by Section 7.01 or Section 7.11;
     (xv) the Borrower and each of its Restricted Subsidiaries may make Asset
Dispositions to any Restricted Subsidiaries or Permitted Joint Venture which is
not a Guarantor where such Asset Disposition constitutes an Investment permitted
by Section 7.06;
     (xvi) the Borrower and each of its Restricted Subsidiaries may dispose of
assets acquired in Permitted Acquisitions or any Investments or Permitted Joint
Ventures made pursuant to Section 7.06(xvi) for cash consideration not less than
the then fair market value of such assets (as determined in good faith by a
Responsible Officer of the Borrower or such Restricted Subsidiary of the
Borrower making such Asset Disposition), except the requirement for cash
consideration and fair market value in this Section 7.05(xvi) shall not apply to
the extent such assets so disposed were obtained in a Permitted Acquisition or
Investments or Permitted Joint Ventures financed with the proceeds of any Equity
Issuance of Qualified Capital Stock of the Borrower after the Closing Date or to
the extent that any Investment in any Permitted Joint Venture is required to be
disposed in accordance with the organizational documents governing such Joint
Venture;
     (xvii) Required Divestitures; and
     (xviii) the Borrower and each of its Restricted Subsidiaries may make any
other Asset Disposition for at least fair market value; provided that (A) at
least 75% of the consideration therefor is cash or Cash Equivalents (provided,
that for the purposes of this clause (A), (i) any liabilities (as shown on the
most recent balance sheet of the Borrower provided hereunder or in the footnotes
thereto) of Borrower or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated in right of payment to the Senior Credit
Obligations, that are assumed by the transferee with respect to the applicable
Asset Disposition and for which the Borrower and all of the Restricted
Subsidiaries shall have been validly released, to the extent previously bound,
by all applicable creditors in writing, shall be deemed to be cash, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Permitted Investments (to the extent of the cash or Permitted
Investments received) within 180 days following the closing of the applicable
Asset Disposition, shall be deemed to be cash and (C) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of such Disposition having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(xviii) that is at that time outstanding, not in excess of $20,000,000 at the
time of the receipt of such Designated Non-Cash Consideration, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and

-134-



--------------------------------------------------------------------------------



 



without giving effect to subsequent changes in value, shall be deemed to be
cash); provided further that the proceeds of any such Asset Disposition shall be
subject to Section 2.09(c)(iii).
Upon consummation of an Asset Disposition to a third party by the Borrower or
any of its Restricted Subsidiaries permitted under this Section 7.05 (other than
clauses (xi) or (xiii)), the Lien created thereon under the Collateral Documents
(but not the Lien on any proceeds thereof) shall be automatically released, and
the Administrative Agent shall (or shall cause the Collateral Agent to) (to the
extent applicable) deliver to the Borrower, upon the Borrower’s request and at
the Borrower’s expense, such documentation as is reasonably necessary to
evidence the release of the Collateral Agent’s security interests, if any, in
the assets being disposed of, including amendments or terminations of UCC
financing statements, if any, the return of stock certificates, if any, and the
release of any Restricted Subsidiary being disposed of in its entirety from all
of its obligations, if any, under the Loan Documents.
          Section 7.06 Investments. Neither the Borrower nor any of its
Restricted Subsidiaries will hold, make or acquire any Investment in any Person
other than itself, except the following:
     (i) Investments existing on the date hereof disclosed on Schedule 7.06
hereto and Investments existing on the date hereof in Persons which are
Subsidiaries on the date hereof;
     (ii) the Borrower and each of its Restricted Subsidiaries may invest in
cash (including cash held in deposit accounts), Cash Equivalents and, using any
currency on hand other than Dollars, Foreign Cash Equivalents;
     (iii) Foreign Subsidiaries of the Borrower that are Restricted Subsidiaries
may invest in cash (including cash held in deposit accounts), Cash Equivalents
or Foreign Cash Equivalents;
     (iv) the Borrower and each Restricted Subsidiary of the Borrower may
acquire and hold receivables, accounts, notes receivable, chattel paper, payment
intangibles and prepaid accounts owing to them, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms;
     (v) the Borrower and each Restricted Subsidiary of the Borrower may acquire
and own Investments (including obligations evidencing Indebtedness) received in
connection with the settlement of accounts in the ordinary course or in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;
     (vi) loans and advances to employees of the Borrower and its Restricted
Subsidiaries (A) in the ordinary course of business in an aggregate principal
amount at any one time outstanding not to exceed $3,000,000;
     (vii) the Borrower and each of its Restricted Subsidiaries may make
deposits in the ordinary course of business consistent with past practices to
secure the performance of operating leases and payment of utility contracts;
     (viii) the Borrower and each of its Restricted Subsidiaries may make good
faith deposits in the ordinary course of business in connection with Permitted
Acquisitions or obligations in respect of surety bonds (other than appeal
bonds), statutory obligations to Governmental Authorities, tenders, sales,
contracts (other than for borrowed money), bids, leases, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business for sums not more than 90 days overdue or being
contested in

-135-



--------------------------------------------------------------------------------



 



good faith by appropriate proceedings and for which the Borrower and its
Subsidiaries maintain adequate reserves in accordance with GAAP;
     (ix) loans by the Borrower to officers and employees of the Borrower 100%
of the proceeds of which are used to purchase Equity Interests or Equity
Equivalents in the Borrower (in each case, other than Disqualified Capital
Stock), so long as all of the cash proceeds of such purchases are immediately
contributed to the Borrower;
     (x) consistent with the provisions of this Agreement, (I) any Restricted
Subsidiary that is not a Guarantor may make Investments in the Borrower or any
other Restricted Subsidiary of the Borrower, (II) the Borrower may make
Investments in any Guarantor, (III) any Guarantor may make Investments in the
Borrower or any other Guarantor and (IV) the Borrower or any Guarantor may make
Investments in any Foreign Subsidiary that is a Restricted Subsidiary (limited
in the case of this clause (IV) to Investments in an aggregate amount
outstanding at any time not to exceed the greater of $30,000,000 and 15% of
Consolidated EBITDA on a Pro-Forma Basis of the Borrower and its Subsidiaries
for the four-quarter period in respect of which financial statements have been
delivered ended immediately prior to the date of such determination); provided
that in each case, (A) each item of intercompany Indebtedness shall be evidenced
by a promissory note (which shall be substantially in the form of Exhibit H
hereto), (B) each promissory note evidencing intercompany loans and advances
made by a Foreign Subsidiary that is a Restricted Subsidiary or a non-Wholly
Owned Domestic Subsidiary (that is a Restricted Subsidiary but is not a
Guarantor) to a Guarantor or the Borrower shall contain the subordination
provisions set forth in Exhibit I and (C) each promissory note evidencing
intercompany loans and advances (other than promissory notes held by Foreign
Subsidiaries that are Restricted Subsidiaries, except to the extent provided in
Section 6.12(d)) shall be pledged to the Collateral Agent pursuant to the
Security Agreement to the extent required thereby;
     (xi) Guaranty Obligations permitted by Section 7.01(x) and the Swap
Obligations permitted under Section 7.01(viii);
     (xii) Investments arising out of the receipt by the Borrower or any of its
Restricted Subsidiaries of non-cash consideration for the sale of assets
permitted under Section 7.05;
     (xiii) the Borrower and its Restricted Subsidiaries may make Investments
constituting Permitted Acquisitions;
     (xiv) the Borrower and its Restricted Subsidiaries may engage in asset
swaps in the ordinary course of business; provided that to the extent such
assets were Collateral, the Borrower complies with the requirements of
Section 6.12 with respect to the assets received in exchange for the Collateral;
     (xv) Investments of any Person in existence at the time such Person becomes
a Restricted Subsidiary;
     (xvi) the portion consisting of Qualified Capital Stock of the
consideration of any Investment;
     (xvii) the Borrower and its Restricted Subsidiaries may make other
Investments (including Permitted Joint Ventures) not otherwise permitted by this
Section 7.06 in an aggregate amount at any time outstanding not exceeding the
greater of $35,000,000 and 15% of Consolidated EBITDA on a Pro-Forma Basis of
the Borrower and its Subsidiaries for the four-quarter pe-

-136-



--------------------------------------------------------------------------------



 



riod in respect of which financial statements have been delivered ended
immediately prior to the date of such determination;
     (xviii) the Borrower and its Restricted Subsidiaries may make other
Investments (including Permitted Joint Ventures) not otherwise permitted by this
Section 7.06 using the Available Amount so long as the Available Amount
Conditions are satisfied;
     (xix) the making of the Acquisition pursuant to the Acquisition Documents
on the Closing Date; and
     (xx) Investments arising from the factoring or purchase of accounts
receivable owing to hospitals and other healthcare providers in an aggregate
amount for all such Investments pursuant to this clause (xx) not to exceed
$30,000,000 (net of any cash return from such Investments received by the
Borrower and its Restricted Subsidiaries as a result of the receipt of
collections thereunder or upon the disposition thereof);
provided that (x) neither the Borrower nor any of its Restricted Subsidiaries
may make or own any Investment in Margin Stock in violation of Regulations T, U
or X of the Board of Governors of the Federal Reserve System and (y) the amount
of any Investment in a Person other than Borrower or a Subsidiary shall be the
initial amount of such Investment and any addition thereto, as reduced by any
repayment of principal to Borrower or a Subsidiary (in the case of an Investment
constituting Indebtedness) or any distribution constituting a return of cash (in
the case of any other Investment) to Borrower or a Subsidiary.
          Section 7.07 Restricted Payments, etc. Neither the Borrower nor any of
its Subsidiaries will declare or pay any Restricted Payments (other than
Restricted Payments payable solely in Equity Interests (exclusive of Debt
Equivalents) of such Person), except that:
     (i) any Wholly Owned Subsidiary of the Borrower that is a Restricted
Subsidiary may make Restricted Payments to the Borrower or to any Wholly Owned
Subsidiary of the Borrower that is a Restricted Subsidiary;
     (ii) any non-Wholly Owned Subsidiary of the Borrower that is a Restricted
Subsidiary may make Restricted Payments to the Borrower or to any Wholly Owned
Subsidiary of the Borrower that is a Restricted Subsidiary or to its holders
based on their relative ownership interests in its outstanding Equity Interests;
     (iii) so long as no Default or Event of Default is then in existence or
would otherwise arise therefrom, the Borrower may redeem or repurchase Equity
Interests (or Equity Equivalents) or to make payments on any notes issued to
redeem such Equity Interests or Equity Equivalents from (I) officers, employees
and directors of the Borrower or any of its Restricted Subsidiaries (or their
estates, spouses or former spouses) upon the death, permanent disability,
retirement or termination of employment of any such Person or otherwise, or
(II) other holders of Equity Interests or Equity Equivalents in the Borrower;
provided that in all such cases (A) no Default or Event of Default is then in
existence or would otherwise arise therefrom and (B) the aggregate amount of all
cash paid in respect of all such shares so redeemed or repurchased and all such
payments on any such notes does not exceed $10,000,000, and provided further
that the Borrower may purchase, redeem or otherwise acquire Equity Interests and
Equity Equivalents of the Borrower pursuant to this clause (iii) without regard
to the restrictions set forth in the first proviso above for consideration
consisting of (x) unsecured Indebtedness of the Borrower permitted under
Section 7.01(xiv) and (y) the proceeds of key man life insurance;

-137-



--------------------------------------------------------------------------------



 



     (iv) Restricted Payments made by exchange for, or out of the proceeds of, a
substantially concurrent Equity Issuance or any cash capital contribution to the
Company; provided, however, that the amount of Net Cash Proceeds from such
Equity Issuance that is utilized for such Restricted Payment will not be
included in calculating the Available Amount;
     (v) the payment of any dividend or distribution, or the consummation of any
irrevocable redemption, within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at such date of declaration or redemption notice such dividend, distribution
or redemption, as the case may be, would have complied with this Section 7.07;
     (vi) the declaration and payment of dividends or distributions to holders
of any class or series of Disqualified Capital Stock of the Borrower or any of
its Restricted Subsidiaries not prohibited by this Agreement;
     (vii) the Borrower and each of its Restricted Subsidiaries may make
additional Restricted Payments using the Available Amount so long as the
Available Amount Conditions have been met;
     (viii) repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
     (ix) redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;
     (x) the Borrower may make Restricted Payments in the form of de minimis
cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower; and
     (xi) the Borrower and each of its Restricted Subsidiaries may make
Restricted Payments in the ordinary course of business pursuant to any employee
non-qualified deferred compensation plan maintained by the Borrower or any of
its Restricted Subsidiaries for the benefit of current and former the officers,
employees and directors of the Borrower or any of its Restricted Subsidiaries;
and
     (xii) in addition to the foregoing, the Borrower and its Restricted
Subsidiaries may make Restricted Payments in an aggregate amount after the
Closing Date not to exceed $15,000,000.
          Section 7.08 Amendments of Certain Agreements; Prepayments of
Indebtedness, etc.
          (a) Amendments of Certain Agreements. Neither the Borrower nor any of
its Restricted Subsidiaries will, or will permit any of their respective
Restricted Subsidiaries to, (i) after the issuance thereof, amend, waive or
modify (or permit the amendment, waiver or modification of) any of the material
terms, agreements, covenants or conditions of or applicable or any Subordinated
Indebtedness or

-138-



--------------------------------------------------------------------------------



 



unsecured Indebtedness issued by the Borrower or such Restricted Subsidiary, if
such amendment, waiver or modification would add or change any material terms
(other than interest rates and fees in connection therewith), agreements,
covenants or conditions in any manner materially adverse, taken as a whole, to
the Borrower and its Restricted Subsidiaries, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate payable in cash applicable
thereto or change any material provision thereof (ii) amend or otherwise modify
any of their Organization Documents or (iii) amend or otherwise modify the
Deferred Payment Subordinated Note or the Deferred Payment Obligation, in each
case, in a manner that would be materially adverse to the interests of the
Senior Credit Parties.
          (b) Prohibition Against Payments of the Deferred Payment Obligation.
Neither the Borrower nor any Restricted Subsidiary will redeem, purchase,
prepay, repay, retire, defease or otherwise acquire for value (other than
through the issuance of the Deferred Payment Subordinated Note as contemplated
in this Section) the Deferred Payment Obligation at any time; provided, that, at
any time on or prior to January 4, 2012, the Borrower may make payments, in
whole or in part, on the Deferred Payment Obligation so long as (x) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(y) at the time of making of such payment, and after giving effect thereto on a
Pro Forma Basis, the Borrower will be in compliance with the covenants set forth
in Section 7.13 and (z) at the time of making of such payment, and after giving
effect thereto on a Pro Forma Basis, the Borrower will have unrestricted cash on
hand and unused Revolving Commitments in an aggregate amount not less than
$40,000,000 (the “Liquidity Condition”). Notwithstanding the foregoing, this
Section 7.08(b) shall not restrict any exchange or conversion of the Deferred
Payment Obligation into Qualified Capital Stock in accordance with the
Acquisition Agreement or the exercise of rights of set-off, indemnification or
purchase price adjustments pursuant to the Acquisition Agreement.
          (c) Deferred Payment Subordinated Note.
          (i) On the day following January 4, 2012, the Borrower shall issue the
Deferred Payment Subordinated Note in a principal amount equal to the amount of
the Deferred Payment Obligation that remains outstanding on such day and any
such Deferred Payment Obligation shall be deemed repaid by the issuance of such
Deferred Payment Subordinated Note.
          (ii) Neither the Borrower nor any of its Restricted Subsidiaries will
redeem, purchase, prepay, repay, retire, defease or otherwise acquire for value
any amount outstanding under the Deferred Payment Subordinated Note, whether in
the form of principal, interest or otherwise other than (A) payments of cash
interest on the Deferred Payment Subordinated Note at a rate not in excess of
13.0% per annum, (B) payments, in whole or in part using the Available Amount
subject to the satisfaction of the Available Amount Conditions, (C) so long as
no Default or Event of Default has occurred and is continuing, payment, in whole
or in part, with the proceeds (including via exchange) of the issuance of any
Indebtedness (other (x) than intercompany Indebtedness and (y) unless the
Liquidity Condition would be satisfied, Revolving Loans) so long as on a Pro
Forma Basis after giving effect to such issuance, the Total Leverage Ratio will
be less than 4.5 to 1.0, (D) so long as no Default or Event of Default has
occurred and is continuing, payment with the proceeds (including via exchange)
of the incurrence of any Subordinated Indebtedness in connection with a
Permitted Refinancing, (E) payment of interest in respect of the Deferred
Payment Subordinated Note up to when combined with cash interest paid in
accordance with the foregoing clause (A), 18.0% per annum through an increase in
the Deferred Payment Subordinated Note, (F) exchanges or conversion of the
Deferred Payment Subordinated Note, in whole or in part, into Qualified Capital
Stock in accordance with the Acquisition Agreement or the Deferred Payment
Subordinated Note or (G) the exercise of rights of set-off, indemnification or
purchase price adjustments pursuant to the Acquisition Agreement.

-139-



--------------------------------------------------------------------------------



 



          (d) Prohibition Against Certain Payments of Principal and Interest of
Certain Indebtedness. Except as otherwise permitted under this Section 7.08,
neither the Borrower nor any of its Restricted Subsidiaries will (i) (A) redeem,
purchase, prepay, retire, defease or otherwise acquire for value (other than
exchanges solely for Equity Interests not constituting Debt Equivalents), prior
to scheduled maturity, scheduled repayment or scheduled sinking fund payment,
any Subordinated Indebtedness or unsecured Indebtedness, or set aside any funds
for such purpose, whether such redemption, purchase, prepayment, retirement or
acquisition is made at the option of the maker or at the option of the holder
thereof, and whether or not any such redemption, purchase, prepayment,
retirement or acquisition is required under the terms and conditions applicable
to such Indebtedness or (B) make any cash interest payment in respect of
Subordinated Indebtedness (other than regularly scheduled interest payments as
and when due in respect of Subordinated Indebtedness permitted under this
Agreement if such payments are not then prohibited by the subordination
provisions thereof, which shall be permitted), other than, in the case of each
of clause (A) and (B) with the Net Cash Proceeds of any Equity Issuance of
Qualified Capital Stock Not Otherwise Applied or, subject to the Available
Amount Conditions, the Available Amount or (ii) release, cancel, compromise or
forgive in whole or in part any Indebtedness evidenced by any Intercompany Note
(unless either the Borrower or a Guarantor hereunder is the obligor with respect
to such Indebtedness or the release, cancellation, compromise or forgiveness
thereof is otherwise permitted as an Investment in accordance with this
Agreement).
          Section 7.09 Transactions with Affiliates. Neither the Borrower nor
any of its Restricted Subsidiaries will engage in any transaction or series of
transactions with any Affiliate of the Borrower, other than:
     (i) transactions expressly permitted by Section 7.07;
     (ii) normal compensation, severance, indemnities and reimbursement of
reasonable expenses of officers and directors, including stock incentive and
option plans and agreements relating thereto;
     (iii) other transactions with officers, directors and its Affiliates in
existence on the Closing Date to the extent disclosed in Schedule 7.09;
     (iv) any transaction entered into among (x) the Borrower and one or more of
its Restricted Subsidiaries or (y) among Restricted Subsidiaries of the Borrower
(including Foreign Subsidiaries that are Restricted Subsidiaries);
     (v) sales of Qualified Capital Stock of the Borrower to Affiliates and not
otherwise prohibited by the Loan Documents, and the granting of registration or
other customary rights in connection therewith;
     (vi) the exercise of a cure right, as evidenced by a Notice of Intent to
Cure;
     (vii) transactions in the ordinary course of business among the Borrower or
any other Loan Party and any Foreign Subsidiary or non-Guarantor Restricted
Subsidiary;
     (viii) transactions consisting of any Investment in a Permitted Joint
Venture (other than a Permitted Joint Venture with any Person that was an
Affiliate of the Borrower immediately prior to the initial Investment in such
Person by a the Borrower or any Restricted Subsidiary of the Borrower), the
Borrower or any Restricted Subsidiary of the Borrower; and

-140-



--------------------------------------------------------------------------------



 



     (ix) other transactions which are engaged in by the Borrower or any of its
Restricted Subsidiaries on terms and conditions as favorable to such Person as
would be obtainable by it in a comparable arm’s-length transaction with an
independent, unrelated third party.
          Section 7.10 Fiscal Year. The Borrower will not change its fiscal year
except as required by GAAP (or with the consent of the Administrative Agent,
which shall not be unreasonably withheld, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year).
          Section 7.11 Sale and Leaseback Transactions. Neither the Borrower nor
any of its Restricted Subsidiaries will directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease
(whether an Operating Lease or a Capital Lease) of any property (whether real,
personal or mixed), whether now owned or hereafter acquired (i) which the
Borrower or such Restricted Subsidiary has sold or transferred or is to sell or
transfer to any other Person which is not the Borrower or any of its Restricted
Subsidiaries or (ii) which the Borrower or such Restricted Subsidiary intends to
use for substantially the same purpose as any other property which has been sold
or is to be sold or transferred by the Borrower or such Restricted Subsidiary to
another Person which is not a the Borrower or any of its Restricted Subsidiaries
in connection with such lease; provided, however, that the Borrower and its
Restricted Subsidiaries may enter into such transactions if (x) after giving
effect on a Pro Forma Basis to any such transaction the Borrower shall be in
compliance with all other provisions of this Agreement, including Section 7.01,
Section 7.02 and Section 7.05, (y) the Net Cash Proceeds are forwarded to the
Administrative Agent for application as set forth in Section 2.09(c)(iii) to the
extent required therein and (z) the gross cash proceeds of any such transaction
are at least equal to the fair market value of such property as determined in
good faith by the Board of Directors of the Borrower.
          Section 7.12 Additional Negative Pledges. Neither the Borrower nor any
of its Restricted Subsidiaries (other than Foreign Subsidiaries that are
Restricted Subsidiaries) will enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien in favor of the Collateral Agent upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for an
obligation if security is given for some other obligation, except (i) pursuant
to this Agreement and the other Finance Documents, including in connection with
any Incremental Term Loan Commitments, Incremental Term Loans, Incremental
Revolving Commitments, Incremental Revolving Loans, Other Term Commitments,
Other Term Loans, Other Revolving Commitments, Other Revolving Loans and
Additional Notes, (ii) pursuant to the Senior Note Documents and Permitted
Refinancings thereof, (iii) pursuant to any Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt or Permitted Unsecured
Refinancing Debt and, in each case, Permitted Refinancings thereof;
(iv) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 7.01(i), if any such restriction contained therein relates
only to the asset or assets (including, for the avoidance of doubt, Equity
Interests) acquired in connection therewith; (v) pursuant to applicable law;
(vi) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and other agreements
or contracts entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets subject to such leases,
licenses, or agreements or contracts, as the case may be); (vii) any prohibition
or limitation that consists of customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under this
Agreement; (viii) restrictions that (x) are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such restrictions were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary and (y) any renewal or extension of a
restriction permitted by clause (viii)(x) or any agreement evidencing such
restriction so long as such renewal or extension does not expand the scope of
such restrictions, (ix) restrictions relating to Indebtedness of a Restricted
Subsidiary that is not a Loan Party that is permitted by Section 7.01,
(x) restrictions that are customary provisions in joint venture agreements and
other similar agreements applica-

-141-



--------------------------------------------------------------------------------



 



ble to joint ventures permitted under Section 7.06; and (xi) restrictions
existing on the Closing Date and listed on Schedule 7.12 and any renewal or
extension thereof or of any agreement evidencing such restrictions so long as
such renewal or extension does not expand the scope of such restrictions.
          Section 7.13 Financial Covenants.
          (a) Total Leverage Ratio. The Total Leverage Ratio on the last day of
any fiscal quarter of Borrower (beginning with the fiscal quarter of Borrower
ending March 31, 2011) will not be greater than the ratio set forth below
opposite such fiscal quarter:

          Fiscal Quarter Ended   Ratio
March 31, 2011
    6.5 : 1.0  
June 30, 2011
    6.5 : 1.0  
September 30, 2011
    6.5 : 1.0  
December 31, 2011
    6.5 : 1.0  
March 31, 2012
    6.0 : 1.0  
June 30, 2012
    6.0 : 1.0  
September 30, 2012
    5.5 : 1.0  
December 31, 2012
    5.5 : 1.0  
March 31, 2013
    5.0 : 1.0  
June 30, 2013
    5.0 : 1.0  
September 30, 2013
    4.75 : 1.0  
December 31, 2013
    4.75 : 1.0  
March 31, 2014
    4.25 : 1.0  
June 30, 2014
    4.25: 1.0  
September 30, 2014
    4.0 : 1.0  
December 31, 2014
    4.0 : 1.0  
March 31, 2015
    3.75 : 1.0  
June 30, 2015
    3.75 : 1.0  
September 30, 2015
    3.5 : 1.0  
December 31, 2015
    3.5 : 1.0  
March 31, 2016
    3.5 : 1.0  
June 30, 2016
    3.5 : 1.0  
September 30, 2016
    3.5 : 1.0  

          (b) Interest Coverage Ratio. The Interest Coverage Ratio on the last
day of each fiscal quarter of Borrower (beginning with the fiscal quarter of
Borrower ending March 31, 2011), for the period of four consecutive fiscal
quarters of Borrower then ending and in each case taken as a single accounting
period, will not be less than the ratio set forth below opposite such fiscal
quarter:

          Fiscal Quarter Ended   Ratio
March 31, 2011
    2.0 : 1.0  
June 30, 2011
    2.0 : 1.0  
September 30, 2011
    2.0 : 1.0  
December 31, 2011
    2.0 : 1.0  
March 31, 2012
    2.25 : 1.0  
June 30, 2012
    2.25 : 1.0  
September 30, 2012
    2.25 : 1.0  
December 31, 2012
    2.25 : 1.0  
March 31, 2013
    2.5 : 1.0  

-142-



--------------------------------------------------------------------------------



 



          Fiscal Quarter Ended   Ratio
June 30, 2013
    2.5 : 1.0  
September 30, 2013
    2.5 : 1.0  
December 31, 2013
    2.5 : 1.0  
March 31, 2014
    2.75 : 1.0  
June 30, 2014
    2.75 : 1.0  
September 30, 2014
    2.75 : 1.0  
December 31, 2014
    2.75 : 1.0  
March 31, 2015
    3.0 : 1.0  
June 30, 2015
    3.0 : 1.0  
September 30, 2015
    3.0 : 1.0  
December 31, 2015
    3.0 : 1.0  
March 31, 2016
    3.0 : 1.0  
June 30, 2016
    3.0 : 1.0  
September 30, 2016
    3.0 : 1.0  

ARTICLE VIII.
DEFAULTS
          Section 8.01 Events of Default. An Event of Default shall exist upon
the occurrence of any of the following specified events or conditions (each an
“Event of Default”):
     (a) Payment. Any Loan Party shall:
     (i) default in the payment when due (whether by scheduled maturity,
acceleration or otherwise) of any principal of any of the Loans or of any L/C
Disbursement; or
     (ii) default, and such default shall continue for five or more Business
Days, in the payment when due of any interest on the Loans or of any fees or
other amounts owing hereunder, under any of the other Loan Documents or in
connection herewith.
     (b) Representations. At any time after the Closing Date, any representation
or warranty made, or deemed to be made, after the Closing Date by any Loan Party
herein or in any of the other Loan Documents or in any statement or certificate
delivered or required to be delivered pursuant hereto or thereto shall prove
false in any material respect (to the extent that the representation or warranty
is not already qualified by “materiality”, “Material Adverse Effect” or similar
language) on the date as of which it was made or deemed to have been made.
     (c) Covenants. Any Loan Party shall:
     (i) default in the due performance or observance of any term, covenant or
agreement contained in Section 6.10, 6.11, 6.12, or Article VII; and, in the
case of any Event of Default that otherwise would arise under Section 7.13 and
with respect to which the Borrower has delivered a Notice of Intent to Cure,
such default is not cured as contemplated by clause (iv) of the definition of
“Consolidated EBITDA” within 15 Business Days following delivery of such Notice
of Intent to Cure (assuming that such Notice of Intent to Cure is delivered at
or before the time when the related Compliance Certificate is required by
Section 6.02(b) to be delivered (without giving effect to any grace period)); or

-143-



--------------------------------------------------------------------------------



 



     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in any Loan Document (other than those referred
to in subsection (a), (b), or (c)(i), of this Section 8.01) and such default
shall continue unremedied for a period of 30 days after the earlier of a
Responsible Officer of a Loan Party becoming aware of such default or notice
thereof given by the Administrative Agent.
     (d) Cross-Default.
     (i) The Borrower or any Material Subsidiary (A) fails to make payment when
due after lapse of all applicable grace periods (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), regardless of amount,
in respect of Indebtedness incurred pursuant to Section 7.01(ii)(C) or in
respect of any other Indebtedness or Guaranty Obligation (other than in respect
of (x) Indebtedness outstanding under the Loan Documents and (y) Swap
Agreements) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount,
(B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition shall exist, under any agreement or instrument
relating to any such Indebtedness or Guaranty Obligation, in the case of each of
clauses (A) and (B) if the effect of such failure, event or condition is to
cause, or to permit, after lapse of all applicable grace periods, the holder or
holders or beneficiary or beneficiaries of such Indebtedness or Guaranty
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Guaranty Obligation to
become payable, or cash collateral in respect thereof to be demanded or
(C) shall fail to comply with the terms of any Indebtedness or Guaranty
Obligation requiring the Borrower or such Material Subsidiary to offer to prepay
or repurchase such Indebtedness or the primary Indebtedness underlying such
Guaranty Obligation (or any portion thereof) prior to the stated maturity
thereof; or
     (ii) there occurs under any Swap Agreement or Swap Obligation an Early
Termination Date (as defined in such Swap Agreement) resulting from (A) any
event of default under such Swap Agreement as to which the Borrower or any
Material Subsidiary is the Defaulting Party (as defined in such Swap Agreement)
or (B) any Termination Event (as so defined) as to which the Borrower or any
Material Subsidiary is an Affected Party (as so defined), and, in either event,
the Swap Termination Value owed by the Borrower or any Material Subsidiary as a
result thereof is greater than the Threshold Amount and the Borrower or any
Material Subsidiary fails to pay such Swap Termination Value when due after
applicable grace periods.
     (e) Insolvency Events. (i) The Borrower or any Material Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Insolvency or Liquidation Proceeding now or hereafter in effect seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing or (ii) an involuntary case or other proceeding shall be
commenced against the Borrower or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
Insolvency or Liquidation Proceeding now or hereafter in effect

-144-



--------------------------------------------------------------------------------



 



or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days, or any order for relief shall be entered against the Borrower
or any Material Subsidiary under the federal bankruptcy laws as now or hereafter
in effect. For purposes of Section 8.01, “Material Subsidiary” shall mean any
Restricted Subsidiary of the Borrower that, as of the last day of the most
recently ended fiscal quarter of the Borrower, had assets or revenues (on a
consolidated basis including its Restricted Subsidiaries) with a value in excess
of 5.0% of the consolidated tangible assets of the Borrower or 2.5% of the
consolidated revenues of the Borrower.
     (f) Judgments. One or more judgments, orders, decrees or arbitration awards
is entered against the Borrower or any Material Subsidiary involving in the
aggregate a liability (to the extent not covered by independent third-party
insurance or an indemnity from a creditworthy third party as to which the
insurer or indemnitor, as applicable, does not dispute coverage), as to any
single or related series of transactions, incidents or conditions, in excess of
the Threshold Amount, and the same shall not have been discharged, vacated or
stayed pending appeal within 60 days after the entry thereof.
     (g) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably
be expected to result in liability of the Borrower, any of its Material
Subsidiaries or any ERISA Affiliate in an aggregate amount in excess of the
Threshold Amount; (ii) there shall exist an amount of Unfunded Liabilities,
individually or in the aggregate, for all Plans and Foreign Pension Plans
(excluding for purposes of such computation any Plans and Foreign Pension Plans
with respect to which assets exceed benefit liabilities), in an aggregate amount
in excess of the Threshold Amount; (iii) any Foreign Pension Plan is not in
substantial compliance with all applicable pension benefits and tax laws;
(iv) any contribution required to be made in accordance with any applicable law
or the terms of any Foreign Pension Plan has not been made; (v) any event has
occurred or condition exists with respect to any Foreign Pension Plan that has
resulted or could result in any Foreign Pension Plan being ordered or required
to be wound up in whole or in part pursuant to any applicable laws or having any
applicable registration revoked or refused for the purposes of any applicable
pension benefits or tax laws or being placed under the administration of the
relevant pension benefits regulatory authority or being required to pay any
taxes or penalties under applicable pension benefits and tax laws; (vi) an order
has been made or notice has been given pursuant to any applicable pension
benefits and tax laws in respect of any Foreign Pension Plan requiring any
Person to take or refrain from taking any action in respect thereof or that
there has been a contravention of any such applicable laws; (vii) an event has
occurred or a condition exists that has resulted or could result in the Borrower
or any Material Subsidiary being required to pay, repay or refund any amount
(other than contributions required to be made or expenses required to be paid in
the ordinary course) to or on account of any Foreign Pension Plan or a current
or former member thereof; or (viii) an event has occurred or a condition exists
that has resulted or could result in a payment being made out of a guarantee
fund established under the applicable pension benefits laws in respect of a
Foreign Pension Plan; and which, with respect to all the events and obligations
described in the preceding clauses (iii) through (viii) of this Section 8.01(g),
would reasonably be expected to have a Material Adverse Effect.
     (h) Guaranties. Any Guaranty given by any Loan Party or any provision
thereof shall, except pursuant to the terms thereof, cease to be in full force
and effect, or any Guarantor thereunder or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under such
Guaranty.

-145-



--------------------------------------------------------------------------------



 



     (i) Impairment of Collateral. Any security interest purported to be created
by any Collateral Document shall cease to be, or shall be asserted by the
Borrower or any of its Restricted Subsidiaries not to be, a valid, perfected
Lien (except as otherwise expressly provided in such Collateral Document) in the
securities, assets or properties covered thereby, other than (i) in respect of
assets and properties which, individually and in the aggregate, are not material
to the Loan Parties taken as a whole or in respect of which the failure of the
security interests in respect thereof to be valid, perfected first priority
security interests will not have a Material Adverse Effect on the rights and
benefits of the Lenders under the Loan Documents taken as a whole or (ii) as a
result of the Collateral Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Documents or (B) file Uniform Commercial Code continuation
statements.
     (j) Ownership. A Change of Control shall occur.
          Section 8.02 Acceleration; Remedies. Upon the occurrence of and during
the continuation of an Event of Default, the Administrative Agent (or the
Collateral Agent, as applicable) shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
     (b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any Reimbursement Obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind (other than contingent indemnification
obligations) owing by a Loan Party to any of the Lenders hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.
     (c) Cash Collateral. Direct the Borrower to pay (and the Borrower agrees
that upon receipt of such notice, or upon the occurrence of an Event of Default
under Section 8.01(e), it will immediately pay) to the Collateral Agent
additional cash, to be held by the Collateral Agent, for the benefit of the
Lenders, in a cash collateral account as additional security for the L/C
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credit then outstanding plus all accrued interest and fees
thereon.
     (d) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Loan Documents, including, without limitation, all rights
and remedies existing under the Loan Documents, all rights and remedies against
a Guarantor and all rights of setoff.
     (e) Enforcement Rights Vested Solely in Administrative Agent and Collateral
Agent. The Lenders agree that this Agreement may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders, and, with respect to the Collateral, the Collateral Agent, and that no
other Finance Party shall have any right individually to seek to enforce any
Loan Document or to realize upon the security to be granted hereby.
          Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(e) shall occur, then the Commitments shall automatically terminate,
all Loans, all Reimbursement Obligations under Letters of Credit, all accrued
interest in respect thereof and all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder and under the other
Loan Documents shall immediately become due and payable and the obligation of
the Borrower to Cash Collateralize the L/C

-146-



--------------------------------------------------------------------------------



 



Obligations, as aforesaid shall automatically become effective, in each case
without the giving of any notice or other action by the Administrative Agent or
the Lenders, which notice or other action is expressly waived by the Loan
Parties.
          Section 8.03 Allocation of Payments After Event of Default.
          (a) Priority of Distributions. The Borrower hereby irrevocably waives
the right to direct the application of any and all payments in respect of its
Finance Obligations and any proceeds of Collateral after the occurrence and
during the continuance of an Event of Default and agrees that, notwithstanding
the provisions of Sections 2.09(c) and 2.14, after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have been required to be
Cash Collateralized as set forth in Section 8.02(c), all amounts collected or
received on account of any Finance Obligation shall, subject to the provisions
of Section 2.16 and Section 2.17, be applied by the Administrative Agent in the
following order:
     FIRST, to pay interest on and then principal of any portion of the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;
     SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent or the
Collateral Agent in connection with enforcing the rights of the Finance Parties
under the Finance Documents, including all expenses of sale or other realization
of or in respect of the Collateral, including reasonable compensation to the
agents and counsel for the Collateral Agent, and all expenses, liabilities and
advances incurred or made by the Collateral Agent in connection therewith, and
any other obligations owing to the Collateral Agent in respect of sums advanced
by the Collateral Agent to preserve the Collateral or to preserve its security
interest in the Collateral;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of (i) each of the Lenders (including any
L/C Issuer in their capacities as such) in connection with enforcing its rights
under the Loan Documents or otherwise with respect to the Senior Credit
Obligations owing to such Lender, (ii) each Swap Creditor in connection with
enforcing any of its rights under the Swap Agreements or otherwise with respect
to the Swap Obligations owing to such Swap Creditor and (iii) each Cash
Management Bank in connection with enforcing any of its rights under any Secured
Cash Management Agreement;
     FOURTH, to the payment of all of the Senior Credit Obligations consisting
of accrued fees and interest;
     FIFTH, except as set forth in clauses FIRST through FOURTH above, to the
payment of the outstanding Senior Credit Obligations and Swap Obligations owing
to any Finance Party, pro rata, as set forth below, with (i) an amount equal to
the Senior Credit Obligations being paid to the Collateral Agent (in the case of
Senior Credit Obligations owing to the Collateral Agent) or to the
Administrative Agent (in the case of all other Senior Credit Obligations) for
the account of the Lenders or any Agent, with the Collateral Agent, each Lender
and the Agents receiving an amount equal to its outstanding Senior Credit
Obligations, or, if the proceeds are insufficient to pay in full all Senior
Credit Obligations, its Pro rata Share of the amount remaining to be
distributed, and (ii) an amount equal to the Swap Obligations being paid to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Swap Creditors, with each Swap Creditor receiving an amount equal to the
outstanding Swap Obligations owed to it by the Loan

-147-



--------------------------------------------------------------------------------



 



Parties or, if the proceeds are insufficient to pay in full all such Swap
Obligations, its Pro rata Share of the amount remaining to be distributed; and
     SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
          In carrying out the foregoing, (i) amounts received shall be applied
in the numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Finance Parties shall receive an amount
equal to its Pro rata Share (as defined below) of amounts available to be
applied pursuant to clauses THIRD, FOURTH and FIFTH above; and (iii) to the
extent that any amounts available for distribution pursuant to clause FIFTH
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit to the extent not otherwise Cash Collateralized by the Borrower
pursuant to Sections 2.05 and 2.16, such amounts shall be held by the Collateral
Agent in a cash collateral account and applied (x) first, to reimburse the L/C
Issuer from time to time for any drawings under such Letters of Credit and
(y) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clause FIFTH above in the manner provided
in this Section 8.03.
          (b) Pro rata Treatment. For purposes of this Section 8.03, “Pro rata
Share” means, when calculating a Finance Party’s portion of any distribution or
amount, that amount (expressed as a percentage) equal to a fraction the
numerator of which is the then unpaid amount of such Finance Party’s Senior
Credit Obligations or Swap Obligations, as the case may be, and the denominator
of which is the then outstanding amount of all Senior Credit Obligations or Swap
Obligations, as the case may be. If any payment to any Finance Party of its Pro
rata Share of any distribution would result in overpayment to such Finance
Party, such excess amount shall instead be distributed in respect of the unpaid
Senior Credit Obligations or Swap Obligations, as the case may be, of the other
Finance Parties, with each Finance Party whose Senior Credit Obligations or Swap
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Senior Credit Obligations or Swap Obligations, as the case may be, of
such Finance Party and the denominator of which is the unpaid Senior Credit
Obligations or Swap Obligations, as the case may be, of all Finance Parties
entitled to such distribution.
          (c) Distributions with Respect to Letters of Credit. Each of the
Finance Parties agrees and acknowledges that if (after all outstanding Loans and
Reimbursement Obligations with respect to Letters of Credit have been paid in
full) the Lenders are to receive a distribution on account of undrawn amounts
with respect to Letters of Credit issued (or deemed issued) under the Credit
Agreement, such amounts shall be deposited in the L/C Cash Collateral Account as
cash security for the repayment of Senior Credit Obligations owing to the
Lenders as such. Upon termination of all outstanding Letters of Credit, all of
such cash security shall be applied to the remaining Senior Credit Obligations
of the Lenders. If there remains any excess cash security, such excess cash
shall be withdrawn by the Collateral Agent from the L/C Cash Collateral Account
and distributed in accordance with Section 8.03(a) hereof.
          (d) Reliance by Collateral Agent. For purposes of applying payments
received in accordance with this Section 8.03, the Collateral Agent shall be
entitled to rely upon (i) the Administrative Agent under this Agreement and
(ii) the Representative, if any, for the Swap Creditors for a determination
(which the Administrative Agent, each Representative for any Swap Creditor and
the Finance Parties agree (or shall agree) to provide upon request of the
Collateral Agent) of the outstanding Senior Credit Obligations and Swap
Obligations owed to the Agents, the Lenders or the Swap Creditors, as the case
may be. Unless it has actual knowledge (including by way of written notice from
a Swap Creditor or any Representatives thereof) to the contrary, the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Swap Agreements
are in existence.

-148-



--------------------------------------------------------------------------------



 



ARTICLE IX.
AGENCY PROVISIONS
          Section 9.01 Appointment and Authority. Each of the Lenders and each
L/C Issuer hereby irrevocably appoints Barclays Bank PLC, to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders and each L/C Issuer hereby irrevocably
appoints Barclays Bank PLC, to act on its behalf as the Collateral Agent
hereunder and under the other Loan Documents and authorizes the Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers, the Joint Bookrunners, the Lenders and the L/C
Issuer, and none of the Borrower or any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
          Section 9.02 Rights as a Lender. Each Person serving as an Agent, a
Joint Lead Arranger or a Joint Bookrunner hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, a Joint Lead Arranger or a Joint
Bookrunner, as applicable, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent, a Joint Lead Arranger or a Joint Bookrunner, as
applicable, hereunder in its individual capacity. Such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent, a Joint Lead Arranger or a Joint Bookrunner, as applicable,
hereunder and without any duty to account therefor to the Lenders.
          Section 9.03 Exculpatory Provisions. Each Agent, each Joint Lead
Arranger and each Joint Bookrunner, each in its capacity as such, shall not have
any obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Article IX. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, none
of the Agents, Joint Lead Arrangers and Joint Bookrunners:
     (i) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law;
and
     (iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

-149-



--------------------------------------------------------------------------------



 



          No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. No Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to such Agent by the Borrower, a Lender or an L/C Issuer.
          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
          Each party to this Agreement acknowledges and agrees that the
Administrative Agent will use an outside service provider for the tracking of
all UCC financing statements required to be filed pursuant to the Loan Documents
and notification to the Administrative Agent, of, among other things, the
upcoming lapse or expiration thereof. No Agent shall be liable for any action
taken or not taken by such service provider.
          Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
          Section 9.05 Delegation of Duties. Each Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

-150-



--------------------------------------------------------------------------------



 



          Section 9.06 Resignation of Agents. Each Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with, so long as no Event of Default has occurred or is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
L/C Issuer, appoint a successor Agent meeting the qualifications set forth
above; provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
as nominee such collateral security until such time as a successor Collateral
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through an Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) (and for the avoidance of doubt, any
successor Collateral Agent shall be deemed to have actual knowledge of any Swap
Agreements outstanding at such time), Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.
          Any resignation by Barclays Bank PLC as Administrative Agent pursuant
to this Section 9.06 shall also constitute its resignation as the L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
          Section 9.07 Non-Reliance on Agents and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender further
represents and warrants that it has reviewed the Pre-Commitment Information and
each other document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof and L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

-151-



--------------------------------------------------------------------------------



 



          Section 9.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Agents, the Joint Lead Arrangers or Joint
Bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or L/C Issuer hereunder.
          Section 9.09 Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Senior Credit Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 2.09 and
10.04) allowed in such judicial proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     (iii) and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Senior Credit Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
          Section 9.10 Collateral and Guaranty Matters. Each Lender agrees that
any action taken by the Collateral Agent or the Required Lenders (or, where
required by the express terms of this Agreement, a greater or lesser proportion
of the Lenders) in accordance with the provisions of this Agreement or of the
other Loan Documents, and the exercise by the Collateral Agent or Required
Lenders (or, where so required, such greater or lesser proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.
Without limiting the generality of the foregoing, the Lenders irrevocably
authorize the Administrative Agent and Collateral Agent, at its option and in
its discretion:
     (i) to release any Lien on any property granted to or held by the
Administrative Agent and Collateral Agent under any Finance Document (A) upon
Discharge of Senior Credit Obligations, (B) that is sold or to be sold as part
of or in connection with any sale (other than any sale to a Loan Party)
permitted hereunder, or (C) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders;

-152-



--------------------------------------------------------------------------------



 



     (ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.02; and
     (iii) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
          Section 9.11 Related Obligations. The benefit of the Loan Documents
and of the provisions of this Agreement relating to the Collateral shall extend
to and be available in respect of any Swap Obligations permitted hereunder from
time to time owing to one or more Affiliates of one or more Lenders or owing to
one or more Swap Creditors (collectively, “Related Obligations”) solely on the
condition and understanding, as among the Collateral Agent and all Finance
Parties, that (i) the Related Obligations shall be entitled to the benefit of
the Loan Documents and the Collateral to the extent expressly set forth in this
Agreement and the other Loan Documents and to such extent the Administrative
Agent and the Collateral Agent shall hold, and have the right and power to act
with respect to, the Guaranty and the Collateral on behalf of and as agent for
the holders of the Related Obligations, but the Administrative Agent and the
Collateral Agent are otherwise acting solely as agent for the Lenders and the
L/C Issuer and shall have no fiduciary duty, duty of loyalty, duty of care, duty
of disclosure or other obligation whatsoever to any holder of Related
Obligations, (ii) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Finance Party under any
separate instrument or agreement or in respect of any Related Obligation,
(iii) each Finance Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by the Administrative Agent, the Collateral Agent and the Required Lenders, as
applicable, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Commitments and its own interest
in the Loans, L/C Obligations and other Senior Credit Obligations to it arising
under this Agreement or the other Loan Documents, without any duty or liability
to any Swap Creditor or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby and (iv) no holder of Related Obligations and no other Finance
Party (except the Lenders to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents.
          Section 9.12 Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may deduct or withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower pursuant to Sections 3.01 and 3.04 and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses ,whether or not such Tax was correctly or legally imposed or

-153-



--------------------------------------------------------------------------------



 



asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. The agreements in this Section 9.12
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Agreement and the repayment, satisfaction or discharge of all other
obligations. For the avoidance of doubt, the term “Lender” shall include any L/C
Issuer and any Swing Line Lender for purposes of this Section 9.12.
ARTICLE X.
MISCELLANEOUS
     Section 10.01 Amendments, etc.
          (a) Amendments Generally. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders or such other number or percentage of
the Lenders as may be specified herein) and the Borrower and the Administrative
Agent shall have received notice and a fully executed written copy thereof, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that notwithstanding anything
to the contrary herein, none of the Borrower’s Affiliates that have been
assigned or participated outstanding Loans shall have any right to approve or
disapprove any amendment, waiver or consent hereunder pursuant to this
Section 10.01(a) and such Loans shall not be deemed outstanding for purposes of
determining whether the Required Lenders or Required Revolving Lenders have
approved any waiver or amendment pursuant to this Section 10.01 provided,
further, that the Administrative Agent and the Borrower may, with the consent of
the other, amend, modify or supplement this Agreement and any other Loan
Document to cure any ambiguity, omission, typographical error, defect or
inconsistency if such amendment, modification or supplement if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.
          (b) Amendments and Waivers Pertinent to Affected Lenders.
Notwithstanding subsection (a) above and in addition to any other consent that
may be required thereunder, no amendment, waiver or consent shall:
     (i) extend or increase the Commitment of any Lender without the written
consent of such Lender;
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest (other
than Default interest), fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;
     (iii) reduce or forgive the principal of, or the rate of interest or any
premium specified herein on, any Loan or unreimbursed L/C Disbursement, or
(subject to subsection (c) below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (B) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or any unreimbursed L/C Disbursement
or to reduce any fee payable hereunder;

-154-



--------------------------------------------------------------------------------



 



     (iv) other than to the extent required to make the lenders under an
Incremental Facility or Replacement Term Loans share, or, at their option, not
share, in pro rata payments, change Section 2.13 or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender directly affected thereby;
     (v) except in connection with the implementation of the Incremental Term
Loan Commitment or an Incremental Revolving Commitment, change any provision of
this Section 10.01, Section 10.06(h), Section 2.12(a) or the definition of
“Applicable Percentage,” “Required Lenders,” or “Required Revolving Lenders” or
any other provision hereof specifying the percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender which
is a Lender of the applicable Class so specified;
     (vi) permit the assignment or delegation by the Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each Lender;
     (vii) subordinate the Obligations to any other obligation without the
written consent of each Lender;
     (viii) release all or substantially all of the value of the Guaranty
without the written consent of each Lender (provided that the Administrative
Agent may, without the consent of any Lender, release any Guarantor (or all or
substantially all of the assets of a Guarantor) that is sold or transferred
(other than to any Loan Party) in compliance with Section 7.05);
     (ix) release all or substantially all of the Collateral securing the Senior
Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any other Lender,
release any Collateral that is sold or transferred by a Loan Party (other than
to any other Loan Party) in compliance with Section 7.05 or released in
compliance with Section 9.10);
     (x) impose any greater restrictions on the ability of the Lenders of any
Class to assign any of their respective rights or obligations hereunder without
the written consent of (A) each Revolving Lender if such Class is the Revolving
Loans and (B) each Term Lender if such Class is the Term Loans;
     (xi) (w) affect the rights or duties of any L/C Issuer under this Agreement
or any Letter of Credit Request relating to any Letter of Credit issued or to be
issued by it, without the prior written consent of such L/C Issuer; (x) affect
the rights or duties of the Swing Line Lender under this Agreement, without the
prior written consent of the Swing Line Lender; and (y) affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document, without the prior written consent of the Administrative Agent; and
     (xii) amend, modify or waive (A) any Loan Document so as to alter the
ratable treatment of (i) Senior Credit Obligations outstanding after the payment
of accrued fees and interest and (ii) Swap Obligations or (B) the definition of
“Swap Creditor,” “Swap Obligations,” “Finance Obligations,” “Claimholders,”
“Obligations,” or “Discharge of Obligations,” in each case in a manner adverse
to any Swap Creditor with Swap Obligations then outstanding without the written
consent of any such Swap Creditor (except that additional obligations may be
secured pari passu with the Senior Credit Obligations and Swap Obligations and
additional parties may be secured pari passu as Swap Creditors);

-155-



--------------------------------------------------------------------------------



 



provided that notwithstanding anything to the contrary herein, the rights of
Affiliated Lenders under this Section 10.01 shall be subject to
Section 10.06(h).
          Additionally, Borrower’s Affiliates that have participated in or been
assigned Loans or Commitments as permitted hereinabove hereby agree that if a
case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and each Affiliate shall consent) to provide
that the vote of any such Affiliate (solely in its capacity as a Lender or
participant) with respect to any plan of reorganization of such Loan Party shall
not be counted except that such Affiliate’s vote (in its capacity as a Lender)
may be counted to the extent any such plan of reorganization proposes to treat
the Senior Finance Obligations held by such Affiliate in a manner that is less
favorable in any material respect to such Affiliate than the proposed treatment
of similar Obligations held by Lenders that are not Affiliates of the Borrower
to the extent permitted by law.
          In addition, notwithstanding the foregoing in clause (a) or (b) above,
this Agreement may be amended with only the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Term Loans (“Refinanced Term Loans”), with a replacement term loan
tranche denominated in Dollars (“Replacement Term Loans”); provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (b) the Applicable
Margin or similar interest rate spread for such Replacement Term Loans shall not
be higher than the Applicable Margin or similar interest rate spread for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.
          Notwithstanding anything to the contrary contained in this
Section 10.01, this Agreement and the other Loan Documents may be amended,
modified or supplemented with the consent of the Administrative Agent and/or the
Collateral Agent at the request of the Borrower without the need to obtain the
consent of any other Lender if such amendment is delivered in order to
effectuate any amendment, modification or supplement pursuant to the second
proviso of Section 10.01(a).
          (c) Fee Letter Amendment; Defaulting Lenders. Notwithstanding anything
to the contrary herein, (i) any Fee Letter may be amended, or rights and
privileges thereunder waived, in a writing executed only by the parties thereto
and (ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms disproportionately affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.
          Each Lender and each holder of a Note shall be bound by any waiver,
amendment or modification authorized by this Section 10.01 regardless of whether
its Note shall have been marked to make reference therein, and any consent by
any Lender or holder of a Note pursuant to this Section 10.01

-156-



--------------------------------------------------------------------------------



 



shall bind any Person subsequently acquiring a Note from it, whether or not such
Note shall have been so marked.
          Section 10.02 Notices.
          (d) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b)below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

  (i)   if to the Borrower or any Loan Party, to the Borrower at:

      Med Assets, Inc.
100 North Point Center, East; Suite 200
Alpharetta, Georgia 30022
Telephone:          (678) 323-2500
Telecopy:            (678) 323-2501

Attention:           Jonathan H. Glenn
                            Executive Vice President and Chief Legal and
                            Administrative Officer      
Email:                  jglenn@medassets.com;

  (ii)   if to the Administrative Agent, the Collateral Agent or the Swing Line
Lender, to it at:

      Barclays Bank PLC
745 Seventh Avenue
26th Floor
New York, New York 10019
Attention:           Diane Rolfe
Fax:                    (646) 758-5957
E-mail:               diane.rolfe@barcap.com;

  and

      Barclays Bank PLC
Global Operations
1301 Sixth Avenue
New York Metro Campus, New York 10019
Attention:          Reena Chopra
Fax:                   (212) 320-7077
E-mail:                reena.chopra@barcap.com

-157-



--------------------------------------------------------------------------------



 



  (iii)   if to the L/C Issuer, to it at:

      Barclays Bank PLC
Letter of Credit Department
70 Hudson Street
Jersey City, New Jersey 07302
Attention:           Dawn Townsend
Fax:                     (212) 412-5011
E-mail:                dawn.townsend@barclayscapital.com; and

  (iv)   if to a Lender, to it at its address (or its telecopier number,
electronic email address or telephone number) set forth in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said paragraph
(b).
          (b) Electronic Communications. Notices and other communications to the
Agents, the Lenders and the L/C Issuer hereunder may (subject to
Section 10.02(d)) be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including as set forth in Section 10.02(d)); provided that approval of such
procedures may be limited to particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
          (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial

-158-



--------------------------------------------------------------------------------



 



statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, Borrowing or other extension of
credit (including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default under this Agreement or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
borrowing or other extension of credit hereunder (all such non-excluded
communications, collectively, the “Communications”; such excluded communications
the “Excluded Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent at Xrausloanops5@barclayscapital.com or at such other e-mail address(es)
provided to the Borrower from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall require. In addition,
each Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall require. Nothing in this Section 10.02 shall
prejudice the right of the Agents, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent shall require. Excluded Communications shall be
delivered to the Administrative Agent by facsimile communication or as the
Administrative Agent shall direct.
          The Communications required to be delivered pursuant to Section 6.01
or Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or Intranet website, if any,
to which the Administrative Agent has access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Borrower shall deliver copies (which may be electronic) of such
documents to the Administrative Agent which so requests until a written request
to cease delivering copies is given by the Administrative Agent or such Lender
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent (and each Lender if there is at the time no
incumbent Administrative Agent) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. Furthermore, if any
financial statement, certificate or other information required to be delivered
pursuant to Section 6.01 or Section 6.02 shall be required to be delivered on
any date that is not a Business Day, such financial statement, certificate or
other information may be delivered to the Administrative Agent on the next
succeeding Business Day after such date.
          To the extent consented to by the Administrative Agent in writing from
time to time, the Administrative Agent agrees that receipt of the Communications
by the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that the Borrower shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate required to be delivered hereunder.
          Each Loan Party further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on a
Platform. The Platform is provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any

-159-



--------------------------------------------------------------------------------



 



warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
any Agent in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties have any liability
to the Loan Parties, any Lender, any L/C Issuer, or any other Person for damages
of any kind, including direct or indirect, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such Person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Person’s gross
negligence, bad faith or willful misconduct. Additionally, in no event shall the
Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender, any L/C Issuer, or any other Person for any special,
incidental or consequential damages.
          The Borrower hereby acknowledges that (i) the Administrative Agent
and/or the Joint Lead Arrangers will make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are issued pursuant to a public offering registered with the SEC or in a
private placement for resale pursuant to Rule 144A under the Securities Act of
1933, as amended, or is actively contemplating issuing any such securities:
(i) all Borrower Materials are to be made available to Public Lenders unless
clearly and conspicuously marked “Private — Contains Non-Public Information”
which, at a minimum, shall mean that the words “Private — Contains Non-Public
Information” shall appear prominently on the first page thereof; (ii) by not
marking Borrower Materials “Private — Contains Non-Public Information,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Borrower or its or their securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (iii) all Borrower Materials that are not marked “Private —
Contains Non-Public Information” are permitted to be made available through a
portion of the Platform designated “Public Investor,” and (iv) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are marked “Private — Contains Non-Public Information”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
          Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender
or any L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
          Section 10.04 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Loan Parties, jointly and severally, agree
to pay (i) all reasonable out of pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Joint Lead Arrangers and the Joint Bookrunners
and their respective Affiliates (including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and/or the Collateral Agent and certain special and local counsel) in
connection with the syndication and closing of the Loans provided for herein,
the preparation, negotiation, execution, delivery and administration of

-160-



--------------------------------------------------------------------------------



 



this Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof,
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any costs and
expenses of the service provider referred to in Section 9.03 and in connection
with its the protection of its rights (A) in connection with this Agreement and
the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, (ii) all reasonable out of pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable out of pocket
expenses incurred by the Administrative Agent, the Collateral Agent, any Lender
or any L/C Issuer (including the fees, charges and disbursements of counsel for
the Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer),
in connection with the enforcement of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit and (iv) all documentary and similar taxes and charges in
respect of the Loan Documents; provided however that the Borrower will not be
required to pay the fees and expenses of third party advisors to the
Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer (which
shall not include counsel) retained without the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) or more than (x) one counsel
to the Administrative Agent and the Collateral Agent (plus one local counsel and
one specialty counsel in each applicable specialty) and (y) one counsel to the
Required Lenders (plus one local counsel and one specialty counsel in each
applicable specialty).
          (b) Indemnification by Borrower. The Loan Parties, jointly and
severally, shall indemnify the Administrative Agent (and any sub-agent thereof),
the Collateral Agent (and any sub-agent thereof), each Joint Lead Arranger, each
Joint Bookrunner, each Lender and each L/C Issuer, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all actual losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of counsel) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby, thereby, or related
thereto or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries at any time,
or any Environmental Liability related in any way to the Borrower or any of its
Restricted Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or a Related Party thereof,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations here-

-161-



--------------------------------------------------------------------------------



 



under or under any other Loan Document other than as a result of a failure or
omission by the Borrower or any of its Restricted Subsidiaries, if the Borrower
or such Loan Party has obtained a final nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) disputes
solely among Indemnitees not involving any act or omission of any Loan Party or
any of their respective Related Parties; provided further that the Loan Parties
shall not be required to reimburse the legal fees and expenses of more than one
counsel (in addition to one special counsel in each specialty area, up to one
local counsel in each applicable local jurisdiction and any additional counsel
for an Indemnified Party reasonably deemed appropriate by virtue of potential
conflicts of interests incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation) or claim (whether or not any Agent, any Lender or any other such
Indemnified Party is a party to any action or proceeding out of which any such
expenses arise)) or one other third party advisor for all Indemnitees (plus any
additional third party advisor for an Indemnified Party reasonably deemed
appropriate by virtue of potential conflicts of interests incurred in connection
with investigating, defending or preparing to defend any such action, suit,
proceeding (including any inquiry or investigation) or claim (whether or not any
Agent, any Lender or any other such Indemnified Party is a party to any action
or proceeding out of which any such expenses arise). No Loan Party shall be
liable for any amounts hereunder (other than the amount of any legal fees or
other costs and expenses associated with the settlement) to the extent an
Indemnitee has entered into any settlement without the Borrower’s consent (such
consent not to be unreasonably withheld or delayed).
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by it or them to the Administrative Agent (or
any sub-agent thereof), the Collateral Agent (or any sub-agent thereof), each
L/C Issuer, the Swing Line Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof), each L/C Issuer,
the Swing Line Lender or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any sub-agent thereof), the Swing Line Lender or any L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any sub-agent thereof), the Swing Line Lender or any L/C Issuer in connection
with such capacity; provided, further, that to the extent indemnification of the
L/C Issuer is required pursuant to this Section 10.04(c), such obligation shall
be limited to Revolving Lenders only. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, and each of the Agents, each
L/C Issuer and each Lender agrees not to assert or permit any of their
respective subsidiaries to assert any claim against the Borrower or any of its
Subsidiaries or any of their respective directors, officers, employees,
attorneys, agents or advisors, on any theory of liability, for special,
indirect, consequential (including, without limitation, any loss of profits,
business or anticipated savings) or punitive damages (in each case, as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

-162-



--------------------------------------------------------------------------------



 



          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Senior Credit Obligations.
          Section 10.5 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower or any other Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Insolvency or Liquidation Proceeding or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuer under clause (ii) of
the preceding sentence shall survive the payment in full of the Senior Credit
Obligations and the termination of this Agreement.
          Section 10.6 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the L/C Issuer,
the Swing Line Lender and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this
Section 10.06, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 10.06 or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by the Borrower or any
Lender shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this subsection (b), any Participation Interests in
the Letters of Credit and Swing Line Loans) at the time owing to it); provided,
however, that:
     (i) except in the case of any assignment in connection with the primary
syndication of the Commitments and Loans made by Barclays Bank PLC to an
Eligible Assignee previously identified to the Borrower, or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans of
the applicable Class, as the case may be, owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, (A) the aggregate amount of the Revolving Commitment (which
for this purpose includes Revolving Loans outstanding thereunder) or, if the
Revolving Commitments are

-163-



--------------------------------------------------------------------------------



 



not then in effect, the principal outstanding balance of the Revolving Loans of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) and (B) the aggregate amount of any Term Loans
of an assigning Lender subject to each such assignments, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lenders’ rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided further that only a
single processing and recordation fee shall be payable in respect of multiple
contemporaneous assignments to Approved Funds with respect to any Lender. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;
     (iv) No such assignment shall be made to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this subclause (iv); and
     (v) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

-164-



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note or Notes to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.
          (c) Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The Register shall record each transfer of
the Loans to a transferee upon written notification by the registered owner of
such transfer, provided, however, that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments in
respect of any Loan. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the L/C Issuer and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower, the L/C
Issuer, the Collateral Agent, and the Swing Line Lender, at any reasonable time
and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender sell participations to any Person (other than a natural
Person, the Borrower or any of its Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders and L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01 or 3.04, and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section. To the extent permitted by Law, each Participant also shall be
enti-

-165-



--------------------------------------------------------------------------------



 



tled to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
          Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
          No participation shall be or shall be deemed to be a discharge,
rescission, extinguishment or substitution of any outstanding Loan and any Loan
subject to a participation shall continue to be the same obligation and not a
new obligation.
          (e) Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or the right
to receive a greater payment results from a Change in Law after the participant
becomes a Participant. Voting rights of Participants shall be limited to matters
in respect of (x) reductions of principal, interest or fees owing to such
Participant and (y) extensions of scheduled amortization of final maturity of
Loans owing to such Participant.
          (f) Certain Pledges. Any Lender may at any time, without the consent
of the Borrower or the Administrative Agent, pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          (h) Affiliated Lenders. Any Lender may, at any time, assign all or a
portion of its rights and obligations under this Agreement to any Affiliate of
the Borrower (other the Borrower or any of its Restricted Subsidiaries) subject
to the following limitations:
     (i) Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the right to receives notices or Borrowings,
notices or prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article II;
     (ii) for purposes of any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 10.01), or any plan
of reorganization pursuant

-166-



--------------------------------------------------------------------------------



 



to the Bankruptcy Code, that in either case does not require the consent of each
Lender or each affected Lender or does not adversely affect such Affiliated
Lender in any material respect as compared to other Lenders, Affiliated Lenders
will be deemed to have voted in the same proportion as the Lenders that are not
Affiliated Lenders voting on such matter; and each Affiliated Lender hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to the Bankruptcy Code is not deemed to have been so
voted, then such vote will be (x) deemed not to be in good faith and (y)
“designated” pursuant to Section 1126(e) of the Bankruptcy Code such that the
vote is not counted in determining whether the applicable class has accepted or
rejected such plan in accordance with Section 1126(c) of the Bankruptcy Code;
     (iii) Affiliated Lenders may not purchase Revolving Loans by assignment
pursuant to this Section 10.06;
     (iv) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 10.06 and held at any one time by Affiliated Lenders
may not exceed 20% of the original principal amount of all Term Loans on the
Closing Date plus the original principal amount of all term loans made pursuant
to an Incremental Term Loan; and
     (v) except as previously disclosed in writing to the Administrative Agent
and the Lenders, each Affiliated Lender represents and warrants as of the date
of any assignment to such Affiliated Lender pursuant to this Section 10.06, that
the Affiliated Lender, has any material non-public information (“MNPI”) with
respect to the Borrower or its Subsidiaries or securities that both (a) has not
been disclosed to the assigning Lender (other than because such assigning Lender
does not wish to receive MNPI with respect to the Borrower or its Subsidiaries
or securities) prior to such date and (b) could reasonably be expected to have a
material effect upon, or otherwise be material, to a Lender’s decision to assign
Loans to such Affiliated Lender.
          Section 10.7 Treatment of Certain Information; Confidentiality. Each
of the Agents, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, managing members or
managers, counsel, accountants and other representatives (collectively,
“Representatives”) (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority or regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case, the Administrative Agent or such Lender or L/C
Issuer, as applicable, shall use reasonable efforts to notify the Borrower prior
to such disclosure to the extent legally permitted to do so), (c) to the extent
required by applicable Laws or by any subpoena or similar legal process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) (i) any rating agency, and (ii) subject to an
agreement containing provisions substantially the same as those of this Section
10.07, to (other than a Disqualified Institution) (x) any assignee of or
Participant in (or their Representatives, it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), or any
prospective assignee of or Participant in (or their Representatives, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) any of its rights or obligations under this Agreement
or (y) any actual or prospective counterparty (or its Representatives, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) to any swap

-167-



--------------------------------------------------------------------------------



 



or derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          Section 10.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the then due and owing obligations of the Borrower or such Loan Party, as
applicable, now or hereafter existing under this Agreement or any other Loan
Document to such Lender or L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document or (x) such obligations may be contingent or unmatured or
(y) are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Senior Credit Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
          Section 10.09 Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Senior Credit Obligations hereunder.
          Section 10.10 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other

-168-



--------------------------------------------------------------------------------



 



Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, each Fee
Letter shall survive the Closing Date. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.
          Section 10.11 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the L/C
Issuer or any Lender may have had notice or knowledge of any Default, Event of
Default, or incorrect representation or warranty at the time of any Credit
Extension, and shall continue in full force and effect until the Discharge of
Senior Credit Obligations (other than contingent indemnification obligations).
The provisions of Sections 2.14, 3.01, 3.04, 3.05, 10.04, and Sections 10.10
through 10.18 (other than 10.16) shall survive and remain in full force and
effect regardless of the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
          Section 10.12 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 10.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
          Section 10.13 Replacement of Lenders. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (iii) the obligation of any Lender to make
Eurodollar Loans has been suspended pursuant to Section 3.04, (iii) any Lender
is a Defaulting Lender or (iv) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of
Section 10.01 or any other provision of any Loan Document requires the consent
of all of the Lenders of a Class or Classes and with respect to which the
Required Lenders of such Class or Classes shall have granted their consent, the
Borrower shall have the right, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (i) to remove such Lender by
terminating such Lender’s Commitment in full or (ii) to replace such Lender by
causing such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

-169-



--------------------------------------------------------------------------------



 



     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans and Participation Interests in
Unreimbursed Amounts arising under drawn Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
     (iii) in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
     (iv) such assignment does not conflict with applicable Laws; and
     (v) (A) if the Borrower elects to exercise such right with respect to any
Lender pursuant to clause (i), (ii) or (iii) above, it shall be obligated to
remove or replace, as the case may be, all Lenders that have similar requests
then outstanding for compensation pursuant to Section 3.04 or 3.01 or whose
obligation to make Eurodollar Loans has been similarly suspended and (i) in the
case of any replacement of Lenders under the circumstances described in clause
(iv) above, the applicable amendment, waiver, discharge or termination that the
Borrower has requested shall become effective upon giving effect to such
replacement (and any related Assignment and Assumptions required to be effected
in connection therewith in accordance with this Section 10.13).
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          Section 10.14 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
          (b) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the L/C Issuer or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
          (c) Waiver of Venue. Each party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Laws, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.14(b). Each of the parties
hereto hereby irrevoca-

-170-



--------------------------------------------------------------------------------



 



bly waives, to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 10.02. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Laws.
          (e) Waiver of Jury Trial. Each party hereby waives, to the fullest
extent permitted by applicable Laws, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement, any other Loan Document or the transactions contemplated hereby
(whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 10.15.
          Section 10.15 PATRIOT Act Notice Lender’s Compliance Certification.
          (a) Each Lender that is subject to the U.S. Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name, address and tax
identification number of each Loan Party and other information regarding the
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify each such Loan Party in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
as to the Lenders and the Administrative Agent.
          (b) Lenders’ Certification. Each Lender or assignee or Participant of
a Lender that is not incorporated under the Laws of the United States or a State
thereof (and is not excepted from the certification requirement contained in
Section 313 of the Patriot Act and the applicable regulations because it is both
(i) an Affiliate of a depository institution or foreign bank that maintains a
physical presence in the United States or foreign country and (ii) subject to
supervision by a banking regulatory authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification or, if applicable, recertification, certifying that such
Lender is not a “shell” and certifying to other matters as required by
Section 313 of the Patriot Act and the applicable regulations thereunder:
(i) within 10 days after the Closing Date or, if later, the date such Lender,
assignee or Participant of a Lender becomes a Lender, assignee or Participant of
a Lender hereunder and (ii) at such other times as are required under the
Patriot Act.
          Section 10.16 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby, the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
of the Joint Lead Arrangers is and

-171-



--------------------------------------------------------------------------------



 



has been acting solely as a principal and is not the agent or fiduciary for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; provided that the Borrower acknowledges that Barclays Capital Inc.
has been retained by the Borrower as financial advisor (in such capacity, the
“Financial Advisor”) to the Borrower in connection with the Acquisition;
(iii) neither the Administrative Agent nor any of the Joint Lead Arrangers has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Joint Lead Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor any of the Joint Lead Arrangers has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and each of the Joint
Lead Arrangers and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and neither the Administrative Agent nor any of the Joint
Lead Arrangers has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative Agent
and the Joint Lead Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and any of the Joint Lead Arrangers with respect to any breach or alleged breach
of agency or fiduciary duty. The Borrower further agrees to the retention of the
Financial Advisor, and agrees not to assert any claim the Borrower might allege
based on any actual or potential conflicts of interest that might be asserted to
arise or result from, on the one hand, the engagement of the Financial Advisor,
and on the other hand, Barclays Bank PLC and its affiliates’ relationships with
the Borrower as described and referred to herein.
          Section 10.17 Judgment Currency.
          (a) The obligations of the Loan Parties hereunder and under the other
Loan Documents to make payments in a specified currency (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by a Finance Party of the full amount of the
Obligation Currency expressed to be payable to it under this Agreement or
another Loan Document. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the Business Day immediately preceding the date on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower covenants and agrees to pay, or cause to be paid, or
remit, or cause to be remitted, such additional amounts, if any (but in any
event not a lesser amount), as may be necessary to ensure that the amount paid
in the Judgment Currency, when converted at the rate of exchange prevailing on
the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of Judgment Currency

-172-



--------------------------------------------------------------------------------



 



stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.
          (c) For purposes of determining any rate of exchange or currency
equivalent for this Section 10.18, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.
[Signature Pages Follow]

-173-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            MEDASSETS, INC.
      By:   /s/ L. Neil Hunn         Name:   L. Neil Hunn        Title:  
Executive Vice President, Chief Financial Officer and President of Revenue Cycle
Technology     

            BARCLAYS BANK PLC,
as L/C Issuer, Swing Line Lender and a Lender
      By:   /s/ Diane Rolfe         Name:   Diane Rolfe         Title:  
Director     

            BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent
      By:   /s/ Diane Rolfe         Name:   Diane Rolfe         Title:  
Director        JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Dawn Lee Lum         Name:   Dawn Lee Lum        Title:  
Executive Director        BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ John G. Taylor         Name:   John G. Taylor         Title:  
Senior Vice President        RAYMOND JAMES BANK, FSB,
as a Lender
      By:   /s/ Garrett McKinnon         Name:   Garrett McKinnon        
Title:   Senior Vice President     

Signature Page — Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as a Lender
      By:   /s/ Joshua N. Livingston         Name:   Joshua N. Livingston       
Title:   Officer        GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender
      By:   /s/ Milon Patel         Name:   Milon Patel         Title:   Duly
Authorized Signatory     

Signature Page — Credit Agreement

 